Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20   Page 1 of 115 PageID 95




                     EXHIBIT 1
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                                         Page 2 of 115 PageID 96
                                                                                                             USOO6591153B2

(12) United States Patent                                                           (10) Patent No.:                        US 6,591,153 B2
       Crampton et al.                                                              (45) Date of Patent:                                 Jul. 8, 2003

(54)    SYSTEMAND METHODS FOR                                                    (56)                        References Cited
        SCHEDULING MANUFACTURING                                                                     U.S. PATENT DOCUMENTS
        RESOURCES
                                                                                        4,744,028 A            5/1988 Karmarkar ..................... 705/8
(75) Inventors: Myrick Crampton, Germantown, MD                                         5,369,570 A           11/1994 Parad ..........           ... 364/401
                (US); George Zdravecky, Washington,                                     5,467.285. A          11/1995 Flinn et al. ................... 700/95
                DC (US)                                                                 5,720,157 A            2/1998 Ross ........................... 53/445
                                                                                        5,764,543    A     6/1998 Kennedy .................... 364/578
(73) Assignee: Manugistics, Inc., Rockville, MD (US)                                    5,808,891.   A * 9/1998 Lee et al. ................... 700/108
                                                                                        5.835,377    A 11/1998 Bush ........................... 700/99
(*) Notice:          Subject to any disclaimer, the term of this                        5,983,195    A 11/1999 Fierro ......................... 705/10
                     patent is extended or adjusted under 35                            6,308.107    B1 * 10/2001 Conboy et al. ............. 700/121
                                                                                        6,415,196    B1 * 7/2002 Crampton et al. .......... 700/100
                     U.S.C. 154(b) by 13 days.
                                                                                 * cited by examiner
(21) Appl. No.: 09/974,801                                                       Primary Examiner Leo Picard
                                                                                 ASSistant Examiner Michael D Masinick
(22) Filed:     Oct. 12, 2001                                                    (74) Attorney, Agent, or Firm Hogan & Hartson LLP
(65)            Prior Publication            Data                                (57)                           ABSTRACT
        US 2002/0107600 A1 Aug. 8, 2002                                          A System and method for Scheduling manufacturing
                Related U.S. Application Data                                    resources based on user defined Scheduling and routing
(60) Provisional application No. 60/239,280, filed on Oct. 12,                   goals. Attributes and constraints may be assigned to manu
     2000.                                                                       facturing resources and SKUs that facilitates the planning
                                                                                 and Scheduling of the resources. Resource transitions may
(51) Int. Cl................................................. G06F 19/00         be restricted only to desirable transition by using product
(52) U.S. Cl. ......................... 700/103; 700/99: 700/100;                wheels. ExceSS work-in-proceSS may be minimized by
                                          700/104; 700/111; 705/8                Scheduling orders that consume the excess work-in-process.
(58)    Field of Search .......................... 700/99, 100, 103,
                                   700/104, 111, 101, 102; 705/8                                  64 Claims, 15 Drawing Sheets

                                                                                             CWERALL FLOW
                                                                                               PROCESS
                                      DEFINE RESOURCES,
                                                MCL
                                                        CREATEA 202
                                                                           2 C


                                               y
                                      RECEIVE AND STORE ORDER Yu-204

                                                                                              (SENERATE ASSISNMENTS


                                               y
                                                                                                                1 216
                                        SLECT AN cRER AND          2O6
                                       DEFINEAN OBJECTIVE FOR Yv                               ACCOMMOAE RODUCT
                                        THE SELECTED ORDER
                                                                                                WHEEL REQUIREMENTS
                                                                                               SCHEDULE ASSIGNMENTS


                                                                                                         |         218
                                       GENERATE pro-JCTION
                                         METHODSBASED ON       Yy 208
                                             OBJECTWE                                         SCHEDULE ASSIGNMENTS



                                                                                                                      220


                                        SELECTA PRODUCTION
                                              METHOD
                                                                                               PACKNG OUT EXCESS WIP




                                        GENERATE ROUTES AND
                                       SELECT AROUTEIS BASED
                                          ONROUTING AN
                                         SCHEDULING GOALS
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20   Page 3 of 115 PageID 97
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20   Page 4 of 115 PageID 98
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20           Page 5 of 115 PageID 99

U.S. Patent                 Jul. 8, 2003   Sheet 3 of 15            US 6,591,153 B2



                                                            OVERALL FLOW
     DEFINE RESOURCES, CREATE     202                         PROCESS
              MODEL

                                           2 OO



                                                                                    214
     RECEIVE AND STORE ORDER     2O4.


                                                             GENERATE ASSIGNMENTS



                                                                                 216

        SELECT ANORDER AND        2O6
      DEFINE AN OBJECTIVE FOR
        THE SELECTED ORDER                                   ACCOMMODATE PRODUCT
                                                              WHEEL RECUREMENTS
                                                              SCHEDULE ASSIGNMENTS




       GENERATE PRODUCTION
        METHODS) BASED ON         208
            OBJECTIVE                                        SCHEDULE ASSIGNMENTIS)




                                  210
       SELECTA PRODUCTION
            METHOD
                                                             PACKING OUT EXCESS WP




       GENERATE ROUTES AND
      SELECT AROUTEIS BASED
          ON ROUTING AND
         SCHEDULING GOALS          212

                                                              FIG. 2
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                         Page 6 of 115 PageID 100

 U.S. Patent                              Jul. 8, 2003   Sheet 4 of 15           US 6,591,153 B2




                                            OZE




              ETVISRNO   OLEHITOVSE?O-!
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20   Page 7 of 115 PageID 101

 U.S. Patent                                               US 6,591,153 B2




                       029




            ETIVOSNH
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20       Page 8 of 115 PageID 102

 U.S. Patent          Jul. 8, 2003     Sheet 6 of 15           US 6,591,153 B2



              GENERATE AND LIST ALL
            POSSIBLE ROUTES BASED ON             402
            SELECTED PROCESS METHOD




                                                  404
           WHAT TYPE OF ROUTING GOAL




             WHAT TYPE OF SCHEDULING                   406
                      GOAL2




             SELECT ROUTING BASED ON               408
             SCHEDULING AND ROUTING
                     GOALS




                                                                FIG. 4
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20           Page 9 of 115 PageID 103

 U.S. Patent          Jul. 8, 2003         Sheet 7 of 15           US 6,591,153 B2




                 GENERATE ROUTES
                                                                                504




                                               YES           SELECT THE FIRST
                   IS ROUTE GOAL                            ROUTE WHICH HAS A
                      "FAST?"                                   SCHEDULING
                                                               OPPORTUNITY




                           NO

                                     506                                  508




                                               YES          SELECTS THE ROUTE
                   IS ROUTE GOAL                             THAT ACHIEVES THE
                       "BEST?"                                 BEST MAXIMIZE
                                                                 RESOURCE
     512                                                        UTILIZATION


                           NO        410




                  SELECT ANOTHER
                PRODUCTION METHOD




                                     FIG. 5
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                              Page 10 of 115 PageID 104

 U.S. Patent                      Jul. 8, 2003                        Sheet 8 of 15                            US 6,591,153 B2

                                                                                                JUST-N-TIME
      601
                   GENERATE                                  6 OO                                        606
                    ROUTES

                                         602                          604
                                                                                                                       608
                                                                                      S THEREA
                                                                                     SCHEDULING
                                                                                  OPPORTUNITY THAT
                                  YES         SELECT THE FIRST                        RESULS IN
              ISROUTE GOAL                     ROUTE ON WHICH                        COMPLETON     YES
                 "FAST?"                      THERE IS AT LEAST                    EXACTLY AT THE               SELECT THAT
                                               ONE SCHEDULING                        NEED DATE                  OPPORTUNITY
                                                OPPORTUNY


             642
                        NO                             610                                                             612
                                        620
                                                                   S THERE A SCHEDULING                  YES
                                                                OPPORTUNITY THAT RESULTS IN                     SELECT THAT
                                                                THE COMPLETION BEFORE THE                       OPPORTUNITY
                                                                                NEED DATE


                          r       r
            IS ROUTE GOAL "BEST                  YES                                          NO                 614




                                                                                      SELECT THE SCHEDULING
                        NO                                                      OPPORTUNITY THAT RESULTS IN
                                  636                               622           THE EARLEST COMPLETON
                                                                                 DATEAFTER THE NEED DATE

              SELECT ANOTHER
                PRODUCTION
                  METHOD
                                          IS THERE AROUTE
                                         WTH A SCHEDULING                                          628
                                         OPPORTUNTY THAT
                                             RESULTS IN                   YES
                                        COMPLETON EXACTLY
                                         AT THENEED DAE?                               SELECT THAT ROUTE
                                                                                        AND OPPORTUNITY


                                                                                630                632


                                                                            YES
                                 S THERE AROUTE WITH A                                SELECT THAT ROUTE
                                SCHEDULING OPPORTUNITY                                 AND OPPORTUNITY
                                  THAT RESULTS IN THE
                              COMPLETION BEFORE THE NEED
                                          DATE



                                                 NO                       634




                                SELECTHE ROUTE WITH THE
                              SCHEDULING OPPORTUNTY THAT                                            FIG. 6
                                  RESULTS IN THE EARLEST
                                COMPLETION DAE AFTER THE
                                        NEED DATE
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                            Page 11 of 115 PageID 105

 U.S. Patent                    Jul. 8, 2003             Sheet 9 of 15                US 6,591,153 B2



                                 701

                                                   7OO
                                                                         MINIMIZE PRODUCTION COST
              GENERATE ROUTES

                                                                704                              7O6




             ISROUTE GOAL"FAST?"                SELECT THE FIRST ROUTE
                                                  ON, WHICH THERE ISA              FROM THE SELCTED ROUTE,
                                               SCHEDULING OPPORTUNITY               SELECT THE SCHEDULING
                                                                                    OPPORTUNTY THAT BEST
                                                                                    MEETS SCHEOULMG GOAL




                                    708                               710




             IS ROUE GOAL"FAST ON              SELECT THE FIRST ROUTE WHICH
                     TIMEp"                    HASA SCHEDULING OPPORTUNITY
                                                      THAT IS ON TIME




             REVIEWALL ROUTES AND
           SELECT THE ROUTE THAT BEST
             MEETS SCHEDULING GOAL




      REVIEW ALL SCHEDULING OPPORTUNITIES
      AND SELCT THE OPPORTUNTY THAT BEST
            MEETS SCHEDUING GOAL




                                                           FIG. 7
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                             Page 12 of 115 PageID 106

 U.S. Patent                 Jul. 8, 2003              Sheet 10 Of 15                     US 6,591,153 B2


                                                                        MINIMIZE CYCLE TIME
                                                                                                         810


                            801

                                                    800
                                                                         SELECT THE FIRST ROUTE WITHA
                                                                        SCHEDULING OPPORTUNITY HAVING
                                                                           HE LATEST COMPLETON DATE
           GENERATE ROUTES                                                   BEFORE THE NEED OATE
                                                      804.

                                                                                                               808
                                                                                         YES



                                     ARE THERE ROUTES WH
                              YES         SCHEDULING               NO        ARE THERE ROUTES WITH
            IS REGOAL                     OPPORTUNITIES THAT               SCHEDULING OPPORTUNITIES
                                     RSULS IN COMPLETON                        THAT RESULTS INA
                                      AT THE NEED DATE                    COMPLETION BEFORE THE NEED
                                                                                     DATE




                                                    YES            806
                                                                                         NO              812

                                        SELECT THE FIRST
                             814      ROUTE THAT RESULTS
                                      N COMPLEON AT THE
                                              NEED DATE

                                                                         SELECT THE FIRST ROUTE WITH A
                                                                         SCHEDULING OPPORTUNY THAT
            S ROUTE GOAL                                                    RESULTS IN THE EARLIEST
               "FAST?"              YES                      816        COMPLETON DATE AFTER THE NEED
                                                                                     DATE




                                     SELECT THE FIRST
                                    ROUTE WHICH HASA
                              818
                                        SCHEDULING
                                       OPPORTUNITY




           SELECT ANOTHER
               METHOD




                                                     FIG. 8
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20              Page 13 of 115 PageID 107

 U.S. Patent                  Jul. 8, 2003       Sheet 11 of 15             US 6,591,153 B2


                                           901




              GENERATE ROUTES




                                                                  BALANCE RESOURCE UTILIZATION




      CALCULATE THEAVERAGE AVAILABILITY
           OF EACHRESOURCE THAT IS
       DESIGNATED AS BALANCE UTILIZATION




        DETERMINE CRUALIFIED RESOURCES



                                                  906




        SELECT THE ROUTE THATUSES THE
          MOST APPROPRIATE REUSABLE
       RESORCES IN TERMS OF AVAILABILITY




        SELECT THE EARLES SCHEDULING
         OPPORTUNITY FOR THAT ROUTE

                                                                      F.G. 9
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20      Page 14 of 115 PageID 108

 U.S. Patent          Jul. 8, 2003       Sheet 12 Of 15        US 6,591,153 B2




                            Product Wheel Example




                                 F.G. 1 OA
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                   Page 15 of 115 PageID 109

 U.S. Patent                          Jul. 8, 2003           Sheet 13 of 15                 US 6,591,153 B2



                                                     1790|




                   TBC1EIW0OVÈHlNdA                                 |TIOR- EXIVN
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                           Page 16 of 115 PageID 110

 U.S. Patent                 Jul. 8, 2003               Sheet 14 of 15                 US 6,591,153 B2



                                1102
                                                                                   1104


                                                   NO
          DO ANY OF THE ASSIGNMENTS
         WOLATE ANY PRODUCT WHEELP                                 SCHEDULE ASSIGNMENTS




                                    1106



                ALERT USER


                                       1108                             1110



                                              NO
         OWERRIDE WOLATED PRODUCT                            SCHEDULE NEW
                                                             ASSIGNMENTS
                  WHEELSP




                                    1112


               CANCEL NEW
               ASSIGNMENTS



                                       1114                                     1118



             ARE THERE OHER                   NO             SELECT ANOTHERROUTE
                SCHEDULING                                        PER STEP 212
              OPPORTUNITIES2



                                       1116


              GENERATE NEW
             ASSIGNMENTS AND
              RETURN TO THE                                                    SCHEDULE ORDER RESOLVE
                BEGINNING                                                      PRODUCT WHEEL CONFLCTS




                                                   FIG. 11
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20              Page 17 of 115 PageID 111

 U.S. Patent                Jul. 8, 2003         Sheet 15 Of 15        US 6,591,153 B2



                                                           12O2


                DETERMINE EXCESS WP




       REVIEW STORED ORDERS TO DETERMINE WHICH
           ORDERS CONSUMES THE EXCESS WIP




         CREATE AND SCHEDULEAN ORDER FOR THE
                      EXCESS SKU




            ARE THERE ANY EXCESS WIP LEFT




                                            FIG. 12
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                           Page 18 of 115 PageID 112

                                                       US 6,591,153 B2
                                1                                                                         2
            SYSTEMAND METHODS FOR                                            This complexity exists despite the fact that many of the
           SCHEDULING MANUFACTURING                                       basic concepts involved in the MS model itself seem almost
                   RESOURCES                                              intuitive. Concepts, which may appear intuitive in MS
                                                                          Situations, are usually accomplished in MS Software only
            CROSS REFERENCE TO RELATED                                    with considerable difficulty, effort and creativity.
                    APPLICATION                                              For example, many businesses have multiple concurrent
                                                                          goals at any given time. The goals of a busineSS will often
   This application claims priority from U.S. Provisional                 be conflicting. To illustrate, many companies proScribe to or
 Patent Application Serial No. 60/239,280, filed Oct. 12,                 at least attempt to proscribe to the concept of just-in-time.
 2000, the disclosure of which is hereby incorporated by                  Businesses that follow the just-in-time concept typically
 reference by its entirety.                                               manufacture and deliver products just-in-time to meet the
                                                                          customer's due date. This allows manufacturers to minimize
                FIELD OF THE INVENTION                                    inventory reducing manufacturing and Storage costs.
   The invention relates to a System and method for Solving               However, many of these manufacturers may also like to
 manufacturing-scheduling (MS) problems. More                        15   maximize the use of their equipment or resources. That is,
 Specifically, the invention relates to a robust System and               manufacturers prefer to minimize the idle time of their
 method for Scheduling and planning manufacturing facilities              equipment or resources. Unfortunately, trying to merge these
 and equipment based on pre-defined rules and goals.                      two goals will typically make the MS problem even more
                                                                          complex. In fact, Sometimes these two goals may actually
           BACKGROUND OF THE INVENTION                                    conflict with each other. Attempting to resolve conflicting
                                                                          goals of a business often produces mixed results.
    Scheduling of manufacturing resources, for example,                      Creating functional MS models has always been some
 materials, machinery, man hours, and the like, in response to            what difficult and tedious. An MS model typically attempts
 customer orderS has been a significant concern and problem               to define and map the various resources available in a
 in the field of manufacturing for almost as long as products        25   manufacturing facility. Unfortunately models for previous
 have been manufactured. The best use of manufacturing                    MS processes did not accurately represent the unique char
 facilities and equipment results in greater productivity and             acteristic of resources. For example, the original MS pro
 profit. The vast majority of MS problems have been resolved              ceSSes were referred to as materials requirement planning
 by humans without the aid of computer tools, particularly in             (MRP). MRP is generally regarded as inadequate to meet
 businesses where the maximum use of the manufacturing                    current problems, primarily because MRP focused solely on
 equipment and facilities has not been essential to the SucceSS           the procedures for manufacturing a product and the timing
 of the business.                                                         asSociated with completion of the product.
    The increasing size of businesses in general, the increased              One of the problems of MRP was that it was not very good
 competition and the need to provide improved customer                    at taking into account the limitations of resources. For
 Service and customization have magnified the difficulties of        35   example, MRP assumed an infinite capacity for each of the
 MS problems to the point where efficient human resolution                resources (e.g., work Stations, tolls or people) available for
 of the issues posed has become impossible or at best highly              use in the machining, assembly and production of a product.
 inefficient. Consequently, MS Software tools and proceSS                 This assumption is simply not realistic. In reality, real
 have been developed to address these issues.                             resources have finite restrictions on capacity, operational
    Existing MS Software tools and processes can be                  40   capability, operational environment, etc. Thus, MRP gener
 extremely complex to use and understand, and, in general,                ally ignored the operational constraints that limited how one
 do not adapt conveniently to a variety of different businesses           could execute the manufacturing process.
 in an efficient way to address all of the Specific issues                   Many manufacturing goals are difficult to accommodate
 particular to each individual business. Further, many of these           in MS processes. For example, manufacturers Sometimes
 existing tools lack the capability of recognizing and adapting      45   Strongly prefer that certain groups of products be produced
 to the Specific needs of individual businesses. This is, in part,        by the same resource or resources in a particular Sequential
 because of the complex nature of trying to solve MS                      order. This is because there may be certain cost, operational
 problems. From a generic Standpoint, the complexity of the               or time advantages in doing SO. The Sequencing of produc
 MS problem results in the interaction of a relatively large              tion activities for different products in Such a manner is
 number of factors necessary to create an adequate Solution          50   generally referred to as “product wheels.”
 to the MS problem. The complexity of the MS Software                        As described above, many of the MS systems currently
 development process to accommodate the magnitude of                      available are at best ineffective because of the often complex
 issues involved, and the complexity of MS modeling of the                nature of manufacturing facilities, the often conflicting goals
 business which is emulated by the software, have not                     concurrently Sought by manufacturers, and the constraints
 permitted previous MS Software processes to be as Success           55   typically associated with manufacturing resources. Further,
 ful as expected. As a consequence, many prior MS Software                because of the extremely tight timeline that many manufac
 application have required the business characteristics to fit a          turers face daily, a robust MS system and method capable of
 relatively fixed model, rather than allow the individual                 Scheduling manufacturing processes in real time would be
 busineSS characteristics to form the model. The complexity               highly desirable. Further, such a system and method would
 of an MS program is considerable, typically requiring tens          60
                                                                          be even more valuable if it can take into account, the
 or hundreds of thousands of lines of Software code. Writing              conflicting manufacturing goals, the complex relations
 an extensive amount of Software code creates opportunities               between resources, and the resource constraints typically
 for numerous errors, thereby requiring extensive trial and               asSociated with a manufacturing facility.
 error use to eliminate the unforeseen errors, which may only                         SUMMARY OF THE INVENTION
 be revealed from such use. Therefore, writing additional            65
 code is not a desirable approach to Solving individual MS                  To resolve the problems cited above, the present invention
 problems.                                                                provides, among other things, a System and methods for
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                          Page 19 of 115 PageID 113

                                                      US 6,591,153 B2
                               3                                                                       4
 Scheduling manufacturing resources. In general, the present                      BRIEF DESCRIPTION OF THE DRAWINGS
 invention provides for a System and methods that Schedule                 The accompanying drawings, which are included to pro
 manufacturing resources by defining available resources,               vide further understanding of the invention and are incor
 generating production methods and routes, and Selecting                porated in and constitute a part of this Specification, illustrate
 routes based on user-defined goals. Further, the present               embodiments of the invention and together with the descrip
 System may use production wheels, packing out and block                tion Serve to explain the principles of the invention. In the
 Scheduling methods to optimally Schedule manufacturing                 drawings:
  CSOUCCS.
   In a preferred embodiment, manufacturing data Such as                   FIG. 1A is an exemplary manufacturing facility for manu
 customer and internal orders, resource data, production                facturing cigarette cartons;
 methods, resource calendars, user goals, product wheels,                  FIG. 1B is a block diagram depicting one embodiment of
 SKUdata, and the like, is Stored in a database or a plurality          the System for Scheduling manufacturing activities,
 of databases. After receiving and Storing orders, one of the              FIG. 2 is a flow diagram depicting the general Steps for
 orders is Selected for Scheduling. Each order has an objective         Scheduling manufacturing resources,
 asSociated with it that identifies, for example, the finish       15
                                                                           FIG. 3A is a flow diagram of an exemplary production
 goods or work-in-process that is the goal of the order. An MS          method for manufacturing cartons of filtered cigarettes,
 model is created and Stored in the database by defining                   FIG. 3B is a flow diagram of a second exemplary pro
 available resources. ReSources available for use in manu               duction method for manufacturing cartons of filtered ciga
 facturing are defined by identifying the constraints associ            rettes,
 ated with each of the resources. A production method is                  FIG. 4 is a flow diagram for reviewing and Selecting a
 generated based on the objective associated with an order              feasible route or routes,
 Selected for Scheduling and the constraints as defined by the
 MS model. The production method identifies the production                 FIG. 5 is a flow diagram for selecting a route when the
 Steps needed to attain the objective. Based on the production          Scheduling goal is maximizing resource utilization;
 method generated, one or more routes are generated. One of        25      FIG. 6 is a flow diagram for selecting a route when the
 the generated routes is then Selected for Scheduling based on          Scheduling goal is just-in-time,
 user defined Scheduling and/or routing goals. At least five               FIG. 7 is a flow diagram for selecting a route when the
 types of Scheduling goals are possible: maximizing resource            Scheduling goal is minimizing production costs,
 utilization, just-in-time, minimizing production cost, mini               FIG. 8 is a flow diagram for selecting a route when the
 mizing cycle time and balance resource utilization. At least           Scheduling goal is minimizing cycle time;
 three types of routing goals are possible: fast, best, and fast           FIG. 9 is a flow diagram for selecting a route when the
 on time.
                                                                        Scheduling goal is balance resource utilization;
    According to another embodiment, product wheels are                    FIG. 10A is a block diagram depicting exemplary transi
 created and employed to prevent undesirable transitions           35   tions allowed for four grades of oil;
 from occurring. A transition is the process that a resource or
 a plurality of resources must undergo between Succeeding                  FIG. 10B is a chart depicting an exemplary product
 assignments. By employing product wheels, undesirable                  wheel;
 Sequencing of assignments may be detected and/or avoided.                FIG. 11 is a flow diagram for resolving product wheel
    According to another embodiment of the present                 40
                                                                        conflicts, and
 invention, exceSS work-in-proceSS may be packed out. AS a                 FIG. 12 is a flow diagram for packing out excess work
 by-product of manufacturing processes, exceSS work-in                  in-process.
 proceSS may be generated. By monitoring for and identify
 ing exceSS work-in-process, and identifying and Scheduling                           DETAILED DESCRIPTION OF THE
 Stored orders that consumes the exceSS work-in-process, the                            PREFERRED EMBODIMENTS
                                                                   45
 exceSS work-in-proceSS may be eliminated.                                 To explain the novel features of this invention, the fol
    According to another embodiment, block Scheduling may               lowing example of an exemplary process for manufacturing
 be employed to reserve one or more resources for a product             cigarettes is provided. FIG. 1A illustrates the various routes
 family. Reserving a resource may be accomplished by                    that may be used for making and packaging cigarettes in an
 creating block calendars that are associated with the             50   exemplary manufacturing facility.
 resource. The block calendars are divided into time intervals             The production of manufactured goods, Such as cigarettes,
 and product families assigned to those periods to reserve the          is often initiated by an order from a customer. Such an order
 resource for the product families.                                     typically contains certain relevant information, for example,
    As will be readily appreciated by one of ordinary skill in          the item or items being ordered, the quantity and quality of
 the art, the present invention provides for a robust System       55   the item or items, delivery location and the “need date.” The
 and method for Scheduling manufacturing resources. Addi                need date is the date that the customer must or prefers to
 tional features and advantages are set forth in the description        have the ordered items delivered. Based on the information
 that follows, and in part are apparent from the description,           contained in the order, a manufacturer must carefully plan
 or may be learned by practice of the invention. The objec              the manufacturing process that meets the requirements of
 tives and other advantages of the invention are realized and      60   that order.
 attained by the Structure particularly pointed out in the                The proceSS for making and packaging cigarettes begins
 written description and claims hereof as well as the                   when tobacco 110, filter 112 and paper 114 are sent to one
 appended drawings.                                                     or more cigarette makers 120, 122, 124 and 126. The
    It is to be understood that both the foregoing general              tobacco 110, filter 112 and paper 114 are non-reusable
 description and the following detailed description are exem       65   resources while cigarette makers 120, 122, 124 and 126 are
 plary and explanatory and are intended to provide further              reusable resources. Here, the tobacco, filter and paper
 explanation of the invention as claimed.                               resources 110, 112 and 114 are non-reusable resources
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                         Page 20 of 115 PageID 114

                                                      US 6,591,153 B2
                               S                                                                     6
 becauSe unless these resources are regularly replenished, the           produced by a reusable resource (e.g., cigarette makers) is
 resources will eventually be depleted. On the other hand, the           greater than a Subsequent resource on the same route (e.g.,
 cigarette makers 120, 122, 124 and 126 are manufacturing                pack maker), then the manufacturer must Somehow account
 equipment that is not replaced very often. After getting the            for the difference between Succeeding resources. Further,
 raw materials (i.e., tobacco, paper and filter), the cigarette          manufacturers should also take into account the difference in
 makers 120, 122, 124 and 126 makes cigarettes by rolling                job time requirements for resources along the same route.
 the tobacco 110 inside the paper 114 and inserting the filter           For example, Suppose cigarette maker B 122 and pack maker
 112 to the end of the rolled up tobacco and paper to produce            A 130 are assigned to work together on the same route for
 cigarettes. Of course, all of the cigarette makers 120, 122,            a particular customer order. However, Suppose the time it
 124 and 126 may not be available for use at any given time.             takes to make a pack of cigarette by the pack maker A130
 That is, Several of the cigarette makers may be in use for              is much less than the amount of cigarettes being produce by
 other customer orders. For example, Suppose in addition to              cigarette maker B 122. In this situation, the manufacturer
 the order for filtered cigarettes described above, there was a          will have to decide whether to have the pack maker A130
 Second order that was needed to be Scheduled during the                 Sit idle while waiting for cigarette maker B 122 to make
 Same time period, for example, a customer order for unfil          15   enough cigarettes to make a pack or to run another customer
 tered cigarettes. In this situation, Some of the cigarette              order through the pack maker A 130 while the cigarette
 makers 120, 122, 124 and 126 may be assigned to the second              maker B 122 is making enough cigarettes to make a pack. AS
 order, thus, making Some of the cigarette makers unavailable            the above example illustrates, the planning of manufacturing
 for use in manufacturing filtered cigarette for the first order.        products in a manufacturing facility is often complex,
    After the cigarettes are manufactured, they are Sent to one          tedious and time consuming.
 or both cigarette pack makers 130 and 132. The cigarettes                  The resources depicted in FIG. 1A may be grouped into
 pack makers 130 and 132 place twenty individual cigarettes              resource families or groups 160,162, 164 and 166. Tobacco
 into a package creating a Single cigarette pack. Once a                 110, filter 112 and paper 114 make up a nonreusable resource
 cigarette pack is made, they are then Sent to one or more               family (or group) 160 for raw materials. The cigarette
 carton makers 140,142 and 144. The carton makers 140,142           25   makers 120, 122, 124 and 126 make up a reusable resource
 and 144 place twelve packs of cigarettes into a carton, Seal            family 162 for cigarette making machines. The pack makers
 the carton and then ship the carton out to a warehouse.                 130 and 132 make up a second reusable resource family (or
   The arrows between the various resources in FIG. 1 are
                                                                         group) 164, this one for cigarette pack making machines.
 individual legs of different possible routes for turning raw            Finally, the carton makers 140,142 and 144 make up a third
 materials (i.e., tobacco, paper and filters) into cartons of            reusable resource family (or group) 166, this one for ciga
 cigarettes. Note that although the number of resources                  rette carton making machines. Note that each member of a
 depicted in FIG. 1 is relatively few, many different routes are         family have common characteristics that are shared by all of
 possible. Thus, the variation and complexity of routes expo             the members of the family. Sometimes members of a family
 nentially increases with the number of resources available.             will perform the same type of function within the manufac
                                                                    35   turing plant. However, in other families, members may not
    Each route is generally associated with a unique combi               perform the same functions. For example, for the nonreus
 nation of resources. Along any given route, only Specific               able resource family for raw materials 160, the tobacco
 resources are utilized. For example, in one route for pro               resource 110 will not be able to typically replace the filter
 ducing cigarette cartons, the following resources are                   resource 112.
 utilized, tobacco 110, filter 112, paper 114, cigarette maker      40     Similarly, products or stock keeping units(herein “SKU”)
 B 122, pack maker B 132, and carton maker C 144.                        may also be grouped into product families. In our example,
 Meanwhile, another route may utilize the following                      cigarettes may be divided into filtered or unfiltered ciga
 resources, tobacco 110, filter 112, paper 114, cigarette maker          rettes. The filtered cigarettes may then be sub-divided into
 C 124, pack maker A130, and carton maker A 140.                         Subgroups, for example, menthol and non-menthol. Often,
   In addition to all the different route variations, manufac       45   manufacturers prefer to manufacture products by manufac
 turers must should take into consideration “Scheduling                  turing members of the same product family using the same
 opportunities” when Scheduling manufacturing resources in               resources and/or in a specific Sequential order. Scheduling
 accordance with a customer order. A Scheduling opportunity              the production of a product family in Such a manner is
 is the time slot or time interval when a particular resource is         generally known as “campaigns” or “product wheels.”
 available for use. For example, Suppose the manufacturing          50   Manufacturers often prefer using campaigns during produc
 facility in our previous example is very busy. If a new                 tion because there are certain advantages of producing
 customer order arrives that needs to be immediately                     products in Such a way, for example, reduced manufacturing
 Satisfied, then the manufacturer must make Sure that there              COStS.
 are Scheduling opportunities or open time slots available for             According to the present invention, there is provided a
 each resource being used to meet the order. Thus, when a           55   robust System and method for planning and Scheduling
 manufacturer creates a production plan (i.e., routing plan)             manufacturing resources using a goal oriented Scheduling
 for meeting a customer order, it should, in addition to                 process. FIG. 1B illustrates a system 170 according to one
 planning the appropriate route, make Sure that there are                embodiment of the present invention. The system 170 may
 Scheduling opportunities for all the resources needed for the           be embodied in, for example, a work Station, a Server, a
 planned route.                                                     60   network of computer devices, or the like. The System may be
    The proceSS for making cigarettes illustrated above has              located at a manufacturing facility or may be remotely
 been greatly Simplified for explanatory purposes. That is, in           located away from the facility. The system 170 comprises a
 reality, as more actual operating conditions are accounted              database 172 and several modules 174 to 184 (described
 for, the manufacturing plans quickly become much more                   below). Although the database 172 in FIG. 1B is depicted as
 complex. For example, many reusable resources, Such as             65   being a Single database 172, it could of course be several
 cigarette makers 120, 122, 124 and 126 may only be able to              databases embodied in multiple servers or workstations. The
 produce products in batches. If a batch of products being               database 172 may be used to Store various data including a
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                        Page 21 of 115 PageID 115

                                                     US 6,591,153 B2
                               7                                                                     8
 customer order, internally generated orders, models that              product transitions associated with a given resource. The
 define the resources available, production methods, resource          product wheel module 181 further prevents product wheels
 attributes and constraints, resource calendars, user goals,           from being violated or at least alerts the user 190 that a
 product wheels, SKU data, and the like, all of which is               wheel may be violated if a particular route is scheduled. This
 described below. The data, stored in the database 172, may            may be accomplished by reviewing routes and the Schedul
 be imported from external Software applications, Such as a            ing opportunities Selected by the Scheduling manager 174 to
 Supply planning application. For example, the Networks                determine whether they violate any product wheels. If a
 Demand application by Manugistics, Inc." may Supply                   Violation is detected, the Scheduling manager 174 may
 relevant data to the system 170 to be stored and parse during         cancel the Selected route and Scheduling opportunities or
 the employment of the various System features. The user               alert the user 190 that a product wheel is being violated by
 190, who may be the manufacturer or any other entity or               the Selected route and Scheduling opportunities.
 perSon responsible for managing the manufacturing facility,
 is electronically in communication with the System (for                  A pack out module 182 monitors and detects any exceSS
 example by wireless or wire channels). A customer 192 may             SKUs (for finished goods) or work-in-process (herein
 be in direct communication with the system 170 and/or in         15
                                                                       “WIP”) that may exist and schedules orders that consumes
 communication with the user 190. Thus, the customer 192               the excess SKUs or WIPs. The block scheduling module 184
 may place orders directly with the system 170 or through the          allows a user 190 to reserve resources to specific products or
 user 190. Based on the customer order and user goals, the             product families during specified time periods. The block
 system 170 is able to schedule manufacturing resources 188            Scheduling module 184 can create block calendars and
 for production processes that fulfill the requirements of the         assign the calendars to a specific resource that the user wants
 customer order and user goals. The resources may be plant             dedicated to a particular product family. The functionality of
 equipment, raw materials, work-in-process (herein “WIP”),             the modules 174 to 184 described above may be best
 man-hours, Storage items, transportation items, or any other          understood with the description of the following examples
 resources associated with a manufacturing facility.                   and processes.
    The system 170, when used for scheduling the resources,       25
                                                                          Referring to FIG. 2 depicting a process, in accordance
 employs various modules 174 to 184 individually or in                 with one embodiment of the present invention, for sched
 combination. Briefly, a Scheduling manager module 174                 uling manufacturing resources based on orders, in its most
 receives, organizes and distributes the various data Stored in        generic and high-level State. Orders may be customer or
 the data database 172. For example, the Scheduling manager            internally generated orders. Detailed description of the
 module 174 stores the orders received from customers 192              generic steps depicted in FIG. 2 are described in FIGS. 3 to
                                                                       12.
 and may organize the orders in a particular order Such as by
 need date or date received. Further, the Scheduling manager              The process flow 200 in FIG. 2 involves generic steps
 module 174 identifies the Scheduling and routing goals of             which are applicable to essentially any type of busineSS or
 the user 172 and Stores/retrieves the goals in the database           manufacturing organization. For example, the proceSS 200
 172. Based on the scheduling and routing goals of user 172,      35   may be applied to chemical manufacturing, consumer goods
 the Scheduling manager module 174 selects a routes for                production, industrial equipment manufacturing, and the
 Scheduling. Based on the Selected route, the Scheduling               like. Users of the present invention may be, for example,
 manager module 174 Selects Scheduling opportunities for               various types of manufacturers, entities, or perSons involved
 each resource associated with the Selected route. The Sched           in the planning and/or Scheduling of resources used to
 uling manager module 174 may also monitor for exceSS             40   satisfy or fulfill customer or internal orders. The present
 SKUs (SKU may be finished goods or work-in-process) and               invention is a Scheduling System and methods that may be
 Schedule orders to consume the exceSS SKUS.                           applied to many types of businesses in many situations.
   A modeling module 175 assists the user 190 in creating an              Generally, the process 200 begins when a model is created
 MS model (herein “model”) by defining the resources avail             by defining the resources available at step 202. At step 204,
 able for use. The resources may be defined by defining the       45   an order is received and Stored. At Step 206, an order is
 various constraints associated with each of the resources.            Selected and an objective defined based on the order. At Step
 For example, attributes Such as capacity, continuous or batch         208, one or more production methods are generated based on
 production capabilities, and any other attributes relevant to         the objective Selected in the previous Step. At Step 210, a
 production processes may be used to define resources.                 production method is Selected from the methods generated
 Further, the modeling module 174 may also define SKUs,           50   in step 208. At step 212, feasible routes are generated based
 both finished goods and work-in-process, that may be                  on the method Selected and a route is Selected based on user
 present as a result of production activities. Attributes that         goals. At Step 214, assignments are generated according to
 may be assigned to the SKUs include, for example, whether             the route Selected in Step 212. At Step 216, the process
 the SKUs need to be packed out if excess SKUs exist and               determines if any product wheels have been violated and if
 whether the SKUs are associated with any finished goods. A       55   So, adjusts route and/or method accordingly (product wheels
 production method module 176 generates the production                 are described below). At Step 218, the assignments generated
 methods based on orders and resources available as identi             are Scheduled. At Step 220, the proceSS packs out any exceSS
 fied by the model. Based on one of the production methods             work-in-process (“WIP”) that may be generated by the
 generated, and the user's Scheduling and routing goals, a             planned route. Although not shown in FIG. 2, the System
 routing module 178 generates feasible routes. A calendar         60   according to the present invention may also employ block
 and Scheduling opportunity module 180 creates and main                scheduling. The steps described above will now be discussed
 tains calendars for each of the available resources defined in        in greater detail.
 the model. A calendar, when used in association with a                   Preferably during the early stages of the process 200, a
 particular resource, is used to reserve or hold the resource          model is created by identifying and defining both reusable
 for a particular assignment.                                     65   and nonreusable resources that are available for use as
    A product wheel module 181 creates and maintains prod              depicted in step 202. Resources that need to be identified
 uct wheels. A product wheel is a set of one or more allowed           include all of the resources available for use in any manu
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                           Page 22 of 115 PageID 116

                                                       US 6,591,153 B2
                                                                                                       10
 facturing activities contemplated by the System, for                     the earliest received date may be Selected first. Once an
 example, raw materials, individual reusable resources, and               order has been selected, the objective for that order is
 pooled reusable resources. Once the resources are identified,            defined. Typically the objective will be the desired results of
 they must be defined. To define a resource, information                  the order. For example, for most product manufacturers, this
 related to the resource is provided Such as the Starting and             would be a defined quantity and quality of Supply Keeping
 ending SKUs being consumed or generated by the resource,                 Units (herein “SKUs”) to be delivered by a certain date (i.e.,
 the resource consumption and production rates, which fam                 Need date).
 ily the resource belongs to, and any other constraints asso                After the objective is defined, a production method or
 ciated with that resource. Defining a resource also generally            methods that meet the objective are generated at step 208. A
 requires that the resource's relationship with other resources           production method specifies the Specific process Steps
 be defined. For instance, Suppose pack maker B 132 is only               needed to meet the objective. A production method will also
 able to physically accept the output from cigarette maker C              identify the resources and/or resource groups (i.e., families)
 124 or cigarette maker D 126 because there is no assembly                used for the method. The selection of resources and/or
 line connecting the pack maker B 132 to the other cigarette              resource groups to be employed for the production method
 makers 120 and 122. In such a situation, the pack maker B's         15   is based on the characteristics and constraints associated
 limitations must clearly be defined in the model. Other                  with each resource that was defined in step 202. To illustrate
 resource constraints should also be identified, Such as,                 how a production method may be generated, the following
 whether a reusable resources output is continuous or is                  example is provided.
 incremental. That is, whether a reusable resource produces                  Referring to FIG. 3A depicting a production method 300
 finished goods or WIPs continuously or whether it produces               for making cartons of filtered cigarettes. This production
 finished goods or WIPs in batches. For example, the ciga                 method 300 meets the objective of an order. For purposes of
 rette makers 120, 122, 124 and 126 may only produce                      this example, assume that the only objective here is to
 cigarettes in increments of forty cigarettes per batch.                  produce a carton of cigarettes (in reality, an order would be
    Each resource is typically associated with a calendar. The            typically associated with a number of other objectives, for
 calendar is used for Scheduling individual activities related       25   example, need date, delivery location, and the like). In the
 to Specific orders. Activities are the Series of Specific proceSS        production method 300 depicted, the method 300 begins
 actions or Steps required for producing the finished goods or            with three nonreusable resources, tobacco 310, filter 312 and
 WIPs sought by a specific order. The calendars may be                    paper 314, being fed into a cigarette maker resource group
 divided into time slots. Each time slot may accommodate an               320. The cigarette maker resource group 320 actually rep
 order activity. The calendar may be customized So that it                resents a production Step for manufacturing cigarettes. In
 may be compatible with its associated resource. For                      this case, the cigarette maker resource group 320 represents
 example, the production capacity of pack makers 130 and                  the Step of making cigarettes. The cigarette makers resource
 132 may be extremely high So that a calendar associated                  group 320 is comprised of the individual cigarette makers
 with one of the pack makers may be divided into Small time               120, 122, 124 and 124 depicted in FIG. 1. The cigarette
 slots, for example, 15-minute time intervals. This allows the       35   maker resource group 320 converts the raw materials (e.g.,
 pack makers 130 and 132 to be scheduled for many activities              tobacco, filter and paper) into cigarettes, which are then sent
 asSociated with many different orders during Short time                  to a pack maker resource group 322. The pack maker
 periods. On the other hand, calendars of resources having                resource group 322 represents the production Step for manu
 lower production capacity may be divided into longer time                facturing cigarette packs. The pack maker resource group
 Slots, for example, 60 minutes.                                     40   322 comprises of pack makers 130 and 132 of FIG. 1. The
    The process of Scheduling an order generally begins when              cigarette packs produced by the resource group for pack
 an order is received and Stored in, for example, a database              makerS 322 is then Sent to a carton maker resource group
 at Step 204. The order may originate from any Source, for                324. In this model, the resource group for carton maker 324
 example, it may be a customer order or an order generated                represents the production Step for manufacturing cartons of
 internally. The database may be remotely located in a               45   cigarettes. The carton maker resource group 324 places the
 Standalone server or may be located in the same Server                   cigarette packs into a carton and Seals the carton producing
 where the system is located. The orders stored in the                    the finished goods, a carton of cigarettes 326. Note that
 database may be organized in a number of different ways.                 rather than defining Specific resources, resource groups were
 For example, they may be Stored according to the time and                instead used to define each Step of this production method
 date that they were received or by clients or by the type of        50   300. This allows greater flexibility when production routes
 items being ordered.                                                     (discussed below) are eventually generated because routes
    According to one embodiment of the present invention,                 will not be restricted to using only a specific resource or
 information related to the order information Such as quantity            resources for Specific production Steps. By relating each of
 and quality of goods and need date may all be Stored. In                 the production Steps to resource groups rather than to
 addition, other information related to the order may be             55   specific resources, the production method 300 allows greater
 stored. For example, the type of WIPs that may be consumed               flexibility when Specific routes are eventually generated.
 during the manufacturing proceSS called for by the order                 Using resource groups rather than Specific resources for
 may also be defined and stored. This information may be                  Specific production Steps makes it possible to generate
 used to execute the "packing out exceSS work-in-process”                 greater route variations. For example, in the above example,
 feature (described below) that may be incorporated into the         60   any of the resources or a set of resources belonging to the
 System.                                                                  cigarette maker resource group 320 (which comprises of
   After orders are Stored, the System Selects an order and               cigarette maker A, cigarette maker B, cigarette maker C and
 defines an objective for that order at step 206. How the                 cigarette maker D) could have been used for the Step of
 System Selects an order among the plurality of orders that               making cigarettes. Similarly, there is greater flexibility in
 may be stored is accomplished by various means depending            65   generating routes by using a pack maker resource group 322
 on user preferences. For example, if the orders Stored are               instead of using a specific pack maker for the Step of making
 organized according to received date then the order having               a pack of cigarettes.
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                         Page 23 of 115 PageID 117

                                                     US 6,591,153 B2
                              11                                                                      12
    The simplified production method 300 described above               “fast on time”. When “fast' is selected as the routing goal,
 would, in actuality, also include many constraints that may           the system selects the first route that is feasible. When “best”
 exist in an actual manufacturing facility. For example, in the        is Selected as the routing goal, the System Selects the route
 above method, we assume that each of the resource groups              that best achieves the Scheduling goal (see below). Under
 depicted produce and consume SKUs at the same rate So that            “best,” the System will generally take longer to Select a route
 all of the SKUS produced by a preceding resource group is             than when the goal is set at “fast.” When “fast on time” is
 immediately consumed by the Succeeding resource group. It             Selected as the routing goal, a blend of best and fast goals
 is assumed in the above example that the pack maker                   described above are Sought. If this routing goal is Selected,
 resource group 322 consumes all of the cigaretteS produced            then the System checks the minimum number of routes
 by the cigarette maker resource group 320. However, rather            necessary when determining which route will make the
 than consuming cigarettes on a continuous basis, Suppose              order on time. This is the goal that the user may select if the
 the pack maker resource group 322 will only consume                   user wants to achieve a balance between using the best but
 cigarettes in batches. Thus, the pack maker resource group            most timely choice. At step 406 the system determines what
 322 only accepts cigarettes when enough is produced by the            type of Scheduling goal is desired by the user.
 cigarette maker resource group 320 to make a batch. In           15      In one embodiment of the process, there are five types of
 reality, Such a situation may be easily resolved by, for              Scheduling goals: maximizing resource utilization, just-in
 example, Simply slowing down the production line or Setting           time, minimize production cost, minimize cycle time and
 aside a place or space between the cigarette maker resource           balance resource utilization (details of each type of Sched
 group 320 and pack maker resource group 322 to accumu                 uling goals is described below). Based on the combination
 late cigarettes. However, to make allowances for Such dis             of Scheduling and routing goals Selected by the user, the
 crepancies is Somewhat more difficult when generating a               system selects a route at step 408.
 production method. One way to deal with Such discrepancies               The specific routes Selected is based on the combination
 is to create a constructive resource for holding SKUS.                of Specific Scheduling goals and routing goals Selected.
    FIG. 3B illustrates another production method 350. The             However, not all of the routing goals (i.e., fast, best and fast
 production method 350 is similar to the production method        25   on time) are applicable to each of the five possible sched
 300 illustrated in FIG. 3A except that the pack maker                 uling goals. For example, as will be discussed below, the
 resource group 322A has been further defined as a “batch”             routing goal Selected will not be relevant if the Scheduling
 pack maker resource group 322 and a constructive resource             goal is balance resource utilization. FIGS. 5 to 9 depict the
 called a “holding resource 352 is added between the                   detailed flow process 500 for selecting a route (as generally
 cigarette maker resource group 320 and the pack maker                 depicted in Step 212 of FIG. 2) based on the Scheduling goals
 resource group 322A. To prevent the pack makers 130 and               Selected working in combination with the routing goals
 132 from being able to consume anything other than batches,           Selected.
 the pack makers 130 and 132 need to be further defined as                FIG. 5 illustrates the flow process 500 for selecting a route
 batch consumers and producers, for example, in Step 202               when the Scheduling goal has been Set at maximizing
 (FIG. 2). This may be accomplished by creating attributes        35   resource utilization. At Step 501 the System generates routes
 asSociated with each resource that defines whether each of            based on the production method selected. At step 502
 the resources defined produce and/or consume batches of               determine whether the route goal is “fast.” If so, then the
 SKUs or WIPs. Further, batch size and batch production rate           System Selects the first route that has a Scheduling opportu
 of SKUs or WIPs being consumed or produced must be                    nity at step 504. Otherwise the system determines whether
 defined for that resource.                                       40   the routing goal is set at best at step 506. If so, then the
    AS described above, Several production methods may be              System Selects the route that achieves the best route that
 generated for each objective. That is, there may be Several           maximizes resource utilization at step 508. If there is a tie
 ways to achieve the same results. The various methods                 between two routes that are best at maximizing resource
 generated will typically have drawbacks and/or advantages             utilization then the route with the earliest Scheduling oppor
 over other methods for achieving the same results. The           45   tunity is selected. If the route goal is not “best” then the
 method or methods that will be the most appropriate for a             System selects another production method at 510 (as gener
 Specific objective may depend on other factors, for example,          ally described in step 210 in FIG. 2) and the process of
 user preferences.                                                     generating and Selecting a routes) begins again as indicated
    Once production methods have been generated, one of the            at 512.
 methods is Selected for purposes of determining a feasible       50      FIG. 6 depicts a detailed flow process 600 for selecting a
 route at step 210. The selection of a method may be made              route when the Scheduling goal has been Set at Just-In-Time.
 manually by the user, or alternatively, the System may select         At Step 601 the System generates routes based on the
 a method based on user-defined rules. For example, the user           production method selected. At step 602, determine whether
 may create a user-defined rule that may require the System            the route goal is Set at fast. If So, then Select the first route
 to Select a method based on a preference for low cost or use     55   having at least one Scheduling opportunity at Step 604. At
 of the least amount of resources, or any other user prefer            step 606, the system determines whether there is a sched
 CCCS.                                                                 uling opportunity that results in completion exactly on the
    FIG.4, depicts a somewhat more detailed process 400 for            need date. If So, then the System Selects that opportunity at
 reviewing and Selecting a feasible route or routes as depicted        step 608. If not, then the system checks to see if there is a
 in step 212 of FIG. 2. Initially at step 402, the system         60   Scheduling opportunity that results in completion before the
 generates and lists all possible routes that Satisfy the pro          need date at step 610. If so, then the system selects that
 duction method selected at step 210. In one embodiment, the           Scheduling opportunity at Step 612. If not, then the System
 System uses, in combination, two types of goals to Select the         Selects the Scheduling opportunity that results in the earliest
 best route. The two types of goals are Scheduling goals and           completion date after the need date at step 614. If, on the
 routing goals (described in greater detail below). At Step 404   65   other hand, the routing goal is not Set at “fast' then the
 the System Selects a routing goal based on user preferences.          System determines whether the routing goal is Set at “best”
 There are three types of routing goals, “fast”, “best” and            at step 620. If so, then the system determines whether there
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                             Page 24 of 115 PageID 118

                                                         US 6,591,153 B2
                                13                                                                         14
 is a route with a Scheduling opportunity that results in                   defined. The availability of each resource designated as
 completion at the need date exactly at Step 622. If So, then               balance utilization may be accomplished by reviewing the
 the System Selects that route and Scheduling opportunity at                calendars of each resource and determining the availability
 step 628. If not, then the system determines whether there is              of each resource based on Scheduling opportunities as indi
 a route with a Scheduling opportunity that results in comple               cated on the calendars. The average availability could be an
 tion before the need date at step 630. If so, then the system              average based on different time intervals. Such as an average
 Selects that route and opportunity at Step 632. If not, then the           over a period of a day, a week, a month or any other user
 System Selects the route with the Scheduling opportunity that              defined time interval. At step 904, the system determines
 results in the earliest completion date after the need date at             qualified resources. Qualified resources are those resources
 step 634. If the route goal is neither set at fast or best, then           designated as balance utilization needed to achieve the
 the System selects another production method at Step 636 (as               objective using the method selected in step 210 (see FIG.2).
 generally described in step 210 in FIG. 2) and the process of              At step 906, the system selects the route that uses the most
 generating and Selecting a routes Starts over again as                     appropriate reusable resources in terms of availability. At
 indicated by 642.                                                          step 908, the system selects the earliest scheduling oppor
    FIG. 7 depicts a detailed flow process 700 for selecting a         15   tunity for that route.
 route when the Scheduling goal has been Set at minimize                       Each production method generated in step 208 (FIG. 2)
 production cost. At Step 701, generate routes based on the                 may require that more than one route be used to accomplish
 production method selected. At step 702, the system deter                  the objective. For example, Suppose that a large customer
 mines whether the route goal is set at “fast.” If so, then the             was placed in our earlier example of the cigarette manufac
 System Selects the first route on which there is a Scheduling              turing facility. Suppose further that no Single route will be
 opportunity at step 704. At step 706, the system selects, from             able to manufacture enough cigarette cartons to fulfill the
 the Selected first route, the Scheduling opportunity that best             order by the need date. In Such a situation, the production
 meets the Scheduling goal of minimizing production cost. If                method Selected may require that two or more routes be used
 the route goal is not set at “fast' then the System determines             to fulfill the order. Thus, the five processes described above
 whether the route goal is set at “fast on time” at step 708. If       25   for Selecting routes based on different Scheduling and rout
 So, then the System Selects the first route that has a Sched               ing goals may be employed multiple times for a specific
 uling opportunity that is on time at step 710. If not, then the            method. Once the process for Selecting a route and Sched
 System reviews all routes and Selects the route that best                  uling opportunities has been completed, a planned routes
 meets the Scheduling goal of minimizing production costs at                is generated. The planned routes will not only define the
 step 712. At step 714, the system reviews all scheduling                   Specific routes required for achieving the objective, but
 opportunities for the route Selected at Step 712 and Selects               will also define the Specific Scheduling opportunities for
 the opportunity that best meets the Scheduling goal of                     each targeted resources being used for achieving the objec
 minimizing production cost.                                                tive.
    FIG. 8 depicts a flow process 800 for selecting a route                   Referring back to FIG. 2, based on the selected route,
 when the Scheduling goal has been Set at minimize cycle               35   assignments are generated for each resource targeted for use
 time. At step 801, the system generates routes. At step 802,               according to the Selected route at Step 214. An assignment is
 the system determines whether the route goal is set at “best.”             an order or a reservation for a specific resource reserving the
 If so, the system determines whether there are routes with                 resource for use during a specified time period (i.e., time
 Scheduling opportunities that results in completion exactly                slot). In a preferred embodiment, the system will review the
 on the need date at step 804. If so, then select the first route      40   assignments to determine whether any "product wheels' are
 that results in completion on the need date at step 806. If not,           being violated at Step 216. A product wheel is a constraint
 then the System determines whether there are routes with a                 placed on Specific resources preventing or at least warning
 Scheduling opportunity that results in a completion before                 the user that an undesirable “transition' is being Scheduled.
 the need date at step 808. If so, then the system selects the              A transition is the process that a resource must undertake
 first route having a Scheduling opportunity with the latest           45   between Succeeding assignments. For example, manufactur
 completion date before the need date at step 810. If not, the              ing equipment must typically undergo certain modifications
 System Selects the first route with a Scheduling opportunity               when the type of products being produced by the equipment
 that results in the earliest completion date after the need date           is Switched. The cost and time needed to undergo these
 at Step 812. If, on the other hand, the route goal is not Set at           transitions is typically unwelcome. However, the impact of
 “best” then the system determines whether the route goal is           50   transitions may be minimized by carefully Selecting the
 set at “fast” at step 814. If so, then the system selects the first        Sequence of products being produced by a particular
 route, which has a Scheduling opportunity at Step 816.                     resource. Thus, Some companies prefer to Schedule product
 Otherwise, the system selects another method at step 818 (as               families in “campaigns.” which are preferred Sequences of
 generally indicated in step 210 of FIG.2) and the process for              products Scheduled over a Set period of time. For example,
 generating and Selecting a route starts over again as indi            55   a company may want to Schedule a product family of SKUS
 cated at 820.                                                              of a particular grade or color, followed by a different product
   FIG. 9 depicts a flow process 900 for selecting a route                  family.
 when the Scheduling goal has been Set at balance resource                     “Product wheels' are a particular kind of Sequencing
 utilization. The aim of the balance resource utilization                   problem in which orders for products must follow a pre
 Scheduling goal is to Select the route that uses the most             60   Scribed set of transitions from product to product within a
 appropriate reusable resources in terms of availability and                group of resources. The preferred or allowable transitions
 uses the earliest Scheduling opportunity in that route. At Step            from one SKU to another on a resource may be important
 901, the system generates routes based on the method                       factors in a good Schedule.
 selected at step 210. At step 902, the system calculates the                  To illustrate the problem of product wheels, the following
 average availability of each resource that is designated as           65   example is provided. Suppose an oil production manufac
 balance utilization. Typically a resource may be designated                turer produces different kinds of oil. The oils are differen
 as a balance utilization resource when the resource is                     tiated by their Viscosities or grades. To manufacture the
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                          Page 25 of 115 PageID 119

                                                      US 6,591,153 B2
                               15                                                                     16
 different grades of oil, the manufacturer uses an additive in           assignments for the Scheduling opportunities and return to
 its oil, that, when added in different percentages, create oils         step 1102. If not, then select another route per step 212 of
 of differing grades. To optimize its manufacturing facility,            FIG. 2, step 1118.
 the manufacturer prefers that certain machines transition                  According to another preferred embodiment of the present
 from making one grade to another. Depending on the grades               invention, the flow process of FIG. 2 may also include the
 being produced, it can be time-consuming (and therefore                 step of packing out excess WIP at step 218. The step of
 more expensive) to Switch a machine from making one                     packing out exceSS WIP performs the Step of consuming any
 grade of oil to another, because the machine may require                excess WIPs generated by an order. Although shown as part
 cleaning during transition. The more the grades differ, the             of the overall flow process of FIG. 2, the step of packing out
 more cleaning is required.                                              excess WIP may be implemented completely independently
   To illustrate the point, we refer to FIG. 10A showing four            from the flow process.
 grades of oil and the transitions that are allowed when                    For various reasons, Such as reducing Storage costs, it is
 Scheduling an oil mixer (not shown) that manufactures the               highly desirable to minimize excess WIPs kept in inventory.
 different grades of oil. In this illustration, the oil mixer may        Excess WIPs may exist in inventory for many reasons, such
 produce oil of various grades, A, B, C and D 1010, 1012,           15   as the conflicting capacity levels of different resources. For
 1014 and 1016. The mixer may transition from producing                  example, a resource may only be able to manufacture SKUS
 grade A oil 1010 to either grade B oil 1012 or grade C oil              in batches rather than continuously. However, Suppose an
 1014. The mixer may then transition from producing grade                order is Scheduled which requires less then the minimum
 B or Coil 1012 and 1014 to a grade D oil 1016. Finally, the             number of SKUs that a resource may be able to produce. As
 mixer may transition from producing grade D oil 1016 to                 a result, excess SKUs, which may be either WIPs or finished
 grade A oil 1010. A product wheel that would constrain the              goods, may remain.
 oil mixer in a manner described above would constrain all of               Referring to FIG. 12 depicting a flow process 1200 for
 the transitions illustrated above.                                      packing out excess WIPs. At step 1202, the system deter
    To illustrate how a product wheel may constrain a par                mines that excess WIPs exists. This may be accomplished in
 ticular resource, we now refer to FIG. 10B. FIG. 10B depicts       25   a number of ways. For example, when Scheduling an order
 a chart 1020 that shows the various transitions of an exem              the system may make a determination that excess WIPs will
 plary product wheel associated with the transitions allowed             be generated as a result of Scheduling an order by examining
 for an oil mixer illustrated in FIG. 10A. Rows 1030 to 1038             the production method, routes and the Scheduling opportu
 are the transitions that make up a product wheel called "Oil            nities used for that order. Alternatively, the System may store
 Mixer 1.” Row 1040 is a transition for another product                  in the database 172, information relating to all SKUs, both
 wheel associated with another resource called “Packager 1.              finished goods and WIPS, being generated and/or Stored in
  These transitions in rows 1030 to 1038 are called allowed              inventory. The system determines when excess WIPs exists
 or permitted transitions. Thus, each transition is associated           by continuously or by periodically monitoring information
 with a particular product wheel as indicated in column 1050             stored in the database. If excess WIP is detected then at step
 (in this case either Oil Mixer 1 or Packager 1). The SKUs          35   1204 the system reviews stored orders to determine whether
 shown in column 1052 are the initial SKUs being manufac                 any of the stored orders can use the excess WIP during the
 tured by the oil mixer prior to transition, and the SKUs                manufacturing process of fulfilling the orders. This may be
 shown in column 1054 are the ending SKUs after transition.              accomplished in a number of ways. For example, the System
 Thus, the product wheel “oil mixer 1' will only permit those            may define all of the SKUs generated (both finished goods
 transitions listed in the chart 1020 of FIG. 10B.                  40   and WIPs) by at least two attributes. One attribute could
    Other constraints may also be included in a product                  identify those SKUs that should be packed out when excess
 wheel. For example, a cost constraint, as indicated in column           units exist. The second attribute may define the finished
 1056, prevents oil mixer 1 from exceeding certain costs for             goods that are associated with the SKU. That is, the finished
 certain transitions. In row 30, the transition from oil grade A         goods that consumes that SKU during the manufacturing
 to oil grade B for oil mixer 1 is limited to the cost of S30.00.   45   process of the finished goods. By using Such an attribute to
 Each product wheel may be assigned to one or more                       define the SKUs, the system can identify a stored order that
 resource. Although a product wheel may be assigned to more              uses the exceSS SKUSimply by reviewing the finished goods
 than one resource, a resource may only be associated with               asSociated with each of the orders Stored by the System.
 one product wheel at any given time.                                    Alternatively, another method that the System may use in
    FIG. 11 depicts a flow process 1100 for accommodating           50   determining which of the Stored orders may be able to use
 product wheel constraints as generally depicted at Step 216             the excess WIP is to further define the orders by defining the
 in FIG. 2. Once the assignments have been generated in Step             intermediate SKUs required for producing the finished
 214 (see FIG. 2), the system checks to see if any of the                goods. This may be accomplished by at least two ways, by
 targeted resources are associated with any product wheel,               initially identifying all the needed intermediate SKUs for an
 and if so, whether any of the product wheels are violated by       55   order when the order is initially created and stored or by
 one or more of the assignments, at Step 1102. If no product             using the System to generate production methods for an
 wheels have been violated then the assignments are Sched                order when the order is first received and defining the order
 uled at step 1104. If, on the other hand, the system deter              by the intermediate SKUs required for the production meth
 mines that one or more product wheels have been violated                ods generated. Once an order that uses the excess WIP has
 then the system may alert the user of this fact at step 1106.      60   been identified, the order is scheduled at step 1206. At step
 At step 1108, the system determines whether to override the             1206 the system determines whether all of the excess WIP
 violated product wheels. If So, then the assignments are                have been consumed. If excess WIP still remains then the
 scheduled at step 1110. If, on the other hand, it is decided            System goes back to Step 1204 to determine and Schedule
 that no product wheel should be violated, then the new                  orders that consumes the excess WIP.
 assignments are cancelled at Step 1112. At Step 1114, deter        65      Although the Steps illustrated in the flow process depicted
 mine whether there are other Scheduling opportunities for               in FIG. 2 are generally shown to be in a particular order or
 the Selected route. If So, then at Step 1116, generate new              Sequence, there is no strict requirement that each Step must
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                         Page 26 of 115 PageID 120

                                                     US 6,591,153 B2
                              17                                                                     18
 be performed in the order generally illustrated in FIG. 2.               9. The system of claim 8, wherein said means for packing
 Further, certain Steps may be optional, for example, the              out exceSS work-in-process comprises the Step of identifying
 packing out Step 216 may be optional.                                 Said exceSS work-in-process.
    According to another embodiment of the present                        10. The system of claim 9, wherein said means of packing
 invention, the System may employ block Scheduling. When               out exceSS work-in-proceSS comprises a means for identify
 block Scheduling is employed, users can reserve capacity of           ing orders that consume Said exceSS work-in-process.
 Selected resources to particular product family during Speci             11. The system of claim 10, wherein said means for
 fied time intervals. Further, the activities or assignments           packing out exceSS work-in-process comprises a means for
 scheduled during the reserved time interval will be in a              Scheduling Said identified orders.
 particular order Similar to the concept of product wheels.               12. The System of claim 11, further comprising a means
 Together with the product wheel feature, this feature helps to        for assigning a first attribute and a Second attribute to a SKU.
 Schedule orders in a way, which results in a more efficient              13. The system of claim 12, wherein said first attribute
 and/or cost effective manner.                                         indicates whether said SKU needs to be packed out when
   To reserve a resource, a block calendar is created and              Said SKU is present in excess.
 assigned to the resource being reserved. The block calendar              14. The system of claim 13, wherein said second attribute
 includes blocks of time, each having a Set Start and end         15   indicates a finished good that is associated with Said SKU.
 times, and a product family assigned to it. When an order for            15. The system of claim 1, wherein said means for
 one of the SKUs in the product family is actually scheduled,          defining resources comprises a means for defining Said
 the assignments for it will be Scheduled on the resource              resources by identifying Starting and ending SKUs, produc
 during only those blockS allocated to it on the resources             tion rates and resource families.
 block Schedule. A product family is a group of products or              16. The system of claim 15, wherein said means for
 SKUS that may be grouped together because they have Some              generating a production method based on Said objective and
 common attribute. The foregoing description of the pre                Said defined resources further based on Said resource fami
 ferred embodiments of the present invention has been pre              lies.
 Sented for the purposes of illustration and description. It is           17. A System for generating and Selecting a planning route
 not intended to be exhaustive or to limit the invention to the        and Selecting Scheduling opportunities according to the
 precise form disclosed. It will be apparent to those of          25   Selected route, comprising:
 ordinary skill in the art that various modifications and                 a database Storing manufacturing data and receiving and
 variations can be made to the System and method embodied                    Storing an order, wherein Said order having an objec
 by the present invention without departing from the Spirit or              tive;
 Scope of the invention. Thus, it is intended that the present           a modeling module which defines resources,
 invention covers the modifications and variations of this
 invention provided that they come within the Scope of any               a production method module which generates a produc
 claims and their equivalents.                                             tion method based on Said objective and Said defined
   We claim:                                                                reSources,
    1. A System for generating and Selecting a planning route             a routing module which generates routes based on said
 and Selecting Scheduling opportunities according to the          35
                                                                             production method; and
 Selected route, comprising:                                              a Scheduling manager module which Selects one of Said
    means for defining resources,                                            routes and Scheduling opportunities based on a Sched
    means for receiving an order having an objective;                       uling goal and a routing goal.
    means for generating a production method based on Said                18. The system of claim 17, wherein said scheduling goal
       objective and Said defined resources,                      40
                                                                       is Selected from the group consisting of maximizing
    means for generating routes based on Said production               resource utilization, just-in-time, minimize production cost,
                                                                       minimize cycle time and balance resource utilization.
      method; and                                                         19. The system of claim 18, wherein said routing goal is
    means for Selecting one of Said routes and Scheduling              Selected from the group consisting of fast, best and fast on
       opportunities based on a Scheduling goal and a routing          time.
       goal.                                                      45     20. The system of claim 17, wherein said routing goal is
    2. The System of claim 1, wherein Said Scheduling goal is          Selected from the group consisting of fast, best and fast on
 Selected from the group consisting of maximizing resource             time.
 utilization, just-in-time, minimize production cost, minimize           21. The system of claim 17, further comprising a product
 cycle time and balance resource utilization.                          wheel module which creates a product wheel.
    3. The System of claim 2, wherein Said routing goal is        50     22. The system of claim 21, wherein said product wheel
 Selected from the group consisting of fast, best and fast on          module further defines allowed transitions for one of said
 time.                                                                 CSOUCCS.
    4. The System of claim 1, wherein Said routing goal is                23. The system of claim 22, where in said product wheel
 Selected from the group consisting of fast, best and fast on          module further reviews Said Selected route and Scheduling
 time.                                                            55   opportunities to determine whether Said Selected route and
   5. The System of claim 1, further comprising a means for            Scheduling opportunities violates Said product wheel and
 creating a product wheel.                                             Selects another one of Said routes generated if Said product
    6. The System of claim 5, wherein Said means for creating          wheel has been violated.
 a product wheel comprises a means for defining allowed                  24. The System of claim 17, further comprising a pack out
 transitions for one of Said resources.
                                                                  60
                                                                       module which packs out exceSS work-in-process.
    7. The System of claim 6, further comprising a means for             25. The system of claim 24, wherein said pack out module
 reviewing Said Selected route and Scheduling opportunities            packs out exceSS work-in-process by identifying Said exceSS
 to determine whether said Selected route and Scheduling               work-in-process.
 opportunities violates Said product wheel and Selecting                 26. The System of claim 25, wherein Said packing out
 another one of Said routes generated if Said product wheel            module further identifies orders that consume Said exceSS
 has been violated.                                               65   work-in-process.
   8. The System of claim 1, further comprising a means for              27. The System of claim 26, wherein Said packing out
 packing out exceSS work-in-process.                                   module further Schedules said identified orders.
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                         Page 27 of 115 PageID 121

                                                      US 6,591,153 B2
                               19                                                                    20
   28. The system of claim 27, wherein said scheduling                    48. The method of claim 47, wherein said step of gener
 manager module assigns a first attribute and a Second                  ating a production method based on Said objective and Said
 attribute to a SKU.                                                    defined resources further based on Said resource families.
   29. The system of claim 28, wherein said first attribute               49. A program Storage device readable by a machine,
 indicates whether said SKU needs to be packed out when                 tangibly embodying a program of instructions executable by
 Said SKU is present in exceSS.                                         a machine to perform the Steps of generating and Selecting
   30. The system of claim 29, wherein said second attribute            a planning route and Selecting Scheduling opportunities
 indicates a finished good that is associated with Said SKU.            according to the Selected route, comprising the Steps:
   31. The system of claim 17, wherein said modeling                      defining resources,
 module which defines resources is by identifying Starting
 and ending SKUs, production rates and resource families                  receiving an order having an objective;
 asSociated with Said resources.                                          generating a production method based on Said objective
   32. The system of claim 31, wherein said production                       and Said defined resources,
 method module which generates a production method based
 on Said objective and Said defined resources is further based            generating routes based on Said production method; and
 on Said resource families.                                        15     Selecting one of Said routes and Scheduling opportunities
   33. A method for generating and Selecting a planning                      based on a Scheduling goal and a routing goal.
 route and Selecting Scheduling opportunities according to the            50. The program storage device of claim 49, wherein said
 Selected route, comprising the Steps:                                  Scheduling goal is Selected from the group consisting of
    defining resources,                                                 maximizing resource utilization, just-in-time, minimize pro
    receiving an order having an objective;                             duction cost, minimize cycle time and balance resource
    generating a production method based on Said objective              utilization.
         and Said defined resources,                                      51. The program storage device of claim 50, wherein said
                                                                        routing goal is Selected from the group consisting of fast,
    generating routes based on Said production method; and              best and fast on time.
    Selecting one of Said routes and Scheduling opportunities      25     52. The program storage device of claim 49, wherein said
      based on a Scheduling goal and a routing goal.                    routing goal is Selected from the group consisting of fast,
   34. The method of claim 33, wherein said scheduling goal             best and fast on time.
 is Selected from the group consisting of maximizing                       53. The program storage device of 49, further comprising
 resource utilization, just-in-time, minimize production cost,          the Step of creating a product wheel.
 minimize cycle time and balance resource utilization.                     54. The program storage device of claim 53, wherein said
   35. The method of claim 34, wherein said routing goal is             Step of creating a product wheel comprises the Step of
 Selected from the group consisting of fast, best and fast on           defining allowed transitions for one of Said resources.
 time.                                                                     55. The program storage device of claim 54, further
   36. The method of claim 33, wherein said routing goal is             comprising the Steps of reviewing Said Selected route and
 Selected from the group consisting of fast, best and fast on      35   Scheduling opportunities to determine whether Said Selected
 time.                                                                  route and Scheduling opportunities violates Said product
   37. The method of claim 33, further comprising the step              wheel and Selecting another one of Said routes generated if
 of creating a product wheel.                                           Said product wheel has been violated.
   38. The method of claim 37, wherein said step of creating               56. The program storage device of claim 49, further
 a product wheel comprises the Step of defining allowed            40
                                                                        comprising the Step of packing out exceSS work-in-process.
 transitions for one of Said resources.                                    57. The program storage device of claim 56, wherein said
    39. The method of claim 38, further comprising the steps            Step of packing out exceSS work-in-proceSS comprises the
 of reviewing Said Selected route and Scheduling opportuni              Step of identifying Said exceSS work-in-process.
 ties to determine whether Said Selected route and Scheduling              58. The program storage device of claim 57, wherein said
 opportunities violates Said product wheel and Selecting                Step of packing out exceSS work-in-proceSS comprises the
 another one of Said routes generated if Said product wheel        45   Step of identifying orders that consume Said excess work
 has been violated.                                                     in-process.
    40. The method of claim 33, further comprising the step                59. The program storage device of claim 58, wherein said
 of packing out exceSS work-in-process.                                 Step of packing out exceSS work-in-proceSS comprises the
    41. The method of claim 40, wherein said step of packing            Step of Scheduling Said identified orders.
 out exceSS work-in-process comprises the Step of identifying      50      60. The program storage device of claim 59, further
 Said exceSS work-in-process.                                           comprising the Step of assigning a first attribute and a Second
    42. The method of claim 41, wherein Said Step of packing            attribute to a SKU.
 out exceSS work-in-process comprises the Step of identifying              61. The program storage device of claim 60, wherein said
 orders that consume Said exceSS work-in-process.                       first attribute indicates whether said SKU needs to be packed
    43. The method of claim 42, wherein said step of packing       55   out when Said SKU is present in excess.
 out exceSS work-in-process comprises the Step of Scheduling               62. The program Storage device of claim 61, wherein Said
 said identified orders.                                                Second attribute indicates a finished good that is associated
    44. The method of claim 43, further comprising the step             with Said SKU.
 of assigning a first attribute and a Second attribute to a SKU.           63. The program storage device of claim 49, wherein said
   45. The method of claim 44, wherein said first attribute             Step of defining resources comprises the Step of defining Said
 indicates whether said SKU needs to be packed out when            60   resources by identifying Starting and ending SKUs, produc
 Said SKU is present in exceSS.                                         tion rates and resource families.
   46. The method of claim 45, wherein said second attribute               64. The program Storage device of claim 63, wherein Said
 indicates a finished good that is associated with Said SKU.            Step of generating a production method based on Said
    47. The method of claim 33, wherein said step of defining           objective and Said defined resources further based on Said
 resources comprises the Step of defining Said resources by        65   resource families.
 identifying Starting and ending SKUs, production rates and
 resource families.
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20   Page 28 of 115 PageID 122




                      EXHIBIT 2
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                                 Page 29 of 115 PageID 123
                                                                                                 US007050874B1


(12) United States Patent                                                     (10) Patent No.:     US 7,050,874 B1
     Tenorio                                                                  (45) Date of Patent:     May 23, 2006
(54) SOURCING OF BILLS OF MATERIALS                                               6,584,370 B1* 6/2003 Denton et al. .............. 7OOf 107
                                                                                  6,625,616 B1* 9/2003 Dragon et al. ........... 707/104.1
(75) Inventor: Manoel Tenorio, Mountain View, CA                                  6,650,954 B1* 11/2003 Zulpa et al. ................ 7OOf 107
                      (US)                                                        6,819,967 B1 * 1 1/2004 Ballas et al. ......   ... 700,107
                                                                                  6,901,304 B1* 5/2005 Swan et al. ................. TOOf 115
(73) Assignee: Richnologie US, Inc., Dallas, TX                            * cited by examiner
                                                                           Primary Examiner Andrew Joseph Rudy
(*) Notice:           Subject to any disclaimer, the term of this          (74) Attorney, Agent, or Firm—Brian E. Harris; James E.
                      patent is extended or adjusted under 35              Walton
                      U.S.C. 154(b) by 624 days.
                                                                           (57)                      ABSTRACT
(21) Appl. No.: 09/976,791
(22) Filed:     Oct. 12, 2001                                              A bill of materials (BOM) sourcing system includes one or
                                                                           more data storage locations that store BOM sourcing crite
(51) Int. Cl.                                                              ria. The system also includes a sourcing engine that receives
     G06F 7700                   (2006.01)                                 a BOM that includes a plurality of part identifiers. The
(52) U.S. Cl. ........................................... 700/107; 716/1   Sourcing engine identifies one or more part identifiers
(58) Field of Classification Search ................ 700/107,              included in the BOM and searches supplier data to obtain
                                                        71.6/1             pricing information associated with the identified parts.
        See application file for complete search history.                  Furthermore, the sourcing engine receives sourcing criteria
                                                                           and determines which supplier should be used to Supply
(56)                     References Cited                                  each identified part based on the pricing information and the
                                                                           Sourcing criteria. In addition, the system includes a trans
                U.S. PATENT DOCUMENTS                                      action execution module that receives from the sourcing
       5,204.821 A    4, 1993 Inui et al. ................... 700/106      engine a part identifier for each identified part and the
       5,515,269 A         5/1996 Willis et al. ................ 364/401   identity of the supplier to be used to supply each identified
       5,630,070 A * 5/1997 Dietrich et al. ................ 70.5/8        part. The transaction execution module generates one or
       5,835,910 A * 11/1998 Kavanagh et al. ...... 707/103 R              more transaction documents based on this information and
       5,970.476   A * 10/1999 Fahey ......................... 705/28      communicates the one or more transaction documents to the
       6,119,102   A    9, 2000 Rush et al. ................... 705/29     associated Suppliers.
       6,199,068   B1* 3/2001 Carpenter .......             ... TO7/100
       6,226,618   B1* 5/2001 Downs et al. ......            ... TO5.1
       6,493,679 B1* 12/2002 Rappaport et al. ............ 705/29                           12 Claims, 1 Drawing Sheet




                                                    RECEIVE ONE OR M0 RE BOMS                                1 OO

                                     EXTRACT PART NUMBERS AND QUANTITIES FROM BOM                            102

                                     SEARCH SUPPLIER DATA TO DETERMINE PRICING AND                           104
                                         AVAILABILITY INFORMATION FOR EACH PART

                                 DETERMINE WHICH SUPPLIER SHOULD BE USED TO OBTAIN
                                   WHICH PARTS IN BOM USING PRICE AND AVAILABILITY
                                  NFORMATION IN CONJUNCTION WITH SOURCNC CRETERIA                            106

                                                GENERATES PURCHASE ORDERS FOR
                                                      APPROPRIATE SUPPLIER(S)                                108

                                            COMMUNICATE THE PURCHASE ORDERS TO
                                                 THE APPROPRIATE SUPPERS                                     11 O
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20               Page 30 of 115 PageID 124

U.S. Patent                                   May 23, 2006                 US 7,050,874 B1




         FIC. 1                                  SOURCING
                                                 CRITERA


                                                                        TRANSACTION
                                                                         EXECUTION
                                                                          MODULE



                                        INTERNAL
                                        SUPPLIER



                                                    EXTERNAL
                                                    SUPPLIER                          18
                                                      DATA


            FIC. 2
                   RECEIVE ONE OR MORE BOMS                      1 OO

         EXTRACT PART NUMBERS AND QUANTITIES FROM BOM            1 O2

         SEARCH SUPPLIER DATA TO DETERMINE PRICING AND           104
             AVAILABILITY INFORMATION FOR EACH PART

       DETERMINE WHICH SUPPLIER SHOULD BE USED TO OBTAN
         WHICH PARTS IN BOM USING PRICE AND AVAILABILITY        106
        NFORMATION IN CONJUNCTION WITH SOURCING CRTERIA

                GENERATES PURCHASE ORDERS FOR
                    APPROPRIATE SUPPLIER(S)                      108
              COMMUNICATE THE PURCHASE ORDERS TO
                   THE APPROPRIATE SUPPLERS                     110
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                           Page 31 of 115 PageID 125

                                                     US 7,050,874 B1
                              1.                                                                     2
         SOURCING OF BILLS OF MATERALS                                 identified part. The transaction execution module generates
                                                                       one or more transaction documents that identify one or more
         TECHNICAL FIELD OF THE INVENTION                              parts and include a request that a Supplier provide the one or
                                                                       more parts and communicates the one or more transaction
  This invention relates to the field of electronic commerce      5    documents to the associated Suppliers.
transactions, and more particularly to improved sourcing of               Particular embodiments of the present invention provide
bills of materials.                                                    one or more technical advantages. For example, certain
                                                                       embodiments provide a bill of materials (BOM) sourcing
          BACKGROUND OF THE INVENTION                                  system that can source one or more BOMs without having
                                                                  10   to communicate the BOMs to suppliers. This system has
   Bills of materials (BOMs) are typically used to identify            access to the Supplier data so that pricing and other appro
the various parts that are included in a particular product.           priate information may be discovered and the system
Therefore, a BOM is a useful tool for conveying the infor              includes the intelligence needed to select from the various
mation about what parts are needed to manufacture or                   Suppliers based on the Supplier data and appropriate selec
otherwise create a product. BOMs are created by a BOM             15   tion crtieria. Therefore, BOMs may be sourced in a much
originator (such as an original equipment manufacturer) and            quicker and more efficient manner than with previous BOM
then communicated in whole or in part to one or more                   Sourcing techniques.
Suppliers (for example, as part of a request for quote). The              Other technical advantages may be readily apparent to
suppliers then determine which parts are included in the               those skilled in the art from the figures, description and
product (or a portion of the product for which the supplier            claims included herein.
is responsible) and quote a price for each part or for a
collection of parts to the BOM originator. Each supplier may                 BRIEF DESCRIPTION OF THE DRAWINGS
also provide additional information, Such as part availability
and lead time, as appropriate. The BOM originator collects                To provide a more complete understanding of the present
the various responses from the Suppliers, analyzes the            25   invention and the features and advantages thereof, reference
responses, determines which Suppliers to use based on the              is made to the following description taken in conjunction
responses, and communicates purchase orders or other trans             with the accompanying drawings, in which:
action documents to the selected Suppliers. This process may              FIG. 1 illustrates an example bill of materials sourcing
be referred to as “sourcing a BOM.                                     system; and
   One disadvantage with the process described above is that      30      FIG. 2 illustrates an example method of sourcing a bill of
it inefficient for the BOM originator to have to collect and           materials.
organize the various responses from the suppliers (which
may be in a variety of formats) and to determine which                     DESCRIPTION OF EXAMPLE EMBODIMENTS
Suppliers to use based on a number of decision criteria. For
example, in addition to pricing considerations, the BOM           35      FIG. 1 illustrates an example bill of materials (BOM)
originator may have to review various contracts with Sup               sourcing system 10. A BOM is a document or other data file
pliers to determine if the contracts have an effect on which           that often includes a list of parts (or components) and
suppliers are selected (for example, if the BOM originator             Sub-parts that are included in one or more products. For
has agreed to do a certain amount of business with a                   example, a BOM for a bicycle might include a list of parts
particular supplier). Furthermore, the process described          40   Such as a frame, wheels, handle bars, pedals, sprocket, and
above may take too long for certain circumstances since the            chain. Some of these parts may also have one or more
BOM originator has to wait on the suppliers for responses              associated sub-parts included in the BOM. For example, a
and then has to analyze the responses before orders can be             wheel part or “assembly' may include a tire sub-part and a
placed.                                                                rim sub-part. Each part and/or sub-part in the BOM may
                                                                  45   have an associated part number, name, description and/or
            SUMMARY OF THE INVENTION                                   other appropriate part identifier and a required quantity of
                                                                       each part. Therefore, the BOM may be used to identify every
   According to the present invention, disadvantages and               part needed to make a product and the quantity of each part
problems associated with previous techniques for sourcing              that is needed. Although an example BOM is described, the
bills of materials have been substantially reduced or elimi       50   term “bill of materials” (or "BOM) is meant to include any
nated.                                                                 list or other compilation of part or part information (includ
   According to one embodiment of the present invention, a             ing, but not limited to part numbers, part names, part
bill of materials (BOM) sourcing system includes one or                descriptions, and manufacturer names) and is not limited to
more data storage locations that store BOM sourcing crite              any particular formats of Such information.
ria. The system also includes a sourcing engine that receives     55      Since BOMs may be used to identify all the parts of a
a BOM that includes a plurality of part identifiers. The               product, a BOM is a useful method of conveying the
Sourcing engine identifies one or more part identifiers                information about what parts are needed to manufacture or
included in the BOM and searches supplier data associated              otherwise create a product. As an example only, an original
with one or more Suppliers of parts to obtain pricing infor            equipment manufacturer (OEM) may generate a BOM that
mation associated with the identified parts. Furthermore, the     60   identifies a number of parts that are included in a particular
Sourcing engine receives sourcing criteria from one or more            product sold by the OEM. The product or portions of the
of the data storage locations and determines which Supplier            product may be made for the OEM by one or more suppliers.
should be used to supply each identified part based on the             In the past, the OEM would typically communicate the
pricing information and the Sourcing criteria. In addition, the        BOM to the suppliers that are to provide the parts and/or
system includes a transaction execution module that receives      65   manufacture the product or portions of the product. For
from the sourcing engine a part identifier for each identified         example, the BOM may be included as part of a request for
part and the identity of the supplier to be used to supply each        quote (RFQ) associated with the product. The suppliers have
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                           Page 32 of 115 PageID 126

                                                    US 7,050,874 B1
                               3                                                                      4
then used the BOM to provide a quote to the OEM regarding              include internal supplier data 20 stored in one or more data
the cost of providing one or more parts, or producing the              storage locations associated with System 10 and/or external
product or the relevant portions of the product. This process          Supplier data 22 stored in one or more data storage locations
may be referred to as “sourcing a BOM.                                 external to system 10. Suppliers 18 may communicate
   In the sourcing process, the Suppliers take the part number         internal Supplier data 20 to system 10 on a periodic basis, as
or other associated information from the BOM and use these             needed or requested by system 10, and/or in any other
part numbers to identify the parts needed and to determining           appropriate manner. Internal Supplier data 20 may be com
pricing and other relevant information (such as available              municated to system 10 using a communication network 24.
supply) for these parts. The OEM or other originator of the            In an example embodiment, network 24 includes the Internet
BOM then receives the pricing and other relevant informa          10   and any appropriate local area networks (LANs), metropoli
tion from the suppliers and determines how to fill the parts           tan area networks (MANs), or wide area networks (WANs)
requirements (in other words, how to “source the BOM).                 coupling system 10 to suppliers 18. External supplier data 22
The BOM originator may consider a number of different                  may be maintained by Suppliers 18 at one or more locations
factors besides price in determining how to source the BOM.            external to system 20 and made available to users using
As examples only, the BOM originator may have specific            15   network 24 or any in other appropriate manner. System 10
approved suppliers from which it may source BOMs and/or                may access external Supplier data 22 as needed or desired to
the BOM originator may have limitations on the number of               make sourcing determinations.
suppliers that may be used to source a BOM. Once the BOM                  In operation, Sourcing engine 12 receives one or more
originator has determined how to source the BOM, the BOM               BOMs 14 from an appropriate source. For example, sourc
originator may then communicate purchase orders or other               ing engine 12 may receive BOMs 14 from a local or remote
appropriate documents to the Suppliers.                                BOM generation tool or from another appropriate compo
   System 10 provides an improved technique for sourcing               nent associated with a BOM originator. Sourcing engine 12
BOMs. The components of system 10 allow BOMs to be                     may then extract the part number or other identifier of each
Sourced by System 10 without having to communicate the                 part from BOM 14 and use these part numbers or other
BOMs to suppliers. Furthermore, system 10 can enforce             25   identifiers to formulate one or more search queries of
appropriate rules when sourcing the BOMs. The compo                    internal supplier data 20 and/or external supplier data 20.
nents of system 10 may be implemented as software and/or               Through Such search queries or other appropriate techniques
hardware associated with one or more computers in one or               of identifying appropriate Supplier data, Sourcing engine 12
more locations. For example, system 10 may be associated               may determine pricing and availability information associ
with an OEM or other BOM originator or may be imple               30   ated with one or more suppliers 18 of each part listed in
mented at an electronic marketplace or other networked                 BOM 14. Sourcing engine 12 may then use this price and
electronic trading site. System 10 includes a sourcing engine          availability information in conjunction with sourcing criteria
12 that receives one or more BOMs 14, analyzes BOMs 14,                16 to determine which supplier 18 should be used to obtain
and Sources BOMs 14 according to Sourcing information,                 which parts or products included in BOM 14.
restrictions, and rules (collectively referred to as “sourcing    35      System 10 also may include a transaction execution
criteria' 16) stored in one or more data storage locations.            module 26 that can implement the Sourcing decisions made
Sourcing criteria 16 may include information identifying               by Sourcing engine 12. Transaction execution module 26
approved suppliers 18, information regarding contractual               may communicate purchase orders or other similar transac
requirements or limitations from contracts with Suppliers 18           tion documents to Suppliers 18 using network 24 or other
that may affect the sourcing of BOMs 14, various other            40   appropriate communication techniques. For example, the
Sourcing rules, and any other appropriate criteria for use in          transaction documents may be communicated using elec
sourcing BOMs 14.                                                      tronic data interchange techniques, electronic mail, web
   Any appropriate Sourcing rules may be used. As examples             based communications (such as hypertext mark-up language
only, these rules may include a rule specifying that a BOM             or extensible mark-up language), or faxes. These transaction
14 should be sourced at the lowest cost, a rule specifying that   45   documents reflect the Sourcing determinations made by
the BOM originator should only buy a certain amount of                 Sourcing engine 12. For example, transaction execution
parts or products from a particular Supplier 18, and/or a rule         module 26 may communicate a purchase order to each
specifying that the number of Suppliers 18 used to Supply              Supplier 18 that sourcing engine 12 determined was to be
parts in a BOM 14 should be minimized. Each such rule may              used to provide one or more parts from a BOM 14. For
be enforced with respect to the other rules. For example          50   instance, the purchase order may indicate the part number
some or all of the rules may be hard rules or constraints that         and description, the quantity needed, and the price that was
may not be violated. Alternatively or in addition, some or all         quoted from the internal or external source of Supplier data.
of the rules may be soft rules that may be violated. Such                 FIG. 2 illustrates an example method of sourcing a BOM
violations may incur penalties (possibly relative to the               14 using system 10. The method begins at step 100 where
degree the rule is violated) that encourage the soft rules to     55   sourcing engine 12 receives one or more BOMs 14 from an
be enforced, but that allow them be violated if such a                 appropriate source. At step 102, Sourcing engine 12 extracts
violation produces a sourcing that is optimal or preferred.            the part number or other identifier for each part in BOM 14
   As described above, one factor that may (and typically is)          and uses these part numbers at step 104 to search internal
considered in sourcing a BOM 14 is the cost associated with            Supplier data 20 and/or external Supplier data and determine
sourcing the BOM 14 or portions of the BOM 14 from one            60   pricing and availability information for one or more Suppli
or more suppliers 18. For example, as described above,                 ers 18 for each part listed in BOM 14. At step 106, sourcing
Sourcing engine 12 may implement a sourcing rule that                  engine 12 uses this price and availability information in
attempts to minimize the cost of acquiring the parts or                conjunction with sourcing criteria 16 to determine which
products in a BOM 14. To allow such cost and pricing                   supplier 18 should be used to obtain which parts or products
determinations to be made, Sourcing engine 12 may have            65   included in BOM 14. If appropriate, these determinations
access to one or more sources Supplier data (such as pricing           may be communicated to one or more sources for approval
and available quantity information). This Supplier data may            (for example, sourcing engine 12 may communicate selected
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                              Page 33 of 115 PageID 127

                                                     US 7,050,874 B1
                            5                                                                         6
determinations based on appropriate criteria, Such as the size             3. The system of claim 1, wherein one or more of the data
or amount of a contemplated purchase). Alternatively, the               storage locations are operable to store Supplier data locally
determinations may be communicated directly to transaction              at the bill of materials sourcing system, the one or more
execution module 26. Transaction execution module 26                    storage locations coupled to a communication network and
receives these determinations (either with or without                   operable to receive updated Supplier data using the network.
approval) and generates purchase orders or other similar                   4. The system of claim 1, wherein the supplier data is
transaction documents at step 108 for the supplier(s) 18 that           stored in one or more data storage locations external to the
were determined to be used as a source for the parts. At step           bill of materials sourcing system, the sourcing engine oper
110, transaction execution module 26 uses network 24 or                 able to access the Supplier data using a communication
other appropriate communication resources to communicate           10   network.
the purchase orders to the appropriate Suppliers 18, and the               5. The system of claim 1, wherein the sourcing criteria
method ends. In such a manner, one or more BOMs 14 may                  comprise information identifying approved Suppliers of one
be sourced by System without having to communicate the                  or more parts, the Suppliers used to Supply each identified
BOMs to suppliers (such as in an RFQ process). Therefore,               part being limited to the approved suppliers.
BOMs 14 may be sourced in a much quicker and more                  15
                                                                           6. The system of claim 1, wherein the sourcing criteria
efficient manner than with previous BOM sourcing tech                   comprise contractual requirements with one or more Sup
niques.                                                                 pliers that affect the sourcing of the BOM.
   Although the present invention has been described with                  7. The system of claim 1, wherein the sourcing criteria
several embodiments, numerous changes, Substitutions,                   comprise a rule specifying that the BOM should be sourced
variations, alterations, and modifications may be suggested             at the lowest cost.
to one skilled in the art, and it is intended that the invention           8. The system of claim 1, wherein the sourcing criteria
encompass all Such changes, Substitutions, variations, alter            comprise a rule limiting the amount of parts obtained from
ations, and modifications as fall within the spirit and scope           a particular Supplier.
of the appended claims.
  What is claimed is:                                              25      9. The system of claim 1, wherein the sourcing criteria
  1. Abill of materials (BOM) sourcing system, comprising:              comprise a rule specifying that the total number of Suppliers
  one or more data storage locations operable to store BOM              used to supply the identified parts should be minimized.
     Sourcing criteria;                                                    10. The system of claim 1, wherein the transaction docu
  a sourcing engine operable to:                                        ments further identify the pricing information obtained from
     receive a BOM including a plurality of part identifiers;      30   the Supplier data for each part.
     identify one or more part identifiers included in the                 11. The system of claim 1, wherein the transaction execu
        BOM;                                                            tion module is operable to communicate the one or more
     search Supplier data associated with one or more Sup               transaction documents using a communication technique
       pliers of parts to obtain pricing information associ             selected from the group consisting of electronic mail, fax,
       ated with the identified parts:                             35   web-based communications, and electronic data interchange
     receive the sourcing criteria from the one or more data            (EDI).
       storage locations; and                                              12. A bill of materials (BOM) sourcing system, compris
     determine which supplier should be used to supply each             ing:
       identified part based on the pricing information and                means for receiving a BOM, the BOM including a plu
       the sourcing criteria; and                                  40         rality of part identifiers;
  a transaction execution module operable to:                              means for identifying one or more part identifiers
     receive from the sourcing engine a part identifier for                  included in the BOM;
       each identified part and the identity of the supplier to           means for searching Supplier data associated with one or
       be used to Supply each identified part;                              more Suppliers of parts to obtain pricing information
     generate one or more transaction documents each iden          45
                                                                            associated with the identified parts:
       tifying one or more parts and including a request that             means for receiving sourcing criteria;
       a Supplier provide the one or more parts; and                      means for determining which Supplier should be used to
     communicate the one or more transaction documents to
        the associated Suppliers.                                           Supply each identified part based on the pricing infor
   2. The system of claim 1, wherein the Sourcing engine is        50       mation and the Sourcing criteria;
further operable to:                                                      means for generating one or more transaction documents
   identify in the BOM a required quantity of each identified               each identifying one or more parts and including a
     part;                                                                  request that the determined supplier provide the one or
  search the Supplier data for availability information asso                more parts; and
    ciated with the identified parts; and                          55     means for communicating the one or more transaction
  use the availability information and required quantity                    documents to the associated Suppliers.
    when determining which supplier should be used to
    Supply each identified part.
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20   Page 34 of 115 PageID 128




                      EXHIBIT 3
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                                   Page 35 of 115 PageID 129
                                                                                                   US00757.4383B1


(12) United States Patent                                                        (10) Patent No.:                  US 7,574,383 B1
       Parasnis et al.                                                           (45) Date of Patent:                       Aug. 11, 2009
(54)    SYSTEMAND METHOD FOR PROVIDING                                              6,341,271 B1   1/2002 Salvo et al. ................... 705/28
        DISTRIBUTED INVENTORY MANAGEMENT                                            6,374,254 B1 * 4/2002 Cochran et al. ............. 707/102
                                                                                    6.421,676 B1* 7/2002 Krishnamurthy et al. ... 707/102
(75) Inventors: Abhay Vinayak Parasnis, Coppell, TX                                             OTHER PUBLICATIONS
                (US); Ashish Bharara, Dallas, TX (US)
                                                                             U.S. Appl. No. 10/119.990, entitled "Intelligent Fulfillment Agents.”.
(73) Assignee: i2 Technologies US, Inc., Dallas, TX                          46 pages, filed Apr. 10, 2002.
                (US)                                                         * cited by examiner
(*) Notice: Subject to any disclaimer, the term of this                      Primary Examiner F. Zeender
                patent is extended or adjusted under 35                      Assistant Examiner—Garcia Ade
                U.S.C. 154(b) by 716 days.                                   (74) Attorney, Agent, or Firm—Booth Udall, PLC: Steven J.
                                                                             Laureanti
(21) Appl. No.: 10/120,571
                                                                             (57)                       ABSTRACT
(22) Filed:            Apr. 10, 2002
                                                                             A method for distributed inventory management includes
            Related U.S. Application Data                                    receiving information regarding a number of participants in a
                                                                             value chain and information regarding one or more items
(60) Provisional application No. 60/283,448, filed on Apr.                   relevant in the value chain. The method also includes model
        11, 2001.                                                            ing relationships between two or more of the participants
                                                                             based on the received information and modeling the one or
(51)    Int. C.
                                                                             more items based on the received information. Furthermore,
        G06O 30/00               (2006.01)                                   the method includes receiving inventory data from the par
(52) U.S. Cl. ................................ 705/28: 705/8; 705/22         ticipants relating to the one or more items, processing the
(58) Field of Classification Search ............. 705/22–28,                 inventory databased on the models of the relationships and
                                                             705/30, 8       the items to generate inventory information related to one or
        See application file for complete search history.                    more of the participants, and communicating the generated
(56)                     References Cited                                    inventory information to one or more of the participants. The
                                                                             inventory information at least partially includes information
                   U.S. PATENT DOCUMENTS                                     regarding inventory data of participants other than those par
       5,608,621   A      3/1997 Caveney et al. ............... 70.5/10      ticipants to which the inventory information is communi
                          1/1998 Johnson et al.                ... 705/28    cated.
       5,712,989   A
       5,765,143   A      6, 1998 Sheldon et al.               ... 705/28
       6,081,789   A      6/2000 Purcell ........................ 705/37                      30 Claims, 6 Drawing Sheets



                                                    50          PLANNING/EXECUTION
                                                                            ENGINE

              20
                                           DISTRIBUTED INVENTORY MANAGEMENT SYSTEM


                    SUPPLIER                    SERVICE                                          SERVICE
  30                                           PROVIDER                                         PROVIDER
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                     Page 36 of 115 PageID 130

U.S. Patent                Aug. 11, 2009            Sheet 1 of 6                 US 7,574,383 B1



                                            PLANNING/EXECUTION
                                                  ENGINE

                             DISTRIBUTED INVENTORY MANAGEMENT SYSTEM
           40                                                             46
                                  SERVICE                          SERVICE
   30      SUPPLIER              PROVIDER             SELLER                            BUYER


                                              FIC. 1


         500                50b               50C                   500                 50e

  20,       OM
                                        INTEGRATION MODULE
                                                74.                               76

            ADMINISTRATION                      NVENTORY                     BUSINESS
                MODULE                      VISIBILITY MODULE r ANALYTICS MODULE
             RELATIONSHIP
           MODELING MODULE                                   INVENTORY                  68
                                                        TRANSACTIONS MODULE
                64          66
               ITEM MODELING                   DISTRIBUTED               PERPETUAL
                   MODULE                       INVENTORY                INVENTORY
                                            MODELING MODULE           MODELING MODULE


                                        INTEGRATION MODULE




                     52d            5
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20     Page 37 of 115 PageID 131

U.S. Patent          Aug. 11, 2009    Sheet 2 of 6          US 7,574,383 B1


                                     FIC. 3


               100          SPECIFY SET-UPINFORMATION
                            FOR THE WALUE CHAN TO BE
                              MANAGED USING THE DIMS

               102        PROVIDE OR UPDATE PREVIOUSLY
                           PROVIDED INVENTORY DATA AND
                             RELATED DATA TO THE DIMS

               104        PROCESS THE DATA PROVIDED BY
                           THE WALUE CHAIN PARTICIPANTS
                                  USING THE DIMS

               106-J COMMUNICATE INVENTORY DATA FROM
                        THE DIMS TO ONE OR MORE ENGINES

                              PROCESS THE INVENTORY
              108             DATA USING THE ENGINES

                          COMMUNICATE PLANNING AND/OR
               110        SCHEDULING INFORMATION FROM
                            THE ENGINES TO THE DIMS

                       COMMUNICATE INFORMATION GENERATED
               112      BY THE DIMS AND/OR THE ENGINES
                           TO APPROPRIATE PARTICIPANTS

                              RECEIVE INFORMATION
               114        COMMUNICATED FROM DIMS AND
                            TAKE APPROPRIATE ACTION

                                       END
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20               Page 38 of 115 PageID 132

U.S. Patent            Aug. 11, 2009         Sheet 3 of 6                  US 7,574,383 B1

                     FIG. 4

            AGENT INITIATES A REQUEST FROM
     200     THE DIMS TO A SELLER FOR A
              PLANNING SCHEDULE AND A
              PRODUCT INVENTORY REPORT

               SELLER COMMUNICATES THE              AGENT INITIATES CREATION
     2O2-   REQUESTED PLANNING SCHEDULE               OF A PURCHASE ORDER           218
               AND PRODUCT INVENTORY                USING ORDER MANAGEMENT
                 REPORT TO THE DIMS                 SYSTEM FOR ITEMS NEEDED
                                                    TO INCREASE STOCK LEVEL
            DIMS PERSISTS THE SCHEDULING
    204       DATA AND UPDATES SELLER'S                 ORDER MANAGEMENT           220
             STOCK LEVELS BASED ON THE                SYSTEM COMMUNICATES
              PRODUCT INVENTORY REPORT                 ORDERS TO THE DIMS

             DIMS COMMUNICATES SELLER'S               AGENT DIRECTS THE             222
    206 NFORECAST UPDATE TO SUPPLIER'S             COMMUNICATION OF ORDERS
            INVENTORY MANAGEMENT SYSTEMS                    TO SUPPLIERS

                SUPPLIERS PLAN THEIR               SUPPLIERS COMMUNICATE AN
    208       FORECAST AND COMMUNICATE              ACKNOWLEDGEMENT OF THE
               FORECAST TO DOWNSTREAM              ALERT, SHIPPING SCHEDULE,        224
              SUPPLIERS USING THE DIMS             AND/OR PURCHASE ORDERS
                 AGENT MONITORS THE
    210         SELLER'S STOCK LEVELS                 SUPPLIERS PERFORM
              COMMUNICATED TO THE DIMS           TRANSPORTATION PLANNING FOR
                                                 THE ORDERS AND COMMUNICATE        226
                                                 AN ORDER STATUS TO THE DIMS
               AGENT SENDS AN ALERT
    212        TO THE SUPPLIER BASED
                ON REORDER STRATEGY                    ACENT DIRECTS THE
                                                     COMMUNICATION OF THE
                                                    ORDER STATUS TO SELLER         228
             AGENT CREATES A SHIPPING
             OR DELIVERY SCHEDULE AND
    214      COMMUNICATES SCHEDULE TO                 AGENT REQUESTS AND
                     SUPPLIERS                    RECEIVES THE ORDER STATUS
                                                    FROM SERVICE PROVIDERS
                                                  DURING TRANSPORTATION AND        230
            SELLER MODIFIES SCHEDULE AND           COMMUNICATES UPDATES TO
    216-1 COMMUNICATES IT TO THE DIMS                SELLER AND SUPPLIER

                                                               END
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20          Page 39 of 115 PageID 133

U.S. Patent          Aug. 11, 2009         Sheet 4 of 6             US 7,574,383 B1

                  FIG. 5A

                                                    BUYER COMMUNICATES A
   500           BUYER CREATES AN
                ORDER FOR AN ITEM                PURCHASE ORDER(S) TO DIMS     320
                                                  TO PLACE A CONFIRM ORDER
                                                    TO PARTICULAR SELLERS
   502         BUYER COMMUNICATES
              THE ORDER TO THE DIMS
                                                      DIMS RECEIVES THE        522
                                                     PURCHASE ORDER AND
  504         DIMS COMMUNICATES AN                   VALIDATES THE ORDER
            ACKNOWLEDGEMENT TO BUYER
                                                      DIMS COMMUNICATES
              DIMS DETERMINES WHICH                  AN ACKNOWLEDGEMENT        524
  506        SELLERS SHOULD RECEIVE                   OF THE RECEIPT OF
                REQUEST FOR QUOTE                    THE PURCHASE ORDER

             DIMS COMMUNICATES THE                 DIMS PERSISTS THE ORDER     326
  308        BUYER'S REQUEST TO THE                    AND ASSIGNS AN
               APPROPRIATE SELLERS                APPROPRIATE ORDER STATUS

  310      SELLERS RECEIVE THE REQUEST                 DIMS ASSIGNS A          328
            FOR QUOTE AND GENERATE A                PROMISE TO THE ORDER
             RESPONSE TO THE QUOTE
                                                       DIMS NOTIFIES
           DIMS RECEIVES THE RESPONSES           NON-SELECTED SELLERS WITH     550
  312           FROM THE SELLERS                  AN APPROPRIATE MESSAGE

         DIMS CONSOLIDATES THE RESPONSES             DIMS COMMUNICATES
          INTO A SINGLE RESPONSE TO THE              A PURCHASE ORDER
  514            ORIGINAL REQUEST                     ACKNOWLEDGEMENT          352
                                                     MESSAGE TO BUYER
             DIMS COMMUNICATES THE
  516-1 CONSOLIDATED RESPONSE TO BUYER          DIMS DETERMINES APPROPRIATE
                                                SELLER DESTINATIONS TO WHICH   554
                                                  THE ORDER IS TO BE SENT
            BUYER DECIDES WHETHER TO
  518    REJECT EACH QUOTE OR PLACE A
         CONFIRM ORDER AGAINST A QUOTE          DIMS COMMUNICATES ORDER TO
                                                  APPROPRIATE DESTINATIONS     556



                                                             TO
                                                          FIG. 5B
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20          Page 40 of 115 PageID 134

U.S. Patent          Aug. 11, 2009     Sheet 5 of 6                US 7,574,383 B1
                                                             FIC. 6A

                                           400             SELLER GROUPS AN
                                                           ORDER INTO LOADS

                FIC. 6B                    402           SELER COMMUNCATES
                     FROM                                   LOAD TENDERING
                   FIG. 5A                               MESSAGE TO THE DIMS

                                                        DIMS RECEIVES THE LOAD
                                           404          TENDERING MESSAGE AND
              SELLER RECEIVE THE                      UPDATES THE STATUS OF THE
           APPROPRIATE ORDERS AND                          ASSOCIATED ORDER
   558        COMPARES ORIGINAL
             PROMISE MADE TO THE           406            CARRIERS RESPOND
           LATEST PROMISE BASED ON                         TO THE REQUEST
          THE LATEST SUPPLY POSITION
                                                         SELLER RECEIVES THE
                      IS                   4.08             RESPONSES AND
                   PROMISE                                SELECTS A CARRIER
                  DIFFERENT
                      p
                                                      DIMS UPDATES THE STATUS OF
                                                        THE ORDER BASED ON THE
          SELLER INITIATES A CHANGE       4101 LOAD TENDER, RESPONSES, AND
   540      PROMISE WORKFLOW AND                          CARRIER SELECTION
              NOTIFIES THE DIMS
                                                       SELLER RELEASES LOADS TO
          DIMS UPDATES THE PROMISE                          AN APPROPRIATE
         FOR THE SELLER AND NOTIFIES      412             WAREHOUSE(S) FOR
   542   BUYER REGARDING THE CHANGE                   WAREHOUSE ORDER PLANNING

                                                        DIMS RECEIVES AN ORDER
                                           414        RELEASE COMMUNICATION AND
                                                       UPDATES THE ORDER STATUS

                                                         ITEMS RELATED TO THE
                                           416          ORDERS ARE IDENTIFIED,
                                                          PICKED AND PACKED




                                                               FIG. 6B
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20             Page 41 of 115 PageID 135

U.S. Patent           Aug. 11, 2009          Sheet 6 of 6                 US 7,574,383 B1

                   FROMA
                  FIG. 6A                                   HIC. 6B
      418 N IDENTIFY DISCREPANCIES CAUSING

                                                     BUYER OF THE EXCEPTION
                         WERE
                     DISCREPANCIES
                       IDENTIFIED                      CARRIER SENDS EN          458
                                                        ROUTE SHIPMENT
                                                     STATUS UPDATE TO DIMS
      420-N COMMUNICATE MESSAGE INDICATING
               THE DISCREPANCY TO DIMS                   DIMS RECEIVES           440
                                                      UPDATES AND UPDATES
            DIMS UPDATES THE ORDER STATUS             THE STATUS OF ORDER
     422        AND NOTIFIES THE BUYER
               REGARDING THE EXCEPTION                 DMS COMMUNICATES          442
                                                         UPDATED ORDER
                                                        STATUS TO BUYER
     424       WAREHOUSE COMMUNICATES
                     ASN TO DIMS                      CARRIER RECEIVES POD
                                                     AND COMMUNICATES THE /444
     426      DIMS RECEIVES THE ASN AND                 POD TO THE DIMS
              UPDATES THE ORDER STATUS
                                                     DIMS RECEIVES POD AND
            DIMS COMMUNICATES THE UPDATE           UPDATES THE ORDER STATUS N 446
     428        ORDER STATUS TO BUYER
                                                       DIMS COMMUNICATES
                       CARRIER                           UPDATED ORDER          448
                    PICK UP LOAD      NO                STATUS TO SELLER
                      ON TIME?
                                                    BUYER EXAMINES CONTENTS
                          YES                           OF SHIPMENT AND
              WAREHOUSE COMMUNICATES A              COMMUNICATES A MESSAGE
     430-1 CONFIRMATION MESSAGE TO DIMS                 IDENTIFYING ANY         450
                                                      DISCREPANCY TO DIMS
                    DIMS RECEIVES
     452      CONFIRMATION MESSAGE AND               DIMS COMMUNICATES ANY
                UPDATES ORDER STATUS                SUCH MESSAGE TO SELLER      452

                                                       BUYER AND SELLER
                                                     COMPLETE A FINANCIAL
               WAREHOUSE COMMUNICATES                SETTLEMENT WORKFLOW        454
     454         MESSAGE TO THE DIMS
                 IDENTIFYING EXCEPTION
                                                              END
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                            Page 42 of 115 PageID 136

                                                      US 7,574,383 B1
                               1.                                                                   2
     SYSTEMAND METHOD FOR PROVIDING                                     based on the received information and modeling the one or
    DISTRIBUTED INVENTORY MANAGEMENT                                    more items based on the received information. Furthermore,
                                                                        the method includes receiving inventory data from the par
                RELATED APPLICATIONS                                    ticipants relating to the one or more items, processing the
                                                                        inventory databased on the models of the relationships and
   This application claims the benefit under 35 U.S.C. S 119            the items to generate inventory information related to one or
(e) of U.S. Provisional Application Ser. No. 60/283,448, filed          more of the participants, and communicating the generated
Apr. 11, 2001 and entitled System Incorporating Distributed             inventory information to one or more of the participants. The
Inventory Backplane, Intelligent Collaborative Fulfillment              inventory information at least partially includes information
Agents, And Distributed Order Fulfillment Concepts, Singly         10   regarding inventory data of participants other than those par
Or In Any Combination.                                                  ticipants to which the inventory information is communi
                                                                        cated.
       TECHNICAL FIELD OF THE INVENTION                                    Particular embodiments of the present invention may pro
                                                                        vide one or more technical advantages. For example, certain
  This invention relates generally to the field of business        15   embodiments of the present invention real-time visibility into
management and more particularly to distributed inventory               the inventory information associated with distributed partici
management.                                                             pants in multiple tiers of a value chain. Particular embodi
                                                                        ments also integrate these participants and their inventory
          BACKGROUND OF THE INVENTION                                   information with various decision Support planning and
                                                                        execution systems and provide business analysis with fea
   Various inventory replenishment processes are employed               tures such as monitoring of key performance measures (such
by businesses to fulfill orders and manage inventory.                   as order fill rates, shipment variance, and inventory turns),
Although business use various types of replenishment pro                reporting, and exception and alert management. Certain
cesses (which are often customized for the business), some of           embodiments also provide integration into planning, order
the most commonly used processes are Vendor-Managed                25   management and warehouse management systems of value
Inventory (VMI) programs, Supplier-Managed Inventory                    chain participants.
(SMI) programs and Just in Time (JIT) programs. In a VMI                   Embodiments of the present invention may also provide
program, a vendor of products takes over the responsibility of          improvements over existing systems, such as reduced capital
managing the inventory of certain products for a given cus              blocked in inventory (resulting in improved return on assets),
tomer. Depending on the situation, the vendor might receive        30   reduced warehouse and handling costs, reduced cost of goods
data Such as forecasted demand, product consumption rates,              sold, increased inventory turns, reduced logistics costs,
inventory positions from the customer, and other inventory              decreased exposure to price protection liabilities, and
related data. The vendor may also or alternatively be respon            increased customer satisfaction.
sible for generating part of the data on the customers behalf.             Other important technical advantages are readily apparent
The vendor then uses the received and/or generated data to         35   to those skilled in the art from the figures, descriptions and
determine how much of the product to replenish and when                 claims included herein.
Such replenishment should occur.
   In an SMI program, a seller negotiates with a sub-set of its                  BRIEF DESCRIPTION OF THE DRAWINGS
suppliers to create supplier hubs dedicated to that seller (and
which may be managed by a third party). As part of the             40      To provide a more complete understanding of the present
negotiation, the third party and the Suppliers agree to particu         invention and the features and advantages thereof, reference
lar service levels at a hub, such as speed of delivery of replen        is made to the following description taken in conjunction with
ishments of inventory and minimum and maximum stock                     the accompanying drawings, in which:
levels. On a periodic basis throughout a given day, the seller             FIG. 1 illustrates an example distributed inventory man
may communicate with the third party provider to move              45   agement system for managing the inventory of one or more
material from the hub to the plant (a JIT arrangement). On a            participants in a value chain;
weekly or monthly basis, the seller may send a forecast to the             FIG. 2 illustrates an example distributed inventory man
Suppliers. The Suppliers are then responsible for maintaining           agement system in further detail;
inventory within the negotiated levels at the hub using this               FIG. 3 illustrates an example method for replenishment
daily product movement and forecast information.                   50   planning and execution using a distributed inventory manage
   Although these various replenishment processes provide               ment system;
adequate inventory management, problems arise when mul                    FIG. 4 illustrates an example inventory workflow that may
tiple entities are involved in a value chain and especially when        be implemented and automated using agents;
these multiple entities carry out different types of replenish            FIGS. 5A and 5B illustrate an example distributed order
ment programs between one another.                                 55   fulfillment method; and
                                                                          FIGS. 6A and 6B illustrates an example distributed order
            SUMMARY OF THE INVENTION                                    execution method.

  According to the present invention, disadvantages and                     DESCRIPTION OF EXAMPLE EMBODIMENTS
problems associated with previous business management              60
systems have been substantially reduced or eliminated.                     FIG. 1 illustrates an example distributed inventory man
  According to one embodiment of the present invention, a               agement system (DIMS) 20 for managing the inventory of
method for distributed inventory management includes                    one or more participants 30 in a value chain. DIMS20 couples
receiving information regarding a number of participants in a           inventory data resources of a number of different participants
value chain and information regarding one or more items            65   30 in a value chain with one or more planning and/or execu
relevant in the value chain. The method also includes model             tion engines 50 that use the inventory data to plan and execute
ing relationships between two or more of the participants               inventory-related business decisions. Participants 30 may
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                             Page 43 of 115 PageID 137

                                                       US 7,574,383 B1
                                3                                                                       4
include one or more Suppliers 40 of components used to                   50 may be coupled to one another using one or more local area
manufacture or otherwise create products, one or more sellers            networks (LANs), metropolitan area networks (MANs), wide
44 that manufacture or otherwise create the products (for                area networks (WANs), a portion of the global computer
example, a seller 44 may be an original equipment manufac                network known as the Internet, or any other appropriate wire
turer), and one or more buyers 48 that purchase the products             line, wireless, or other links. Participants 30 and DIMS 20
from sellers 44. Participants 30 may also include one or more            may be arranged and communicate with one another accord
service providers 42 and 46 that serve as intermediaries                 ing to a hub-and-spoke, peer-to-peer, or any other Suitable
between suppliers 40 or buyers 48 and sellers 44. As examples            architecture.
only, service providers 42 may include third party logistics                The use of DIMS 20 for inventory management provides
(3PL) providers, contract sellers, or distributors, and service     10   numerous advantages over previous techniques, which have
providers 46 may include 3PL providers, value-added resell               inherent inefficiencies that are caused by a lack of connectiv
ers (VARs), or distributors.                                             ity, timely communication, and visibility between the various
   It should be noted that each participant 30 may act as a              participants 30. Although current techniques for implement
“buyer' or a “seller with respect to another entity in the value         ing replenishment processes (such as VMI, SMI, and JIT) are
chain and the terms used above to name each participant 30          15   Suitable for the needs of Some businesses, these techniques
should not be construed as limiting the roles of participants            include several disadvantages. In many value chains, differ
30. Furthermore, participants may include one or more sub                ent replenishment programs and policies are used in different
organizations that carry out the various roles. As an example            tiers of the value chain. For example, a JIT program may be
only, a seller 44 may be a manufacturer that includes a buying           used between a seller 44 and a service provider 42 and a
sub-organization that interacts with suppliers 40 (either                separate SMI policy may be used between the service pro
directly or through a service provider 42) to obtain compo               vider 42 and a supplier 40. Because of the disconnect between
nents, a manufacturing Sub-organization that manufactures                the JIT policy used between the seller 44 and the service
one or more products using the components, and a selling                 provider 42 and the SMI policy used between the service
sub-organization that interacts with buyers 48 (either directly          provider 42 and the supplier 40, inefficiencies are created in
or through a service provider 46) to sell the manufactured          25   the value chain. Furthermore, it is also common in value
products. Participants 30 may alternatively or additionally              chains for a participant 30, such as an seller 44, to use differ
include any other entities participating in a value chain. The           ent policies with different trading partners. For example, an
present invention also contemplates that some or all of par              seller 44 may use a VMI policy with one buyer 48 (for
ticipants 30 may be associated with the same entity (for                 example, a retailer) and may use a non-VMI policy with
example, multiple participants 30 may be different divisions        30   another buyer 48. As with the use of different policies in
of a company).                                                           different tiers of the value chain, this disconnect in the poli
   In general, DIMS 20 brokers pertinent data between par                cies in use between the seller 44 and the two buyers 48 also
ticipants 30 and engines 50 to propagate inventory planning              introduces inefficiencies.
and execution information between participants. For                         In addition to problems associated with the use of different
example, participants 30 may communicate inventory data to          35   replenishment policies, problems also arise when attempting
DIMS 20 and DIMS 20 may process this data and communi                    to obtain data from the various participants 30 as input to one
cate inventory information from the processed data back to               or more planning or execution engines 50. Such as a replen
one or more participants 30. DIMS 20 may also or alterna                 ishment planning engine. Such engines 50 can add significant
tively communicate this data from participants 30 to one or              value in the planning of activities and flows within the value
more engines 50. Engines 50 may then communicate inven              40   chain; however, it has been problematic to gather all the data
tory planning and execution information back to DIMS 20,                 from the various participants 30 in a consistent fashion and to
which may then make this information available to some orall             integrate the engines 50 with each participant 30. Further
of participants 30. Although DIMS 20 and engines 50 are                  more, in situations where planning or execution engines are
illustrated in FIG. 1 as being separate from participants 30, it         run in a batch mode (often due to the lack of real-time data
should be understood that some or all of DIMS 20 may be             45   from participants 30), participants 30 have not able to lever
associated with one or more of participants 30. For example,             age the real-time feed-back of inventory changes occurring in
some or all modules of DIMS 20, as will be described below,              the value chain. In short, most inventory management sys
may be associated with a seller 44 and the suppliers 40,                 tems lack connectivity between participants 30 and do not
service providers 42 and 46, and/or the buyers 48 who wish to            provide adequate visibility into inventory information of the
share inventory planning and execution information amongst          50   participants 30 in the value chain. This leads to increased
one another may communicate inventory data to and receive                production costs and reduced profits through the value chain
inventory information from the components of DIMS 20                     due to problems such as unanticipated Stock-outs, decreased
associated with the seller 44. As an alternative, DIMS 20 may            production efficiency, higher investment in Safety stock,
be implemented independently from participants 30 (for                   increased obsolete and excess inventory, and inventory being
example, in an e-commerce marketplace or other node of a            55   in the wrong locations in the value chain.
trading network). In a similar manner, each engine 50 may be               The use of DIMS 20 reduces or eliminates these inefficien
associated with a particular participant 30 or may be imple              cies and allows each participant 30 in a value chain to simul
mented independently from participants 30. As another alter              taneously lower inventory, improve responsiveness, and
native, a DIMS 20 may exist at each of a number of locations             lower costs. Additionally, participants 30 can collectively
(either associated with a participant 30 or a third party) and/or   60   understand how relationships and interactions need to be
the components of an individual DIMS 20 may be distributed               modified in order to achieve or improve on desired objectives.
amongst multiple locations.                                              DIMS20 provides participants 30 with one logical distributed
   Participants 30 may each operate one or more computer                 inventory “backplane' which has the capability to model
systems at one or more locations. These systems of partici               engagement rules to enable interoperability of fulfillment/
pants 30 may interact with DIMS20 autonomously or accord            65   replenishment policies in different tiers of a value chain or
ing to input from one or more users associated with a partici            co-existence of multiple fulfillment/replenishment policies
pant 30. DIMS 20, the systems of participants 30, and engines            for a given participant 30 in a value chain. This is accom
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                             Page 44 of 115 PageID 138

                                                      US 7,574,383 B1
                                 5                                                                      6
plished by providing a framework to construct and maintain a               Integration module 60 may include appropriate compo
virtual unification of the different systems against which busi         nents for communicating with and accessing data stored at or
ness intelligence can be written.                                       communicated from participant systems 32. Systems 32 may
   Each participant 30 in a value chain typically generates             include resource planning (ERP) systems 32a, legacy sys
exposed or exposable information relating to that partici               tems 32b, warehouse management systems (WMS)32c, deci
pant’s 30 physical elements within the value chain (such as             sion Support systems (DSS)32d, and/or any other appropriate
warehouses, manufacturing facilities, stores, and delivery              type of systems operated by one or more participants 30 that
trucks). For example, this information may include informa              are associated with the management of inventory and related
tion regarding which products are in which warehouse of a               information. Appropriate components of integration module
participant 30 or which orders map to which lots on a particu      10   60 may receive or request inventory data from one or more
lar truck of a participant 30. Each participant 30 also may             systems 32 associated with one or more participants 30 and
create exposed or exposable business logic and operations at            may then communicate this information to other modules of
the element level of the Supply chain (for example, purchase            DIMS 20 and/or to engines 50 for processing. Therefore,
order acceptance and generation functions and order process             integration module 60 may also include one or more compo
ing functions). However, this information is often not avail       15   nents for communicating with and accessing data stored at or
able throughout the value chain. DIMS20 collects this infor             communicated from engines 50. Engines 50 may include
mation and business logic to provide a unified and normalized           order management engines 50a, demand fulfillment engines
data model of the inventory information available at all par            50b, Supply chain planning engines 50c, factory planning
ticipants 30 in the value chain that are coupled to and com             engines 50d, replenishment planning engines 50e, and/or any
municate with DIMS 20. For example, the data model may                  other appropriate type of planning and/or execution engines
identify which products are in which warehouses across the              that may be useful for the management of inventory and
entire value chain or identify which orders map to which lots           related information. As described above, these engines 50
on which truck at any point in the entire value chain. There            may be associated with one or more participants 30 or with a
fore, DIMS 20 may provide any participant 30 visibility,                third party (Such as with an e-commerce marketplace).
typically on a permissions basis, into inventory information       25      Integration module 60 may also perform translation of data
of any other participant 30. In addition, this unified and nor          received from a system32 and/or an engine 50 as appropriate
malized information may be communicated to one or more                  for the destination to which the data is to be sent. For example,
engines 50, and the output from the one or more engines 50              integration module 60 may translate the data format of inven
may be provided to any relevant participants 30 for planning            tory data received from an ERP system 32a so that it may be
and execution purposes.                                            30   used by other modules of DIMS 20 and/or a replenishment
   FIG. 2 illustrates an example DIMS 20 in further detail.             planning system 50e. Planning data received from the replen
DIMS 20 includes several components or modules that per                 ishment planning system 50e may then be translated back to
form various inventory management or related functions.                 a format appropriate for the ERP system32a and/or any other
DIMS 20 may be implemented as any appropriate combina                   systems 32. Integration module 60 may also or alternatively
tion of Software and/or hardware operating in one or more          35   perform any other appropriate types of translation. Further
locations. In one example embodiment, all of the modules                more, integration module 60 may manage requests for data
associated with DIMS 20 are executed on one or more com                 from systems 32 and/or engines 50 and responses to these
puters associated with a particular participant 30. In another          requests. For example, integration module 60 may provide
example embodiment, certain modules may be executed on                  authentication and authorization of such requests. Integration
one or more computers associated with a first participant 30,      40   module 60 may also serve to queue requests and responses, if
other modules may be executed on one or more computers                  appropriate, for communication to a suitable destination.
associated with a second participant 30, and yet other mod                 The example DIMS 20 also includes an administration
ules may be executed on one or more computers associated                module 62 that is used to configure and set-up the users of
with a third party (such as in an e-commerce marketplace).              DIMS 20 which includes configuring the identity of the users
Furthermore, all of the modules may be executed on one or          45   of the system (participants 30 in a value chain) and their
more computers associated with a third party. Any other                 role-based permissibility as well as the frequency and types of
appropriate location and distribution of the modules may also           messages that DIMS 20 is going to receive from participants
be used.                                                                30 and other external sources. Two primary aspects of admin
   One module that the example DIMS 20 includes is an                   istration module 62 are a relationship modeling module 64
integration module 60. Integration module 60 serves to inte        50   and an item modeling module 66.
grate DIMS 20 with various information systems 32 of par                   Relationship modeling module 64 is used to specify
ticipants 30 and with one or more planning and execution                parameters associated with the inter- and intra-enterprise par
engines 50. This integration allows inventory data and other            ticipants 30 in the value chain. The transactions and the data
related information to be received and processed by DIMS 20             permissibility are governed by the rules configured using
and, where appropriate, engines 50. Integration module 60          55   module 66. Participants 30 that may be modeled include the
allows information to be communicated between DIMS 20                   various divisions of an enterprise and their locations (includ
and/or engines 50 to information system 32 or other systems             ing location hierarchies) within the enterprise, as well as the
associated with participants. Integration module 60 may                 customers and the Suppliers that the enterprise interacts with.
handle connectivity to upload and download data in the con              In essence this is the physical map that lays out the various
text of the role-based or system-based workflows. The inte         60   participants 30 with which DIMS 20 is to interact, as well as
gration may be at a custom API level, as well as conforming             their locations, roles, business rules, and/or any other appro
to industry standards like EDI, RosettaNetTM, and the like.             priate parameters. Module 66 may also be used to implement
Based on the characteristics of the various participants 30 that        agents, as described below.
need to interact, integration module 60 may be configurable                Item modeling module 66 is used to specify the items
to interact on a transaction-by-transaction basis, a net change    65   relevant in the value chain, their descriptions, the locations at
basis, using a complete batch refresh of data at specified time         which the items are active, the item hierarchy, the unit of
intervals, and/or on any other basis.                                   measure (UOM) of each item (and any hierarchies for the
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                             Page 45 of 115 PageID 139

                                                      US 7,574,383 B1
                               7                                                                  8
UOMs), and/or any other suitable parameters relating to the             modules, and may implement particular functions in a differ
items. Module 66 also plays a role in the aggregation of data,          ent manner than described above. The various modules of
described below, in the sense that cross-referencing rules for          DIMS 20 collectively provide a common, distributed back
the items may be specified using this module 66. The owner              plane between multiple participants 30 in different tiers of a
ship aspect of inventory is also specified using module 66.             value chain. This common backplane enables each partici
   The example DIMS 20 also includes an inventory transac               pant 30 to acquire relevant information from other partici
tions module 68 that provides industry specific-configurable            pants 30 related to inventory management and enables mul
transaction mappings. The transactions may also have the                tiple participants 30 to provide data to a planning or execution
capability of being solution-specific within an industry. All           engine 50 and receive the output of that engine 50 that is
relevant transactions may be defined using module 68. These        10   generated using the input of the multiple participants 30. For
transactions may then facilitate interaction with systems 32            example, an seller 44 is able to obtain information on planned
and engines 50. Module 68 also provides views of transac                shipments of components from Suppliers 42 and information
tions as well as techniques for manually creating and editing           on planned purchases by buyers 48, and thus is able to manage
transactions. A transaction history may also be maintained for          its inventory accordingly.
audit trail purposes.                                              15      By enabling the common distributed backplane between
   Furthermore, the example DIMS20 includes an distributed              the various participants 30, a seller 44 (or any other partici
inventory modeling module 70 and perpetual inventory mod                pant 30) is able to manage products being fulfilled and replen
eling module 72. Distributed inventory modeling module 70               ished using different policies through a single gateway. This
provides a unified view of inventory information across the             provides the seller 44, for example, with a consolidated and
distributed systems 32 of participants 30 (which, as described          accurate status on the state of affairs of a particular product
above, may be intra-enterprise situation and/or inter-enter             with respect to multiple buyers 48 even though different
prise entities). Distributed inventory modeling module 70               inventory management policies may be used with each buyer
provides a configurable and expandable inventory state map              48. Service providers 42, 46 can also be updated with respect
definition framework. This is useful since modeling a distrib           to the planned movement of goods in the value chain. There
uted environment typically requires interfaces with disparate      25   fore, all participants 30 potentially can have visibility into any
types of systems 32. Also, module 70 provides the ability to            appropriate information needed and can get this information
model computed and instance-specific states of inventory to             from a single source, regardless of the inventory management
support various industry solution workflows. Perpetual                  program(s) in which the participant 30 is involved. This pro
inventory modeling module 72 functions to act as a complete             cess creates efficiencies in the value chain by reducing or
system supporting all the functions of a enterprise inventory      30   eliminating the need to plan against uncertainties created due
management system. Perpetual inventory modeling module                  to the lack of information related to inventory.
72 functions to act as a complete system supporting all the                DIMS 20 also provides for different user roles (such as
functions of a enterprise inventory management system, Such             brand manager, fulfillment manager, and replenishment plan
as transaction reconciliation, attribute level lot tracking, and        ner) that provide users with a customized view of inventory
tracing functions.                                                 35   across various geographical and product hierarchies. For
   The example DIMS20 also includes an inventory visibility             example, a brand manager might be only interested in getting
module 74 that is integrated with inventory modeling mod                visibility into safety stock levels across all locations and to be
ules 70 and 72 and inventory transaction module 68 to provide           alerted to the possibility of a channel being starved or carry
users with views into the distributed inventory environment.            ing excess. A replenishment planner, in addition to the infor
Module 74 also provides user-configurable reports that allow       40   mation required by a brand manager, might also need visibil
users with different roles to quickly access relevant data and          ity into in-transit inventory and an average weekly forecast.
make informed decisions. Based on information from mod                  The use of DIMS 20 to model the value chain enables this
eling module 70, a users can select a relevant portion of the           custom visibility to different users. For example, geographic
inventory data regarding to view. Furthermore, the views may            hierarchies can be modeled and thus a user of DIMS 20 can
also provide information regarding the underlying transac          45   log on and request inventory information on a given product
tions affecting the inventory in the value chain. Based on the          family for a given geographic region. In this case, inventory
permissibility framework established using relationship                 positions for that product family can be aggregated across all
modeling module 64, participants 30 may able to only view               the warehouses in that region (and also from the stored con
inventory which they have permission to view. Module 74                 nected to the warehouses, if this information is provided). The
also provides the ability to define user-defined event triggers    50   user would then be able to drill downto specific locations, and
based on the distributed inventory information, thus enabling           even get details by buyer and buyer location. DIMS 20 may
proactive management of inventory.                                      also enable modeling of product hierarchies. In this case, for
   In addition, the example DIMS 20 includes a business                 example, a brand manager can acquire visibility to inventory
analytics module 76 that provides the analytics services for            at a brand level and a replenishment planner can get visibility
both inventory transactions and for past, current and future       55   at a product stock keeping unit (SKU) level.
inventory positions. For example, transaction audit trails may             DIMS 20 also allows for easy definition of business rules
be used to view lot track and trace information. Furthermore,           throughout the value chain. Different users can easily monitor
trending and profiling information may be provided using                the value chain by receiving notifications of violations of the
module 76. For example, module 76 may be used to track the              business rules. These rules can be based on minimum or
performance of new products as well as products that are           60   maximum quantity inventory positions, computed minimum
being phased out, may be used to analyze liability and expo             or maximum days of inventory based on projected sales-out
Sure in cases of consigned inventory, may be use to keep and            and ending inventory, or based on numerous other criteria.
track participant performance metrics, and/or may be used to            Upon violation of a rule, DIMS may communicate a notifi
perform any number of other suitable business analyses.                 cation to a designated list of users. Furthermore, a violation of
   Although particular example modules have been                   65   a rule may trigger a business process. As an example only, in
described, it should be understood that DIMS 20 may include             scenarios like VMI, a violation of a minimum quantity rule
additional module, may not include some of the example                  may result in an alert being communicated to relevant partici
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                             Page 46 of 115 PageID 140

                                                      US 7,574,383 B1
                                                                                                      10
pants 30 and/or a replenishment order being generated using              DIMS 20 may store the data in any appropriate data storage
an order management system. The generation of such a noti                location associated with or independent of one or more of the
fication and the initiation of business processes may be per             modules of DIMS 20.
formed using agents, as described in further detail below.                  At step 104, one or more modules of DIMS 20 perform
   Furthermore, business logic may exist in DIMS 20 that                 internal processing of the data provided by participants 30.
serves as an intelligent mediator between systems 32 and                 For example, the inventory data may be communicated to
engines 50. For example, the intervening business logic may:             inventory visibility module 74 so that it may be organized and
evaluate incoming changes to determine if re-planning or                 integrated into views that may be communicated to users
aborting of an ongoing planning cycle is warranted, reconcile            associated with participants 30. As described above, the data
plan results with changes made in the model after a planning        10   may be organized so that it may be presented to a user having
Snapshot is taken, compare plan results with the current                 a particular role and having permission to view particular
model State to compute net changes for communication to the              data. Furthermore, inventory visibility module 74 may moni
chain elements, and/or direct messaging or model modifica                tor the data or information generated from the data and deter
tions to apply the model in accordance with the computed                 mine when an exception has occurred and/or when an alert
plans. The resulting combination of DIMS 20, batch mode             15   should be communicated to particular participants 30. Busi
replenishment planning engine(s) 50e, and the logic                      ness analytics module 76 may also be used to analyze the
described above provides a quasi-adaptive replenishment                  inventory data for auditing, tracking, trend analysis, or for
planning solution. Such a solution provides benefits such as             other types of data analysis. Processing may also occur in
flagging of exceptions in mismatches when different policies             association with one or more agents associated with DIMS 20
are used in different tiers in the value chain, use of a common          that are responsible for performing particular business func
inventory backplane to manage products under different poli              tions with respect to the inventory data.
cies with different participants 30, an efficient way to evolve             Alternatively or in addition to performing step 104, DIMS
or change from one policy to another, and an efficient way to            20 may communicate inventory data to one or more engines
evolve from a batch-based fulfillment/replenishment plan                 50 at step 106. Engines 50 process this inventory data at step
ning paradigm to an adaptive fulfillment/replenishment plan         25   108 using suitable techniques for the particular engine 50 and
ning paradigm.                                                           type of data. For example, inventory data from multiple par
   FIG. 3 illustrates an example method for replenishment                ticipants 30 may be communicated to replenishment planning
planning and execution using DIMS 20. Using DIMS 20,                     engine 50e for generation of a replenishment plan and/or
automated replenishment planning and execution in the                    schedule, inventory data may be communicated to an order
multi-party inventory chain (including some or all partici          30   management system 50a for generation of appropriate orders
pants 30 of a value chain) can be addressed by using data                to replenish depleted inventory indicated by the inventory
collected from the multiple participants 30 in a replenishment           data, and/or any other suitable processing may be performed
planning engine 50e and/or by using business logic associ                on the received inventory data by these or any other suitable
ated with DIMS 20 to communicate the resulting inventory                 engines 50. Engines 50 may update an associated plan or
plans to the relevant participants 30 in the inventory chain.       35   schedule whenever inventory data or set-up information is
   The example method begins at step 100 where one or more               changed by a participant 30 or on a periodic basis (for
participants in the value chain communicate with administra              example, by requesting particular inventory data stored by
tion module 62 to specify set-up information for the value               DIMS20). A generated plan may also identify exceptions that
chain to be managed. The set-up information provides DIMS                have occurred due to a change in inventory data. One or more
20 with information regarding the make-up and characteris           40   modules of DIMS 20 may also or alternatively analyze a plan
tics of the value chain so that DIMS20 may be used to manage             or schedule and identify any exceptions (and generate alerts
the value chain. As an example, set-up information provided              for particular participants 30, if appropriate). At step 110.
by a supplier 40 may include, but is not limited to: informa             engines 50 communicate the planning and/or scheduling
tion regarding products, product components, or other items              information to DIMS 20.
included in the value chain to be managed and information           45      At step 112, DIMS 20 communicates inventory informa
regarding the participants 30 in the value chain (such as the            tion generated by DIMS 20 and/or engines 50 to appropriate
identity and location of the various participants 30, the role of        participants 30 (such as to systems 32 of particular partici
participants 30, the manner in which particular participants             pants 30) using integration module 60. The inventory infor
30 interact, and business rules associated with participants             mation may be communicated based on a request by a par
30). Participants 30 may communicate with administration            50   ticipant 30 (such as by a system 32 of a participant 30), based
module 62 using any appropriate communication techniques.                on the generation of data by an engine 50 and/or a module of
   At step 102, participants 30 provide or update previously             DIMS20 that is relevant to a participant 30, based on an alert
provided inventory data and related data (Such as demand,                generated for aparticular participants, based on a pre-planned
Supply, and capacity data) using systems 32 and/or other                 schedule, and/or for any other appropriate reasons. Therefore,
appropriate data sources. As an example, a seller 44 may            55   this communication of information may be on a “push” or a
update inventory planning data to reflect an excess or shortage          “pull basis. For example, a seller 44 may request a view of
at supplier 40. Data is provided to DIMS 20 through integra              inventory of a particular item at one or more locations and
tion module 60 which is operable to communicate with sys                 Such a view may be communicated to the user. As another
tems 32 and performany necessary data translation for use by             example, a module of DIMS 20, such as inventory visibility
DIMS 20. Data may be communicated to DIMS 20 on a as                60   module 74, may evaluate incoming inventory data from a
generated, as requested, on Scheduled basis, or in any other             supplier 40, recognize that the inventory level of a particular
appropriate manner. Furthermore, this communication of                   item has dropped below a pre-defined level, and communicate
data may be based on a “push” or “pull method. For example,              an alert to the Supplier 40 and an associated seller 44. As yet
systems 32 may communicate or “push’ data to DIMS 20                     another example, an engine 50 may identify an exception in a
when relevant data is available or on a scheduled basis. Alter      65   plan or schedule generated from inventory data received from
natively or in addition, DIMS 20 may request or “pull rel                DIMS 20 and DIMS 20 may communicate the existence of
evant data from systems 32 as needed or on a scheduled basis.            Such an exception to appropriate participants 30. In general,
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                              Page 47 of 115 PageID 141

                                                      US 7,574,383 B1
                               11                                                                         12
DIMS 20 serves as a collection point for inventory informa               basic agreement typically covers the terms and conditions for
tion for multiple participants 30 in a value chain and DIMS 20           this procurement. Generally, the relevant participants agree
may serve to communicate the “raw' inventory data of one                 on acceptance criteria before they embark on the JIT pro
participant 30 directly to other participants 30, process the            gram. A set of key performance indicators (KPIs) are often
data internally and communicate the results of this processing           selected to measure the effectiveness of the program and to set
to one or more participants 30, and/or communicate inventory             criteria for the participants 30 to follow. For example, KPIs
data to appropriate engines 50 for processing and communi                may address the service level of the suppliers 40, the inven
cate the results of this processing to appropriate participants          tory turnover, the fill rate, and/or any other suitable measures.
30. At step 114, participants 30 receive information commu                  The next aspect of JIT is planning. JIT typically requires a
nicated from DIMS 20 and take appropriate action.                   10   flow of material in the exact quantity required at an exact time.
   Although the steps of the example method described                    Regardless of the specific method used to achieve this exact
above, as well as those described below, are illustrated as              material flow, there must be advance planning to ensure that
occurring in a particular order, it should be understood that            material is available when needed. A technique Such as mate
the steps may occur in any appropriate order and different               rial requirement planning (MRP) is generally used to accom
steps may occur simultaneously for different instances of           15   plish this task. In addition to predicting the future material
inventory data or for other suitable reasons. Furthermore, one           requirements, just-in-time replenishment quantities and
or more of the steps may not be performed and/or additional              minimum/maximum levels need to be determined. Further
steps may be include as appropriate for the operation of DIMS            more, early warning visibility and assistance in decision
20.                                                                      making related to unexpected events is also needed.
   As mentioned above, intelligent fulfillment agents may be               AJIT implementation also involves electronic data inter
used by DIMS20 to conduct various tasks. These fulfillment               change (EDI) message transmission and translation. In many
agents facilitate the triangulation of relevant participants 30          value chains, value chain management extends to the sharing
in the context of the various fulfillment and replenishment              of planning, operational, tactical, and strategic data. This
workflows that occur between the participants 30. Unique                 includes sharing short-term scheduling data, medium-term
business relationships and rules are captured in configurable       25   materials requirements planning and scheduling, and longer
fulfillment engagement rules that leverage the inventory vis             term forecasts. The traditional technique for performing JIT
ibility provided by DIMS 20. The triangulation takes place at            communications has been the use of EDI over value added
two levels: the participant relationship level and the data/             networks (VANs). The disadvantages of EDI-VAN are that
information level. In the former, the participants 30 involved           the use of VANS is expensive, there are many trading partner
are modeled (for example, a buyer 48, a seller 44, and fulfill      30   specific variations on EDI standards (and thus communica
ment/execution service provider 46). The data/information                tion problems are created), and implementing EDI is a costly
level contains the data and information includes the inventory           and technologically challenging process.
and other related information provided by DIMS 20. The                      Configuration is also an aspect of JIT. Depending on the
fulfillment agents enable a seamless flow of information                 industry, there are many configurations possible. Some sell
between these two levels thus provide an event-based replen         35   ers 44 may want to own inventory and typically the Suppliers
ishment transaction management with rich decision Support.               40 will deliver the material directly to a seller's location when
The agents are also intelligent in that they can adapt to execu          needed. Another alternative may be that sellers 44 establish
tion level exceptions changes that occur. Such as at a planning          their own warehouses near a seller's facility and material is
or strategic level in the value chain. For example, if changes to        delivered in a just-in-time manner when required by a seller
the network set-up occur or customer demand increases               40   44. Some sellers 44 may opt to have a hub (typically a ware
occur, these agents can recognize Such changes and use the               house managed by third party service provider 42) and Sup
information about the inventory positions in the value chain to          pliers 40 deliver the products directly to hub so that material
react as necessary with appropriate workflows.                           can pulled on a just-in-time basis from the hub. In this case,
   The flexible framework will allow participants 30 to adapt            either the supplier 40 or the third party service provider 42
to changing market needs and business rules. Two fundamen           45   owns the inventory depending on the business Scenario.
tal enablers of this framework are visibility and connectivity.             JIT replenishments are normally focused on short-term
The visibility provides a view of the inventory both at a                order fulfillment. The following are example steps of a typical
discrete level (for example, by SKU. location, or owner) as              JIT fulfillment process. The seller 44 (such as a manufacturer)
well as an aggregated view across a distributed environment              sends forecast information and a planning schedule to its
(for example, a single seller 44 with multiple sites or multiple    50   Suppliers 40 on a periodic basis (for example, weekly). Sup
sellers 44). The transaction management capability of DIMS               pliers 40 use this information for their internal planning.
20 will let the users track inventory as it changes ownership or         These forecasts typically span a forward horizon of eight to
is being co-managed by the various entities involved in the              twelve weeks. Seller 44 also sends a shipping schedule to
fulfillment and replenishment workflows.                                 Suppliers 40 on a daily or weekly basis. Depending on the
   Differentfulfillment agents may be used for different types      55   business practice, Suppliers may or may not be required to
of fulfillment and replenishment workflows. For example,                 provide commits against the shipping schedule. The shipping
one agent may be used for a JIT workflow and another may                 schedule in a traditional MRP is a push communication. It
used for a VMI workflow. Although many other types of                    basically tells the supplier 40 what items the seller 44 wants
agents may be implemented through DIMS 20 to enable any                  the supplier 40 to ship. The seller 44 expects to use these items
suitable fulfillment and replenishment workflows, for pur           60   and it wants the supplier 40 to deliver the items whether they
poses of example a JIT fulfillment agent will be described               end up using the items or not.
below in further detail.                                                    On a daily basis, seller 44 monitors the inventory levels and
   There are four main aspects of a typical JIT implementa               demand signals and sends EDI change notifications to first
tion. The first such aspect is a contract(s) between the relevant        tier suppliers 40 to adjust the shipping schedules. First tier
participants 30. For example, in a JIT environment, a supplier      65   suppliers 40 examine the contents of the schedules and deter
40 delivers raw materials and other purchased items as they              mine whether or not they can meet the requested quantity.
are needed. A blanket purchase order or other suitable form of           Each first tier supplier 40 then sends an acknowledgment to
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                                Page 48 of 115 PageID 142

                                                        US 7,574,383 B1
                                 13                                                                        14
seller 44. First tier suppliers 40 also input the shipping sched           thermore, due to improper communication set-up, delivery
ule information into their planning systems to use the infor               problems from lower tier suppliers 40 are often not commu
mation as the basis for their forecast demand. However, daily              nicated to upper tier Suppliers 40, or such problems result in
shipping schedules constantly vary from forecast require                   fragmented, duplicated, or delayed communications. This
ments, so safety stocks (inventory buffers) are added into the             affects the supplier reliability and creates a lack of trust
calculations and net requirements for raw materials and Sub                throughout the value chain.
assemblies or components are calculated. These planned net                    The traditional JIT process also has visibility challenges.
requirements for procured inventory are then communicated                  Since traditional JIT fulfillment is an independent process,
weekly to second tier suppliers 40 (suppliers to the first tier            there is not visibility into any of a seller's planning or trans
Suppliers), sometimes via EDI or more commonly via fax.               10
                                                                           actional data. It also does not contribute to increasing the
However, as a result of daily changes in OEM actual demand,                visibility of the seller's planning processes. Lack of visibility
first tier suppliers 40 frequently issue daily changes to their            into multi-tierparticipant inventory (for example, a fourth tier
planned requirements from their suppliers 40 (the second tier              supplier's lack of visibility into the inventory of a first tier
Suppliers 40). This same process is repeated between second                supplier 40 or a seller 44) poses a challenge to suppliers 40
tier suppliers 40 and third tier suppliers 40, and so on. How         15
                                                                           since they have to deal with their customer's near term
ever, EDI is rarely the communication medium between these                 demand changes and end up building more just-in-case'
lower tier Suppliers. More typically, the communication                    inventory to satisfy changing demand needs. Changes in
medium is fax, phone, or mail. The net result is considerable              order sequence, inventory buildups, delayed response from
delay in communicating requirements to lower levels in the                 lower tier suppliers as well as transport delays could be
Supply chain. As a result, Suppliers 40 to the first tier Suppliers        avoided by providing global visibility to all appropriate par
40 try to respond to planned requirements several weeks in                 ticipants 30.
advance and compensate by building up safety stock levels to
accommodate the eventual wide variability in demand.                          Because of the above challenges, first tier suppliers 40
   The first tier Suppliers 40 each generate an advanced ship              spend too much time and money managing and directing their
notice once a truck going to the seller 44 is loaded. This            25   Suppliers 40. This approach is laborintensive, results in unre
transaction notifies the seller of the actual contents of the              liable part deliveries, and generates high inventory levels in
truck and can be helpful for scheduling the receiving dock and             the Supply chain. It also results in excessive expediting and
identifying cross-docking opportunities. Similarly, shipping               high administrative costs. Furthermore, last minute demand
notices also are sent between suppliers 40 at the different                and schedule changes result in high premium freights for the
tiers. Again, the communication mode may be EDI, but is               30   suppliers 40. Suppliers 40 also have to consume the high
more commonly fax, phone or email in these cases. The truck                inventory carrying costs that result from inventory they build
carrying the product typically arrives at the seller's 44 dock at          to safeguard themselves from unpredictable variation in daily
its fixed appointment time and is promptly unloaded so that                demand changes. All of this adds significant cost to the value
                                                                           chain.
the product can be available to the line. The replenishment
lead-time usually is quite short and consists of mainly the           35      The use of a DIMS fulfillment agent for JIT fulfillment can
in-transit time, which can range from a few hours to few days.             reduce or eliminate the above problems with the traditional
   Although the JIT process described above may have advan                 JIT fulfillment process. JIT fulfillment agents and other full
tages over other types of processes, there are also many chal              fillment agents associated with DIMS 20 may be imple
lenges associated with this traditional JIT fulfillment process.           mented as software associated with DIMS 20 or may be
Such challenges include demand variation challenges. Cus              40   associated with a participant 30 an be programmed to use
tomers (which may include sellers 44 and Suppliers 40) gen                 information provided through DIMS20 to accomplish one or
erally push variation in demand down to their suppliers 40.                more specific business functions that are the responsibility of
This is slow, cumbersome, and overly expensive because                     each agent. As described above, DIMS 20 provides visibility
forecast data is batched and depends on heavy administrative               into a buyer's demand signals and planning forecasts for all
intervention even where EDI systems are in use. This process          45   relevant participants 30 in the value chain. JIT fulfillment
inherently builds excess inventory to accommodate wide                     agents associated with DIMS 20, as well as the use of other
variations in daily demand. An insidious side effect to the                types of agents provided through DIMS 20, may serve to
Volatility in daily demand is that production schedules are                automate the process of monitoring relevant information
difficult to plan and maintain. This creates inefficiency and              from participants 30, provide exception monitoring and gen
causes excessive overtime to be worked. Although a seller 44          50   eration of automatic alerts for participants 30 as and when
provides the forecast data to its Suppliers 40, the shipping               particular events occur (such as alerts generated when inven
schedule (JIT material requirements) almost always differs                 tory levels are violated), and initiate appropriate business
from the forecast because of the demand variation.                         processes in response to this information and events.
   There are also communication challenges associated with                    Specifically, JIT Fulfillment agents can be used to employ
the traditional JIT process. Although a seller 44 and a first tier    55   different business models ranging from single-tier model to
Supplier 40 may have good relationships and may be commu                   multi-tier models. In both cases, participants 30 may have
nicating through well-established EDI communication pro                    one-to-one (a single seller 44 interacting with a single Sup
grams, this EDI communication gets expensive as more and                   plier 40), one-to-many (a single seller 44 interacting with
more participants 30 join the JIT program. In many instances               multiple Suppliers 40 and vice versa) and many-to-many
this leads to custom data mapping and maintaining these               60   (multiple sellers 44 interacting with multiple suppliers 40)
mappings can get very expensive. On the other hand, the level              relationships. The basic concept of JIT fulfillment remains
of Sophistication decreases as you move down the Supply                    the same whether it is a single tier or multi-tier value chain or
chain and the downstream Suppliers 40 rely mostly on fax,                  whether one-to-one or one-to-many relationships are mod
phone and e-mail messages for communication with                           eled. Although the concepts described herein primarily relate
upstream suppliers 40. In order to compensate for the ineffi          65   to the relationships between a seller 44 and a supplier 40,
ciencies with Such communication techniques, more and                      these concepts are applicable between any two participants 30
more inventory is added to Support upstream demand. Fur                    in a value chain.
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                            Page 49 of 115 PageID 143

                                                      US 7,574,383 B1
                               15                                                                      16
   As described above. DIMS 20 provides an integration ser                 At step 224, the relevant Suppliers 40 communicate an
Vice that communicates with systems 32 to get the relevant              acknowledgement of the alert, shipping schedule, and/or pur
inventory and related business data as and when required. All           chase orders. If the Supplier cannot meet the shipping sched
relevant data may be stored at a single location (for example,          ule, an exception workflow may be triggered. At step 226, the
at a seller location 44) or may be distributed at multiple              Suppliers 40 perform transportation planning for the orders
locations (but integrated) and is made available to agents to           and communicate an order status to DIMS 20. The JIT agent
automate businesses processes, such as a JIT process. Using             directs the communication of the order status to seller 44 at
Such agents, a company can interconnect all of its trading              step 228 to update the seller's order management system.
partners and keep everyone synchronized with each other's               Similarly Subsequent order statuses like advanced shipment
current plans while tracking actual activity in real-time across   10   notices from suppliers 40 may be updated for an order in
companies. This increases the Velocity in the value chain and           DIMS 20 and relayed to the seller 44. At step 230, the JIT
results in increased efficiency, increased planning accuracy,           agent also requests and receives the orderstatus from relevant
improved ordering and inventory control, reduced inventories            service providers 42 during transportation to update both the
(and thus costs) throughout the Supply chain.                           seller 44 and supplier 40. The JIT agent tracks the order until
   FIG. 4 illustrates an example JIT fulfillment workflow that
                                                                   15   the status of the order is considered closed by both the par
may be implemented and automated using JIT fulfillment                  ticipants 30, and the example method ends. All of the actions
agents associated with DIMS 20. The method begins at step               of the JIT agent described above may be the result of rules
                                                                        associated with the agent that dictate the action the agent
200 where a JIT agent associated with or in communication               takes when a particular information is received from a par
with DIMS 20 initiates and triggers a request from DIMS 20              ticipant 30 (such as through a system32), from an engine 50.
to a seller 44 (Such as a manufacturer) for a planning schedule         and/or from any other appropriate Source.
for long-term planning (Such as an EDI 830 message) and for                Although a JIT fulfillment agent is described in the
a product inventory report (such as an EDI 852 message) at a            example method above, numerous other types of agents may
predefined time interval (for example, daily or weekly). At             be used in conjunction with DIMS 20 to implement rules to
step 202, the seller's inventory management system commu           25   execute a particular business function. For example, agents
nicates the requested planning schedule and product inven               can be programmed to execute other replenishment pro
tory report to DIMS 20. This information may be communi                 grams, such as VMI or SMI, in a manner similar to that
cated to VMI 20 in response to the request or at an appropriate         described above. Furthermore, agents can be programmed to
user-defined time interval. Integration module 60 allows the            evaluate data received from participants 30 and/or engines 50
receipt of this information from the seller's inventory man        30   and to generate alerts based on rules that are used to identify
agement system 32 and may convert the information (for                  issues with the data (for example, maximum and/or minimum
example, in an EDI message or messages) to an appropriate               levels of a particular data measure, violation of timing-based
format for processing. The JIT agent may direct this transla            tolerances, or mismatched in ordered and delivered items).
tion based on rules for data conversion for the particularJIT           Agents may also generate alerts based on the absence or
program.                                                           35   presence of a transaction (for example, the non-receipt of an
   At step 204, DIMS 20 persists the scheduling data and                expected EDI message). Agents may also be used to perform
updates the seller's stock levels for all SKUs based on the             and/or initiate a business process, such as the creation and
product activity data. At the direction of the JIT agent, DIMS          communication of a purchase order using an order manage
20 communicates the seller's forecast update based on the               ment system based on an evaluation of inventory data from
schedule to the Suppliers inventory management system 32           40   one or more participants 30. As described above, agents may
at step 206 (the communication may be translated if appro               also automate a series of tasks, such as automating the numer
priate for each Supplier 40). Alternatively, an agent may exist         ous tasks involved with a replenishment program (such as the
at the supplier 40 and have rules for data and format conver            JIT program described above). Agents may further be used to
sion for that particular supplier 40. At step 208, the relevant         automate any other appropriate tasks associated with inven
Suppliers 40 use this data to plan their forecast and, in turn,    45   tory management and thus may be used to efficiently leverage
communicate their forecast to downstream Suppliers 40 using             the inventory visibility provided by DIMS 20.
the JIT agent and DIMS 20, as described above.                             In addition to the advantages described above, the connec
   At step 210, the JIT agent monitors the seller's stock levels        tivity and visibility provided by DIMS20 may also be used to
communicated to DIMS 20 and sends an alert to the supplier              perform distributed order fulfillment. Order fulfillment is the
at step 212 based on a JIT reorder strategy implemented as         50   process of managing a customer order through its entire life
rules associated with the agent. Such an alert may communi              cycle. Broadly classified, the life cycle of the order spans the
cated to a system32 or directly to a user via e-mail, page, fax,        processes of capture and creation, Verification and approval,
or using any other appropriate communication technique. In              quoting, Sourcing, planning and Scheduling, execution, and
addition or alternatively, the agent can create a shipping or           returns management. The specifics within these order pro
delivery schedule (such as an EDI 862 message) and commu           55   cesses often vary to a high degree between industry segments
nicate this schedule at step 214 to relevant suppliers 40 when          and also between different sellers in the same industry seg
the inventory level reaches a pre-set just-in-time reordering           ment. However, these different workflows have some basic
point. Such a schedule may be communicated to the seller 44             similarities that can be traced to the business models followed
for confirmation and seller 44 may modify it and upload the             by these sellers. These business models and their influence on
modified schedule to DIMS 20 at step 216. Furthermore, at          60   existing order fulfillment processes are described below as
step 218 the agent may communicate relevant information to              context to the description of the novel distributed order full
order management system 50a for the creation of a purchase              fillment process made available using DIMS 20.
order for the items that are needed to increase the stock level.           One aspect of order fulfillment is intra-enterprise fulfill
At step 220, order management system 50a communicates                   ment between the different portions of an enterprise. Intra
one or more appropriate orders to DIMS 20, and agent directs       65   enterprise order fulfillment may be a challenge for sellers 44
the communication of these orders to appropriate Suppliers 40           having multiple divisions each having a separate order full
at step 222.                                                            fillment process. These divisions typically may have dispar
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                              Page 50 of 115 PageID 144

                                                       US 7,574,383 B1
                                17                                                                      18
ate systems managing their order fulfillment life cycle and               higher level of inventory for the critical products or compo
there has often been little visibility and coordination between           nents, which leads to higher carrying cost. Similarly a buyer
these divisions. Similarly, a seller 44 may have multiple                 48 often cannot place a consolidated order to multiple sellers
stocking locations for a product and ship from any of these               44 and be able to track the order through its whole life cycle.
locations depending on the buyer 48 and destination of an                 This results in higher ordering cost and order management
order. However, once a sourcing location has been identified              COSt.
and the order information has been sent to this location, the                Many of sellers fulfillment-related problems stem for an
seller 44 may loose visibility to the order until it is actually          inaccurate demand information from a buyer 48. Even when
delivered to the buyer 48. Having visibility to an order during           the demand planning is within acceptable limits, the sellers 44
order planning and execution steps and managing any excep            10   still incur major fulfillment-related problems because their
tion thus becomes an expensive and time-consuming process                 material, product, and/or capacity profiles are unreliable. The
for the seller 44.                                                        most common causes of this include internal production or
   For example, many large sellers 44 typically have multiple             procurement problems, in addition to poor communications
divisions that are managed and operated independently.                    with the buyers 48 (often due the high connectivity costs).
These divisions may be organized by the product lines or by          15   These problems contribute to excessive fulfillment cycle
regions or by industry segments. Many of these divisions have             time, expediting costs, poor margins and service levels and,
different operating practices and business processes in place.            ultimately, lost business.
They may also have disparate seller applications managing                    DIMS 20 may be used to provide a distributed order full
these business processes. As a result, it is difficult to get an          fillment service that provides participants 30 with the infra
aggregated view of data associated with the seller 44 across              structure and a configurable set of workflows to manage the
all these divisions. Because of the lack of an integrated envi            entire life cycle of a distributed order (for example, a multi
ronment, such sellers 44 often direct a buyer 48 to place an              seller or multi-divisional order). The distributed order fulfill
order with the division concerned and buyer 48 ends up send               ment process implemented using DIMS 20 may be used to
ing multiple orders to different divisions of the same seller 44.         manage the entire life cycle of an order starting with order
This results in an increased ordering cost for the buyer 48 and      25   capture and promise and ending with a proof of delivery and
increased order maintenance cost for seller 44. Some sellers              subsequent financial settlement of the order. To provide these
44 do use a single Internet store-front that allow a buyer 48 to          functions, appropriate order management and fulfillment
place an order and then internally direct the order to the right          modules may be added to or associated with DIMS 20 in
division, but such a system still lacks the visibility at the back        particular cases or such functions may be implemented, in
end of the supply chain where the actual order fulfillment           30   part, through appropriate engines 50 in communication with
takes place. This makes the order coordination across divi                DIMS 20. This distributed order fulfillment process provides
sions a difficult task for a seller 44.                                   fast and accurate order promising, real-time order status
   Furthermore, it is typical for a seller 44 to have multiple            reporting for a seller 44 and for its buyers 48, dynamic sourc
stocking locations from where a product can be shipped to a               ing decision-making for optimal order fulfillment, and effi
customer. The stocking locations may be distribution centers         35   cient exception management and error handling.
in different regions and/orwarehouses near the seller's manu                 FIGS. 5A and 5B illustrate an example distributed order
facturing plants. Depending on the number of these locations              fulfillment method. As described above, order fulfillment
and the products stored each location, the Sourcing decision              workflows may vary greatly between the industry segments
for a customer order can become complex to manage effec                   and also between different sellers 44. Therefore, an example
tively. Most of these sourcing decisions are static in nature,       40   generic distributed order fulfillment process is described
Such as a distribution center in a region Supplying to the                below. This example process may be divided into two seg
customers in that region to minimize the transportation cost.             ments: order fulfillment and order execution. Order fulfill
These static rules often lead to situations where a customer              ment includes the processes of capture and creation, Verifica
order is delayed in one distribution center because of product            tion and approval, quoting, sourcing, and Scheduling of an
shortage even though a distribution center in a different            45   order. Order execution includes the processes of warehouse
region may have excess of the product.                                    planning and execution and transportation execution and
  Problems also exist with order fulfillment in an multi                  management.
enterprise ordering environment. In Such an environment,                     The method begins at step 300 where a buyer 48 creates an
buyers 48 depend on a multitude of sellers 44 for various                 order for an item, such as a product. Although a buyer 48 is
products (or sellers 44 depend on a multitude of suppliers 40).      50   described as purchasing items from sellers 44, it should be
Because these sellers 44 are different entities, the buyers 48            understood that the process applies equally to sellers 44 pur
work with these sellers 44 independently to manage the order              chasing items from Suppliers 40, Suppliers 40 purchasing
fulfillment process. For example, a buyer 48 would typically              items from other Suppliers, and any other appropriate trans
have a contract in place with a number of sellers 44 of differ            actions between participants 30 in a value chain. Some of the
ent products. During an order fulfillment process, the buyer         55   parameters included in the created order may be the requested
48 would place purchase orders separately to these sellers 44             item(s), the corresponding due date and quantity of eachitem,
for the specific products that they supply. The buyer 48 would            and the desired sellers 44 for an item (for example, the buyer
then follow-up independently with each of these sellers 44                48 may have existing contracts with particular sellers 44).
during the order life cycle. This leads to increased ordering             Buyer 48 may alternatively specify a list of sellers 44 who are
cost and makes the order coordination between sellers 44             60   eligible to Supply an item in the order.
extremely difficult.                                                         Once the order is created, buyer 48 communicates the order
   Most of the order fulfillment challenges for participants 30           to DIMS 20 at step 302 for either a quote (using a request for
in a value chain result from the lack of visibility into each             quote) or a promise (using a request for promise). For
other's Supply chain and lack of information sharing between              example, if buyer 48 is EDI-enabled, buyer 48 may send an
participants 30. Buyers 48 often do not get the right promise        65   EDI 840 message to DIMS 20 for a quote or an EDI 850
from their sellers 44 on their orders and thus do not get the             message to place a confirm order. For the purposes of this
product at the right time. This forces them to maintain a                 description, it is assumed that buyer 48 first communicates a
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                             Page 51 of 115 PageID 145

                                                      US 7,574,383 B1
                             19                                                                        20
request for quote. At step 304, DIMS 20 may send a func                 at step 326. At step 328, if the order is based on a previous
tional acknowledgement (such as an EDI 997 message) to                  quote, DIMS 20 assigns a promise to the order based on both
buyer 48 upon receipt of the request. At step 306, DIMS 20              earlier responses by the sellers 44 and/or the buyer's selection
determines, using the information about participants modeled            of a quote and the order status is adjusted appropriately to
in DIMS 20, which sellers 44 should receive the request based           indicate the promised state. In addition or alternatively, DIMS
on the items requested in the order and, if applicable, the set         20 may provide a real-time promise to buyer 48 on behalf of
of potential Suppliers requested by buyer 48. Depending on              a seller 44 based on inventory information provided to DIMS
the number of items included in an order and the sellers 44             20 by the seller 44. Therefore, DIMS 20 provides buyers 48
requested by buyer 48, each seller 44 might receive one or              with a selective view to the sellers inventory to help plan their
more line items for a quote. This function, as well as the other   10   own orders. If a seller 44 is not used for final confirmed
functions of DIMS 20 described below, may be performed                  purchase order, DIMS 20 may notify the seller 44 with an
using one or more of the modules described above and/or                 appropriate message at step 330. At step 332, DIMS 20 com
using one or more additional modules (such as a fulfillment             municates a message to the buyer (such as an EDI 855 mes
server) added specifically for distributed order fulfillment            sage) for purchase order acknowledgement.
functions. Again, the various modules of DIMS 20 may be            15     At step 334, DIMS 20 determines appropriate destinations
co-located at one location (for example, at a location associ           to which the order is to be sent and communicates the order to
ated with a participant 30 or a third party) or they may be             the appropriate destinations associated with sellers 44 at Step
located at multiple locations (and potentially replicated at            336. Each seller 44 receives a purchase order that only con
multiple locations). For example, relevant sellers 40 may be            sists of the line items concerning that seller 44. If the supplier
identified using data from relationship modeling module 64.             is EDI-enabled, DIMS 30 may communicate an EDI 850
If the terms of the buyer's contracts with one or more sellers          message to seller 44. As described above, a seller 44 may have
44 are communicated to and stored by DIMS 20, DIMS 20                   multiple independent divisions or multiple warehouses Sup
may access these contractual terms to determine appropriate             plying a specific item. In addition, the seller 44 may have
sellers 48 for the buyer's requested items and the correspond           multiple suppliers 40 that can either supply the item to the
ing prices for each item, if specified in the terms.               25   seller 44 or drop-ship the item to the buyer 48 for the seller 44
   At step 308, DIMS20 communicates the buyer's request to              if needed. In scenarios like this, the seller 44 has previously
the appropriate sellers 44 (if a seller 44 is EDI enabled, DIMS         needed to search through all of the divisions and/or ware
20 may communicate an EDI 840 message to the seller 44). At             houses to find out the item availability and the Sourcing loca
step 310, the selected sellers 44 receive the request for quote         tion. The sourcing logic can become extremely complex and
and generate a response to the quote. The generation of the        30   can become unmanageable for a large seller 44. In addition,
response is an intra-seller task and the mechanism for gener            once an item it is sourced to a division or warehouse, the seller
ating Such a quote may range from a completely manual                   44 may loose visibility to the order at the seller level because
process to the use of a Sophisticated order-quoting engine,             of the lack of visibility to the divisional operation. However,
Such as a demand fulfillment engine.                                    DIMS20 provides sellers 44 with a scalable and configurable
   At step 312, DIMS 20 may receive the responses from the         35   framework to implement these complex sourcing rules and
sellers 44 (possibly over a window of time specified by buyer           automate the Sourcing process.
48 during which responses will be accepted). DIMS 20 con                   For example, assume that a buyer 48 requests that an item
Solidates these responses into a single response to the original        be shipped to its New Jersey distribution center from a seller
request at step 314. The business logic of consolidation of the         44 that stocks the item in distribution centers based in Los
individual responses is configurable by buyer 48. For              40   Angeles and Chicago. If minimizing the transportation costs
example, one buyer may want to see all the responses from all           is one of the Sourcing criteria, then the business rules can be
the sellers 44 and then select the best response, whereas               configured in DIMS 20 to source the item from Chicago
another buyer may prefer that DIMS 20 determine, based on               instead of Los Angeles (assuming it will cost less to ship from
pre-configured business rules, the best response to the                 Chicago). As another example, DIMS 20 may source the
request. These business rules may be implemented in an agent       45   order from a the warehouse of a seller 44 having the most
or using any appropriate modules of DIMS 20. At step 316,               unpromised inventory of the ordered item (according to the
DIMS 20 communicates the consolidated response to buyer                 inventory data provided to DIMS 20). DIMS 20 provides
48. If buyer 48 is EDI-enabled, an EDI 843 message may be               sellers 44 a scalable framework to conveniently model the
sent to buyer 48.                                                       various sourcing rules that may be used. Once the sourcing
   Upon receiving the response, buyer decides at step 318          50   logic is configured in DIMS 20 for a seller 44, then the
whether to reject the quote or place a confirm order against the        purchase order from buyer 48 can be communicated directly
quote. If buyer 48 decides to place a confirm order, buyer 48           to the particular division or warehouse selected at step 336.
communicates a purchase order to DIMS 20 at step 320 (if                   At step 338, each seller 44 (as described above, the term
buyer 48 is EDI-enabled, buyer 48 may communicate an EDI                seller as used here may refer to a particular division of a seller
850 message for order confirmation). It is assumed that the        55   44 or other destination associated with a seller 44, and each
purchase order creation is an intra-enterprise activity for             destination may be modeled in DIMS 20 as a participant 30)
buyer 48. The mechanism used by buyer 48 to create a pur                receives the appropriate order and may compare the original
chase may include a manual process, an ERP system, an order             promise made in the response to the request for quote (made
management system, or any other appropriate mechanism. At               by a seller 44 and/or made by DIMS 20 on behalf of seller 44)
step 322. DIMS 20 receives the purchase order and may              60   to the latest promise based on the latest supply position. If the
validate the order according to business rules established              promise is different, then the seller 44 may initiate a change
between buyer 48 and a seller or seller 44. At step 324, DIMS           promise workflow at step 342 and notify the buyer 48 via
communicates an acknowledgement of the receipt of the pur               DIMS 20 (in cases when the purchase order is not a result of
chase order (such as an EDI 997 message).                               a quote process, seller 44 sends the promise information to
   Once the order is received by DIMS 20, it is persisted in       65   DIMS20). If the seller 44 is EDI-enabled, it may sendan EDI
DIMS 20 or an associated engine 50 (such as an order man                855 message (purchase order acknowledgement) to DIMS 20
agement engine 50a) and is given an appropriate order status            to update the earlier promise or send a new promise. At step
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                               Page 52 of 115 PageID 146

                                                       US 7,574,383 B1
                                21                                                                      22
344, DIMS20 updates the promise for the seller 44, if needed,                Once a tender has been accepted by a carrier 46, the loads
and notifies buyer 48 regarding any change (for example, by               are released at step 412 to an appropriate warehouse for
communicating an EDI 855 message to buyer 48). This com                   warehouse order planning. The warehouse is also notified
pletes the order fulfillment process for the order. It should be          about the appointment time when the carrier's trailer should
noted that while a seller 44 is responsible for only one or more          arrive at the warehouse to pickup the load. Seller 44 may send
line items of the buyer's purchase order, DIMS20 keeps track              an EDI 940 message to a warehouse as the order release
of the buyer's complete purchase order and provides buyer 48              signal. DIMS 20 receives the order release communication at
with real-time order status updates, as described below.                  step 414 and updates the order status appropriately. Once a
   FIGS. 6A and 6B illustrate an example distributed order                warehouse receives a release notice, the items related to the
execution method. Order execution includes the processes of          10   orders are identified, picked and packed at step 416. This
warehouse planning and execution and transportation execu                 operation is usually a batch process and is done a few times
tion and management. The order execution process typically                during a typical day depending on the order Volume. Any
involves tasks performed by the seller 44 and associated third            discrepancy that would cause an order to be shipped late is
party service providers 46 to deliver the order to the buyer              identified at step 418 and a message indicating any discrep
destination (although, as described above, the process applies       15   ancy is communicated to DIMS 20 at step 420. At step 422,
equally to sellers 44 purchasing items from Suppliers 40 and              DIMS 20 updates the order status appropriately and notifies
using service providers 42, Suppliers 40 purchasing items                 the buyer about the exception. The buyer may then initiate a
from other Suppliers 40 and using service providers if appro              change order workflow, if desired.
priate, and any other Suitable transactions between partici                  Once the shipments are created, they are moved to the
pants 30 in a value chain). Although these tasks are mainly               specified area or dock where the carrier is to load the order. At
intra-enterprise to the seller 44, the status of the order is keep        step 424, the warehouse communicates an advanced ship
updated and received by buyer 48 and other appropriate par                notice (ASN) to DIMS 20 (for example, an EDI 856 message
ticipants 30 using DIMS 20. Furthermore, the various com                  may be sent as an ASN). A typical ASN includes the order
munications between the participants 30 described below                   number, the items being shipped, the delivery date, the deliv
may be communicated directly between the participants 30             25   ery window, and any other appropriate parameters. At step
and/or via DIMS 20.                                                       426, DIMS 20 receives the ASN and updates the order status.
   An order is often shipped by a seller 44 in shipments or               DIMS20 communicates the update order status to buyer 48 at
                                                                          step 428.
loads. Grouping of orders into a load or shipment allows the                 If a carrier 46 picks up a loads from the warehouse dock at
seller 44 to minimize its transportation cost. Transportation        30   the specified time, a confirmation message (such as an EDI
planning is the process where the seller 44 groups the orders             214 message) is communicated to DIMS 20 at step 430.
into optimized shipments or loads based on a set of criteria              DIMS 20 receives this message and updates the order status
Such as destination, Source, routes, transportation cost, spe             appropriately at step 432. If the carrier does not show up at the
cial handling instruction, and any other appropriate criteria.            appointed time, the orders need to be re-planned for a future
The transportation planning process may also take into               35   date and time. In Such a case, an appropriate message is
account any merge-in-transit and/or value added service con               communicated at step 434 from the warehouse to DIMS20 to
straints on the order.
                                                                          identify this exception. DIMS 20 notifies the buyer of this
   The example method begins at step 400 where the seller 44              exception through an exception management workflow at
carries out appropriate transportation planning for an orderby            step 436.
grouping the order into loads or shipments. The outcome of           40      Once carrier 46 has picked up a load, carrier 46 may send
Such a planning process is a set of loads that consist of one or          a daily or other periodic en route shipment status updates to
more orders with one or more items. Once the loads are                    DIMS 20 at step 438. At step 440, DIMS 20 receives such
created, the loads are tendered to one or more carriers 46 for            updates and updates the status of the order. At step 442. DIMS
transportation at step 402. Load tendering is the process                 20 may communicate the updated order status to buyer 48 as
where carriers 46 are contacted with the load information (for       45   updated, on a request basis, or at any other appropriate times
example, Source, destination, item, and pick-up/delivery win              (in some cases, DIMS 20 may only communicate an update if
dow). The messages associated with transportation planning,               an exception has occurred). Once the shipment is delivered to
as well as all other messages associated with order execution,            the buyer destination, the carrier receives a proof of delivery
may be communicated to the appropriate entity using DIMS                  (POD) and communicates the POD (for example, and EDI
20 (and the message may be communicated directly to the              50   214 message) to DIMS 20 at step 444 to indicate the comple
entity, if appropriate). At step 404, DIMS20 receives the load            tion of the delivery process. An EDI 214 message may be sent
tendering message and updates the status of the associated                for a POD confirmation. DIMS 20 receives the POD and
order (for example, the order status may change to "load                  updates the order status to indicate a POD status at step 446.
tendered status).                                                         At step 448, the updated order status is communicated to
   At step 406, DIMS 20 communicates the load tendering              55   seller 44 (and may be directed to the specific warehouse
message to appropriate carriers 46 and carriers 46 respond to             which shipped the order, if appropriate).
the request. Seller 44 receives the responses (for example,                  The buyer at this stage can examine the contents of the
using DIMS 20) and selects a carrier 46 at step 408. Seller 44            shipment and communicate a message at Step 450 identifying
may have a predefined contract with a specific carrier 46 for             any discrepancy between the ASN and the actual delivery.
a set of routes or a region. If seller 44 and a carrier 46 are       60   DIMS20 communicates any such message to seller 44 at step
connected via EDI, the seller 44 may communicate an EDI                   452. Furthermore, DIMS 20 may provides an exception man
204 to the carrier 46 and carrier 46 may send an acceptance               agement workflow to handle these exceptions. At step 454,
using an EDI 990 message (these messages may be sent                      buyer 48 and seller 44 complete a financial settlement work
directly or via DIMS20). At step 410, DIMS20 receives these               flow in which the Supplier communicates an invoice (for
messages and updates the status of the order based on the            65   example, an EDI 810 message) to buyer 48 and buyer 48
messages (for example, the order status may change “tender                makes a payment to seller 44 (for example, using an EDI 820
accepted Status).                                                         message), and the example method ends. In particular
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                                  Page 53 of 115 PageID 147

                                                        US 7,574,383 B1
                               23                                                                        24
embodiments, these financial settlement communication                         7. The system of claim 1, wherein the generated inventory
messages may be communicated between buyer 48 and seller                   information comprises a view of particular inventory data of
44 using DIMS 20.                                                          a one or more first participants that is relevant to a second
   Although the present invention has been described with                  participant.
several embodiments, numerous changes, Substitutions,                         8. The system of claim 1, wherein the generated inventory
variations, alterations, and modifications may be suggested to             information comprises one or more alerts generated in
one skilled in the art, and it is intended that the invention              response to the analysis of particular received inventory data
encompass all Such changes, Substitutions, variations, alter               according to one or more business rules.
ations, and modifications as fall within the spirit and scope of              9. The system of claim 1, wherein the generated inventory
the appended claims.                                                  10   information comprises one or more alerts generated in
  What is claimed is:                                                      response to monitoring one or more key performance indica
                                                                           tOrS.
  1. A distributed inventory management system, the system                    10. The system of claim 1, wherein the components are
comprising one or more components collectively operable to:                operable to communicate the generated inventory informa
  receive information regarding a plurality of distributed par        15   tion to applicable participants upon generation of the inven
     ticipants in one or more tiers of a value chain, wherein              tory information.
     each tier of the one or more tiers of the value chain
     comprise a different replenishment process associated                    11. The system of claim 1, wherein the components are
     with one or more of the plurality of distributed partici              operable to communicate the generated inventory informa
     pants, and information regarding one or more items in                 tion to an applicable participant upon receiving a request from
     the one or more tiers of the value chain;                             the participant.
  model relationships between at least two of the plurality of                12. The system of claim 1, wherein the components are
    distributed participants in the different tiers of the one or          further operable to:
     more tiers of the value chain based on the received                      communicate inventory data associated with a plurality of
     information;                                                                the participants to one or more planning or scheduling
  model the one or more items based on the received infor
                                                                      25         engines;
     mation;                                                                  receive inventory planning or scheduling information from
  receive inventory data from one or more of the plurality of                    the engines; and
    distributed participants relating to the one or more items;               communicate at least a portion of the planning information
  process the inventory data based on the models of the                          to one or more of the participants.
    relationships and the items to generate inventory infor
                                                                      30      13. The system of claim 12, wherein one or more of the
                                                                           engines comprise a replenishment planning engine, an order
    mation related to one or more of the distributed partici               management system, a demand fulfillment engine, a supply
    pants; and                                                             chain planner, or a factory planner.
  communicate the generated inventory information to one                      14. The system of claim 12, wherein one or more of the
    or more of the plurality of distributed participants in a         35   engines are associated with one or more of the participants.
    different tier of the value chain, the inventory informa                  15. The system of claim 1, wherein one or more of the
    tion including at least inventory data of participants                 components of the system are operated by one or more of the
    other than those participants to which the inventory                   participants.
     information is communicated.
                                                                              16. The system of claim 1, wherein one or more of the
   2. The system of claim 1, wherein the components are               40   components of the system are implemented in an e-market
further operable to:                                                       place independent of the participants.
   receive the inventory data from a plurality of different data              17. A method for distributed inventory management, com
      management systems associated with the participants;                 prising:
     and                                                                      receiving information regarding a plurality of distributed
  translate the received inventory data for processing if such        45         participants in one or more tiers of a value chain,
     inventory data has a format which the components of the                       wherein each tier of the one or more tiers of the value
     distributed inventory management system are unable to                         chain comprise a different replenishment process asso
     process.                                                                      ciated with one or more of the plurality of distributed
  3. The system of claim 2, wherein one or more of the data                        participants, and information regarding one or more
management systems comprise an enterprise resource plan               50           items in the one or more tiers of the value chain;
ning system, a warehouse management system, or a decision                    modeling relationships between at least two of the plurality
Support system.                                                                of distributed participants in different tiers of the one or
   4. The system of claim 1, wherein modeling the relation                         more tiers of the value chain based on the received
ships between two or more of the participants comprises                            information;
specifying the identity of one or more of the participants, the       55     modeling the one or more items based on the received
locations of the participants, the roles of the participants in the                information;
one or more tiers of the value chain, and one or more business               receiving inventory data from one or more of the plurality
rules associated with one or more of the participants.                         of distributed participants relating to the one or more
   5. The system of claim 1, wherein modeling the items                            items;
comprises specifying the identity of one or more items rel            60     processing the inventory databased on the models of the
evant in the one or more tiers of the value chain, a description               relationships and the items to generate inventory infor
of the items, the locations at which each item is active, and an               mation related to one or more of the distributed partici
item hierarchy.                                                                pants; and
  6. The system of claim 1, wherein the generated inventory                  communicating the generated inventory information to one
information comprises the output of one or more business              65       or more of the plurality of distributed participants in a
workflows that use an aggregation of the inventory data                        different tier of the value chain, the inventory informa
received from two or more of the participants.                                 tion including at least inventory data of participants
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                               Page 54 of 115 PageID 148

                                                        US 7,574,383 B1
                           25                                                                            26
     other than those participants to which the inventory                    24. The method of claim 17, wherein the generated inven
     information is communicated.                                          tory information comprises one or more alerts generated in
  18. The method of claim 17, further comprising:                          response to the analysis of particular received inventory data
  receiving the inventory data from a plurality of different               according to one or more business rules.
     data management systems associated with the partici              5      25. The method of claim 17, wherein the generated inven
     pants; and                                                            tory information comprises one or more alerts generated in
  translating the received inventory data for processing if                response to monitoring one or more key performance indica
     Such inventory data has a format which the components                 tOrS.
     of the distributed inventory management system are                       26. The method of claim 17, the generated inventory infor
     unable to process.                                               10
                                                                           mation is communicated to applicable participants upongen
  19. The method of claim 18, wherein one or more of the                   eration of the inventory information.
data management systems comprise an enterprise resource
planning system, awarehouse management system, or a deci                      27. The method of claim 17, the generated inventory infor
sion Support system.                                                       mation is communicated to an applicable participant upon
   20. The method of claim 17, wherein modeling the rela              15
                                                                           receiving a request from the participant.
tionships between two or more of the participants comprises                   28. The method of claim 17, further comprising:
specifying the identity of one or more of the participants, the               communicating inventory data associated with a plurality
locations of the participants, the roles of the participants in the             of the participants to one or more planning or scheduling
one or more tiers of the value chain, and one or more business                  engines;
rules associated with one or more of the participants.                        receiving inventory planning or scheduling information
   21. The method of claim 17, wherein modeling the items                       from the engines; and
comprises specifying the identity of one or more items rel                    communicating at least a portion of the inventory planning
evant in the one or more tiers of the value chain, a description                or scheduling information to one or more of the partici
of the items, the locations at which each item is active, and an                   pants.
item hierarchy.                                                       25
   22. The method of claim 17, wherein the generated inven                   29. The method of claim 28, wherein one or more of the
tory information comprises the output of one or more busi                  engines comprise a replenishment planning engine, an order
ness workflows that use an aggregation of 10 the inventory                 management system, a demand fulfillment engine, a Supply
data received from two or more of the participants.                        chain planner, or a factory planner.
   23. The method of claim 17, wherein the generated inven            30     30. The method of claim 28, wherein one or more of the
tory information comprises a view of particular inventory                  engines are associated with one or more of the participants.
data of a one or more first participants that is relevant to a
second participant.
       Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                Page 55 of 115 PageID 149
                             UNITED STATES PATENT AND TRADEMARK OFFICE
                                  CERTIFICATE OF CORRECTION

PATENT NO.            : 7,574,383 B1                                                                                Page 1 of 1
APPLICATION NO. : 10/120571
DATED                 : August 11, 2009
INVENTOR(S)           : Parasnis et al.
It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         On the Title Page:

         The first or sole Notice should read --



        Subject to any disclaimer, the term of this patent is extended or adjusted under 35 U.S.C. 154(b)
        by 1024 days.




                                                                           Signed and Sealed this
                                                                     Fourteenth Day of December, 2010



                                                                                          David J. Kappos
                                                                       Director of the United States Patent and Trademark Office
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20   Page 56 of 115 PageID 150




                      EXHIBIT 4
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                                   Page 57 of 115 PageID 151
                                                                                                   USOO7788145B2


(12) United States Patent                                                        (10) Patent No.:                 US 7,788,145 B2
       Wadawadigiet al.                                                          (45) Date of Patent:                      *Aug. 31, 2010
(54) INTELLIGENT FULFILLMENTAGENTS                                          (56)                     References Cited
(75) Inventors: Ganesh Wadawadigi, Flower Mound,                                             U.S. PATENT DOCUMENTS
                    TX (US); Ajay Jain, Flower Mound, TX                           6,009.407 A * 12/1999 Garg ........................... 70.5/10
                    (US); Deepak Mohapatra, Richardson,
                    AZ (US); Sivakumar Balakrishnan,                                                    (Continued)
                    Flower Mound, TX (US)                                                 FOREIGN PATENT DOCUMENTS
(73) Assignee: fishnologie US, Inc., Dallas, TX                             JP                O9288752. A       11, 1997
                                                                                               OTHER PUBLICATIONS
(*) Notice:         Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35                 Pfohl, Hans-Christian Cullmann, Oliver STolzle, Wolfgang, “Inven
                    U.S.C. 154(b) by 156 days.                              tory Management with statistical process control: Simulation and
                                                                            evaluation', published by Journal of Business Logistics, v20nl, p.
                    This patent is Subject to a terminal dis-               100-200, 1999.*
                    claimer.                                                                          (Continued)
(21) Appl. No.: 11/877,087                                                  Primary Examiner Matthew S. Gart
                                                                            Assistant Examiner Olusegun Goyea
(22) Filed:         Oct. 23, 2007                                           (74) Attorney, Agent, or Firm—Booth Udall, PLC: Steven J.
                                                                            Laureanti
(65)                    Prior Publication Data
       US 2008/0040245A1             Feb. 14, 2008                          (57)                       ABSTRACT
            Related U.S. Application Data                                   A method for distributed inventory management includes
                                                                            receiving information regarding a number of participants in a
(63) Continuation of application No. 10/119.990, filed on                   value chain and information regarding one or more items
       Apr. 10, 2002, now Pat. No. 7,376,600.                               relevant in the value chain. The method also includes model
(60) Provisional application No. 60/283,448, filed on Apr.                  ing relationships between two or more of the participants
     11, 2001.                                                              based on the received information and modeling the one or
                                                                            more items based on the received information. The method
51)     Int. Cl.                                                            further includ receiv1ng
                                                                              rther 1ncludes      iving 1nVentO
                                                                                                        i       ry data
                                                                                                                     ata ffrom the
                                                                                                                                he partici
                                                                                                                                    part1C1
     G06F 17/50                  (2006.01)                                  pants relating to the one or more items, evaluating the
     G06F 9/44                   (2006.01)                                  received inventory data according to one or more business
     G06O 10/00                  (2006.01)                                  rules associated with an agent, executing a business process
(52) U.S. Cl. ............................... 705/28: 705/7; 705/10;        associated with the agent based on the evaluation of the inven
                                           705/26: 700/233; 700/236         tory data and the models of the relationships and the items,
(58) Field of Classification Search ..................... 705/7,            and communicating output of the business process to one or
                   705/8, 10, 14, 22, 28, 26, 27, 29; 700/233,              more of the participants.
                                                          7OOf 236
       See application file for complete search history.                                     20 Claims, 6 Drawing Sheets



                                                          PLANNING/EXECUTION
                                                                       ENGINE


                                        DISTRIBUTED INVENTORY MANAGEMENT SYSTEM
                                                                       44                           46

                    supplier
       50           SUPPLIER
                                          E. SERVICE
                                            PROVIDER                    SELLER              SERVICE
                                                                                           PROVIDER
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                                 Page 58 of 115 PageID 152

                                                           US 7,788,145 B2
                                                                     Page 2

              U.S. PATENT DOCUMENTS                                           2005/0197929 A1*     9, 2005 Lucas .......................... 705/28
    6,324,522 B2 * 1 1/2001 Peterson et al. ............... 705/28                           OTHER PUBLICATIONS
    6,996,538 B2        2/2006 Lucas .......................... 705/28    Andersson, J. Marklund, J., “Decentralized Inventory Control in a
    7,376,600 B1* 5/2008 Wadawadigiet al. .......... 705/28               Two-Level Pitt Sys," published by European Journal of
2001/0051905  A1 12/2001
2002/0010633 A1
                         Lucas .......................... 705/29
                  1/2002 Brotherston ................. 705/26
                                                                          prisis, .. first, R. o M
                                                                            S.App. No.          of 1, entitled, LJ1stributed inventory Manage
                   ck                                                     ment”. 44 pages, filed Apr. 10, 2002.
2002/01383.16 A1   9/2002 Katz et al. ..................... 705/7         Pfohl, Hans-Christian Cullmann, Oliver Stolzle, Wolfgang, Inven
2002/0143669 A1 * 10, 2002 Scheer ........................ 705/28         tory Management with statistical process control: Simulation and
2002/0188499 A1* 12/2002 Jenkins et al. ................ 70.5/10          evaluation', published by Journal of Business Logistics, v. 20n 1. pp.
2004/0236639 A1* 11/2004 Candadai et al. .............. 705/27            100-200, 1999.
2005/0177435 A1         8/2005 Lidow ......................... 705/22     * cited by examiner
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                        Page 59 of 115 PageID 153

U.S. Patent                Aug. 31, 2010            Sheet 1 of 6                  US 7,788,145 B2




                                   50       PLANNING/EXECUTION
                                                    ENGINE

         20                  DISTRIBUTED INVENTORY MANAGEMENT SYSTEM
              40                                    44                       46



    strel LTE)                    SERVICE



                                              FIC.           1
                                                                     SERVICE




          500               5Ob               50C                     50d           50e




               ADMINISTRATION                                               BUSINESS
                   MODULE                                               ANALYTICS MODULE
                   RELATIONSHIP
              MODELING MODULE                                    INVENTORY
                                                         TRANSACTIONS MODULE
                   64       66
                ITEM MODELING                  DISTRIBUTED                 PERPETUAL
                    MODULE                      INVENTORY                  INVENTORY
                                            MODELING MODULE             MODE ING MODULE
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20        Page 60 of 115 PageID 154

U.S. Patent           Aug. 31, 2010      Sheet 2 of 6          US 7,788,145 B2


                                       FTC        3


               1 OO         SPECIFY SET-UP INFORMATION
                            FOR THE VALUE CHAIN TO BE
                               MANAGED USING THE DIMS

               102         PROVIDE OR UPDATE PREVIOUSLY
                            PROVIDED INVENTORY DATA AND
                              RELATED DATA TO THE DIMS

               O4          PROCESS THE DATA PROVIDED BY
                            THE WALUE CHAN PARTICIPANTS
                                      USING THE DIMS

              106       COMMUNICATE INVENTORY DATA FROM
                        THE DIMS TO ONE OR MORE ENGINES

                               PROCESS THE INVENTORY
              108              DATA USING THE ENGINES

                           COMMUNICATE PLANNING AND/OR
              110           SCHEDULING INFORMATION FROM
                              THE ENGINES TO THE DIMS

                        COMMUNICATE INFORMATION GENERATED
                          BY THE DIMS AND/OR THE ENGINES
              112           TO APPROPRIATE PARTICIPANTS

                                RECEIVE INFORMATION
               114          COMMUNICATED FROM DEMS AND
                               AKE APPROPRIATE ACTION

                                           END
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20             Page 61 of 115 PageID 155

U.S. Patent            Aug. 31, 2010         Sheet 3 of 6                US 7,788,145 B2


                     HIC. 4

            AGENT INITIATES A REQUEST FROM
     200     THE DIMS TO A SELLER FOR A
              PLANNING SCHEDULE AND A
              PRODUCT INVENTORY REPORT

              SELLER COMMUNICATES THE              AGENT INITIATES CREATION
            REQUESTED PLANNING SCHEDULE              OF A PURCHASE ORDER        218
               AND PRODUCT INVENTORY               USING ORDER MANAGEMENT
                 REPORT TO THE DIMS                SYSTEM FOR ITEMS NEEDED
                                                   TO INCREASE STOCK LEVEL
            DIMS PERSISTS THE SCHEDULING
     2O4.     DATA AND UPDATES SELLER'S               ORDER MANAGEMENT         220
             STOCK FVES BASED ON THE                SYSTEM COMMUNICATES
              PRODUCT INVENTORY REPOR                ORDERS TO THE DIMS

              DIMS COMMUNICATES SELLER'S             AGENT DIRECTS THE
            FORECAST UPDATE TO SUPPLIER'S         COMMUNICATION OF ORDERS       222
             NVENTORY MANAGEMENT SYSTEMS                TO SUPPLIERS

                 SUPPLIERS PLAN THEIR             SUPPLIERS COMMUNICATE AN
     208      FORECAST AND COMMUNICATE             ACKNOWLEDGEMENT OF THE
               FORECAST TO DOWNSTREAM             ALERT, SHIPPING SCHEDULE,     224
              SUPPLIERS USING THE DIMS            AND/OR PURCHASE ORDERS
                 AGENT MONITORS THE
                SELLER'S STOCK LEVELS                SUPPLIERS PERFORM
     210      COMMUNICATED TO THE DIMS           TRANSPORTATION PLANNING FOR
                                                THE ORDERS AND COMMUNICATE     226
                                                AN ORDER STATUS TO THE DIMS
                AGENT SENDS AN ALERT
                TO THE SUPPLIER BASED
     212         ON REORDER STRATEGY                  AGENT DIRECTS THE
                                                    COMMUNICATION OF THE
                                                   ORDER STATUS TO SELLER      228
              AGENT CREATES A SHIPPING
              OR DELIVERY SCHEDULE AND
     214      COMMUNICATES SCHEDUE TO                 AGENT REQUESTS AND
                      SUPPLIERS                   RECEIVES THE ORDER STATUS
                                                    FROM SERVICE PROVIDERS
                                                  DURING TRANSPORTATION AND    230
            SELLER MODIFIES SCHEDULE AND           COMMUNICATES UPDATES TO
     216     COMMUNICATES IT TO THE DIMS             SELLER AND SUPPLIER
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20            Page 62 of 115 PageID 156

U.S. Patent            Aug. 31, 2010        Sheet 4 of 6             US 7,788,145 B2


                   HIC. 6A

                                                    BUYER COMMUNICATES A
   SOO
                 5. SEESA,                       PURCHASE ORDER(S) TO DIMS L/- 520
                                                 TO PLACE A CONFIRM ORDER
                                                    TO PARTICULAR SELLERS
   502          BUYER COMMUNICATES
              THE ORDER TO THE DIMS
                                                      DIMS RECEIVES THE        J22
                                                     PURCHASE ORDER AND
   504        DIMS COMMUNICATES AN                   VALIDATES THE ORDER
            ACKNOWLEDGEMENT TO BUYER
                                                      DMS COMMUNICATES
              DIMS DETERMINES WHICH                  AN ACKNOWLEDGEMEN         524
  306         SELLERS SHOULD RECEIVE                  OF THE RECEPT OF
                REQUEST FOR QUOTE                    THE PURCHASE ORDER

              DIMS COMMUNICATES THE                DIMS PERSISTS THE ORDER     326
  508         BUYER'S REQUEST TO THE                   AND ASSIGNS AN
                APPROPRIATE SELLERS               APPROPRIATE ORDER STATUS

           SELLERS RECEIVE THE REQUEST                 DIMS ASSIGNS A          328
  310       FOR QUOTE AND GENERATE A                PROMISE TO THE ORDER
              RESPONSE TO THE QUOTE
                                                       DIMS NOTIFIES
           DIMS RECEIVES THE RESPONSES           NON-SELECTED SELLERS WITH     330
   312          FROM THE SELLERS                  AN APPROPRIATE MESSAGE

         DIMS CONSOLIDATES THE RESPONSES             DIMS COMMUNICATES
   514    INTO A SINGLE RESPONSE TO THE               A PURCHASE ORDER
                 ORIGINAL REQUEST                     ACKNOWLEDGEMENT          332
                                                      MESSAGE TO BUYER
                DIMS COMMUNICATES THE
   516 - | CONSOLIDATED RESPONSE TO BUYER       DIMS DETERMINES APPROPRIATE
                                                SELLER DESTINATIONS TO WHICH   334
                                                  THE ORDER IS TO BE SENT
            BUYER DECIDES WHETHER TO
   318    REJECT EACH QUOTE OR PLACE A
          CONFIRM ORDER AGAINST A QUOTE         DIMS COMMUNICATES ORDER TO
                                                  APPROPRIATE DESTINATIONS     356



                                                              TO
                                                           FIG. 5B
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20          Page 63 of 115 PageID 157

U.S. Patent           Aug. 31, 2010    Sheet 5 of 6                US 7,788,145 B2

                                                             FIG. 6A

                                           400             SELLER GROUPS AN
                                                           ORDER INTO LOADS

                FIC.      6B               402           SELLER COMMUNICATES
                                                            LOAD TENDERING
                     FROM
                    FIG. 5A                              MESSAGE TO THE DIMS

                                                        DMS RECEIVES THE LOAD
                                           404          TENDERING MESSAGE AND
                                                      UPDATES THE STATUS OF THE
              SELLER RECEIVE THE                           ASSOCIATED ORDER
           APPROPRIATE ORDERS AND
   338        COMPARES ORIGINAL
             PROMISE MADE TO THE           406             CARRIERS RESPOND
           LATEST PROMISE BASED ON                          TO THE REQUEST
          THE LATEST SUPPLY POSITION
                                                          SELLER RECEIVES THE
                       IS                  408               RESPONSES AND
                    PROMISE                                SELECTS A CARRIER
                   DIFFERENT
                                                      DIMS UPDATES THE STATUS OF
                                                        THE ORDER BASED ON THE
           SELLER INITIATES A CHANGE       410        LOAD TENDER, RESPONSES, AND
  540       PROMISE WORKFLOW AND                           CARRIER SELECTION
              NOTIFIES THE DIMS
                                                       SELLER RELEASES LOADS TO
          DMS UPDATES THE PROMISE                           AN APPROPRIATE
   342/1 EOBHESELER     AND NOTES
         BUYER RECARDING THE CHANGE
                                           412             WAREHOUSE(S) FOR
                                                      WAREHOUSE ORDER PLANNING

                                                        DIMS RECEIVES AN ORDER
                                                      RELEASE COMMUNICATION AND
                                           414         UPDATES THE ORDER STATUS

                                                         ITEMS RELATED TO THE
                                           416           ORDERS ARE IDENTIFIED,
                                                          PICKED AND PACKED




                                                                FIG. 6B
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20              Page 64 of 115 PageID 158

U.S. Patent                  Aug. 31, 2010    Sheet 6 of 6                US 7,788,145 B2


                    FROM A
                   FIG. 6A
                                                         FIC. 6B
    418N IDENTIFY DISCREPANCIES CAUSING
              AN ORDER TO BE SHIPPED LATE              DIMS NOTIFIES THE       436
                                                    BUYER OF THE EXCEPTION
                           WERE
                      DISCREPANCIES
                        IDENTIFIED                     CARRIER SENDS EN         458
                             p                           ROUTE SHIPMENT
                                                     STATUS UPDATE TO DIMS
    420-N COMMUNICATE MESSAGE INDICATING
                 THE DISCREPANCY TO DIMS                DIMS RECEIVES           440
                                                     UPDATES AND UPDATES
                                                     THE STATUS OF ORDER
    422       DIMS UPDATES THE ORDER STATUS
                 AND NOTIFIES THE BUYER
                 REGARDING THE EXCEPTION              DIMS COMMUNICATES         442
                                                        UPDATED ORDER
                                                       STATUS TO BUYER
    424          WAREHOUSE COMMUNICATES
          N           ASN TO DEMS                    CARRIER RECEIVES POD       444
                                                     AND COMMUNICATES THE
   426-N        DIMS RECEIVES THE ASN AND               POD TO THE DIMS
                UPDATES THE ORDER STATUS
                                                    DIMS RECEIVES POD AND
              DIMS COMMUNICATES THE UPDATE         UPDATES THE ORDER STATUS IN 446
   428            ORDER STATUS TO BUYER
                                                      DIMS COMMUNICATES
                         CARRIER                        UPDATED ORDER           448
                      PICK UP LOAD       NO            STATUS TO SELLER
                        ON TIME?
                                                   BUYER EXAMINES CONTENTS
                           YES                         OF SHIPMENT AND
               WAREHOUSE COMMUNCATES A             COMMUNICATES A MESSAGE       450
   450        CONFIRMATION MESSAGE TO DIMS             IDENTIFYINC ANY
                                                     DISCREPANCY TO DIMS
                      DIMS RECEIVES
    452         CONFIRMATION MESSAGE AND             DIMS COMMUNICATES ANY
                  UPDATES ORDER STATUS              SUCH MESSAGE TO SELLER      452

                                                       BUYER AND SELER
                WAREHOUSE COMMUNICATES               COMPLETE A FINANCIAL
                                                     SETTLEMENT WORKFLOW       454
    454           MESSAGE TO THE DIMS
                  IDENTIFYING EXCEPTION
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                         Page 65 of 115 PageID 159

                                                     US 7,788,145 B2
                               1.                                                                  2
      INTELLIGENT FULFILLMIENTAGENTS                                              SUMMARY OF THE INVENTION

                   CLAIM OF PRIORITY                                    According to the present invention, disadvantages and
                                                                      problems associated with previous business management
   This application is a continuation of U.S. patent applica          systems have been substantially reduced or eliminated.
tion Ser. No. 10/119,990, filed on 10 Apr. 2002 and entitled            According to one embodiment of the present invention, a
“INTELLIGENT FULFILLMENTAGENTS, which claims                          method for distributed inventory management includes
the benefit under 35 U.S.C. S119(e) of U.S. Provisional               receiving information regarding a number of participants in a
Application Ser. No. 60/283,448, filed 11 Apr. 2001 and               value chain and information regarding one or more items
                                                                 10   relevant in the value chain. The method also includes model
entitled   SYSTEM INCORPORATING DISTRIBUTED
                                                                      ing relationships between two or more of the participants
INVENTORY BACKPLANE, INTELLIGENT COLLABO                              based on the received information and modeling the one or
RATIVE FULFILLMENTAGENTS, AND DISTRIBUTED                             more items based on the received information. The method
ORDER FULFILLMENT CONCEPTS, SINGLY OR IN                            further includes receiving inventory data from the partici
ANY COMBINATION'. U.S. patent application Ser. No. 15 pants relating to the one or more items, evaluating the
10/119,990 and U.S. Provisional Application Ser. No. received inventory data according to one or more business
60/283,448 are commonly assigned to the assignee of the rules associated with an agent, executing a business process
present application. The disclosure of related U.S. patent associated with the agent based on the evaluation of the inven
application Ser. No. 10/119,990 and U.S. Provisional Appli tory data and the models of the relationships and the items,
cation Ser. No. 60/283,448 are hereby incorporated by refer and communicating output of the business process to one or
ence into the present disclosure as if fully set forth herein.      more of the participants.
                                                                       Particular embodiments of the present invention may pro
                         BACKGROUND                                 vide one or more technical advantages. For example, certain
                                                                    embodiments of the present invention real-time visibility into
   1.Technical Field of the Invention                            25 the inventory information associated with distributed partici
                                                                    pants in multiple tiers of a value chain. Particular embodi
   This invention relates generally to the field of business ments also integrate these participants and their inventory
management and more particularly to intelligent fulfillment information with various decision Support planning and
agents.                                                             execution systems and provide business analysis with fea
   2. Background of the Invention                                30 tures such as monitoring of key performance measures (such
   Various inventory replenishment processes are employed as order fill rates, shipment variance, and inventory turns),
by businesses to fulfill orders and manage inventory. reporting, and exception and alert management. Certain
Although business use various types of replenishment pro embodiments                also provide integration into planning, order
cesses (which are often customized for the business), some of chain participants.warehouse management systems of value
                                                                    management     and
the most commonly used processes are Vendor-Managed                    Embodiments of the present invention may also provide
Inventory (VMI) programs, Supplier-Managed Inventory improvements                   over existing systems, such as reduced capital
(SMI) programs and Just in Time (JIT) programs. In a VMI blocked in inventory              (resulting in improved return on assets),
program, a vendor of products takes over the responsibility of reduced warehouse and          handling costs, reduced cost of goods
managing the inventory of certain products for a given cus- 40 sold, increased inventory           turns, reduced logistics costs,
tomer. Depending on the situation, the vendor might receive decreased exposure to price protection liabilities, and
data Such as forecasted demand, product consumption rates, increased customer satisfaction.
inventory positions from the customer, and other inventory             Other important technical advantages are readily apparent
related data. The vendor may also or alternatively be respon to those skilled in the art from the figures, descriptions and
sible for generating part of the data on the customers behalf. 45 claims included herein.
The vendor then uses the received and/or generated data to
determine how much of the product to replenish and when                    BRIEF DESCRIPTION OF THE DRAWINGS
Such replenishment should occur.
   In an SMI program, a seller negotiates with a sub-set of its 50 To provide a more complete understanding of the present
suppliers to create supplier hubs dedicated to that seller (and invention and the features and advantages thereof, reference
which may be managed by a third party). As part of the is made to the following description taken in conjunction with
negotiation, the third party and the Suppliers agree to particu the accompanying drawings, in which:
lar service levels at a hub, such as speed of delivery of replen       FIG. 1 illustrates an example distributed inventory man
ishments of inventory and minimum and maximum stock 55 agement system for managing the inventory of one or more
levels. On a periodic basis throughout a given day, the seller participants in a value chain;
may communicate with the third party provider to move                  FIG. 2 illustrates an example distributed inventory man
material from the hub to the plant (a JIT arrangement). On a agement system in further detail;
weekly or monthly basis, the seller may send a forecast to the         FIG. 3 illustrates an example method for replenishment
Suppliers. The Suppliers are then responsible for maintaining 60 planning and execution using a distributed inventory manage
inventory within the negotiated levels at the hub using this ment system;
daily product movement and forecast information.                       FIG. 4 illustrates an example inventory workflow that may
   Although these various replenishment processes provide be implemented and automated using agents;
adequate inventory management, problems arise when mul                 FIGS. 5A and 5B illustrate an example distributed order
tiple entities are involved in a value chain and especially when 65 fulfillment method; and
these multiple entities carry out different types of replenish         FIGS. 6A and 6B illustrates an example distributed order
ment programs between one another.                                  execution method.
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                             Page 66 of 115 PageID 160

                                                      US 7,788,145 B2
                               3                                                                       4
    DETAILED DESCRIPTION OF THE DRAWINGS                                native, a DIMS 20 may exist at each of a number of locations
                                                                        (either associated with a participant 30 or a third party) and/or
   FIG. 1 illustrates an example distributed inventory man              the components of an individual DIMS 20 may be distributed
agement system (DIMS) 20 for managing the inventory of                  amongst multiple locations.
one or more participants 30 in a value chain. DIMS20 couples       5       Participants 30 may each operate one or more computer
inventory data resources of a number of different participants          systems at one or more locations. These systems of partici
30 in a value chain with one or more planning and/or execu              pants 30 may interact with DIMS20 autonomously or accord
tion engines 50 that use the inventory data to plan and execute         ing to input from one or more users associated with a partici
inventory-related business decisions. Participants 30 may               pant 30. DIMS 20, the systems of participants 30, and engines
include one or more Suppliers 40 of components used to             10   50 may be coupled to one another using one or more local area
manufacture or otherwise create products, one or more sellers           networks (LANs), metropolitan area networks (MANs), wide
44 that manufacture or otherwise create the products (for               area networks (WANs), a portion of the global computer
example, a seller 44 may be an original equipment manufac               network known as the Internet, or any other appropriate wire
turer), and one or more buyers 48 that purchase the products            line, wireless, or other links. Participants 30 and DIMS 20
from sellers 44. Participants 30 may also include one or more      15   may be arranged and communicate with one another accord
service providers 42 and 46 that serve as intermediaries                ing to a hub-and-spoke, peer-to-peer, or any other Suitable
between suppliers 40 or buyers 48 and sellers 44. As examples           architecture.
only, service providers 42 may include third party logistics               The use of DIMS 20 for inventory management provides
(3PL) providers, contract sellers, or distributors, and service         numerous advantages over previous techniques, which have
providers 46 may include 3PL providers, value-added resell              inherent inefficiencies that are caused by a lack of connectiv
ers (VARs), or distributors.                                            ity, timely communication, and visibility between the various
   It should be noted that each participant 30 may act as a             participants 30. Although current techniques for implement
“buyer' or a “seller with respect to another entity in the value        ing replenishment processes (such as VMI, SMI, and JIT) are
chain and the terms used above to name each participant 30              Suitable for the needs of Some businesses, these techniques
should not be construed as limiting the roles of participants      25   include several disadvantages. In many value chains, differ
30. Furthermore, participants may include one or more sub               ent replenishment programs and policies are used in different
organizations that carry out the various roles. As an example           tiers of the value chain. For example, a JIT program may be
only, a seller 44 may be a manufacturer that includes a buying          used between a seller 44 and a service provider 42 and a
sub-organization that interacts with suppliers 40 (either               separate SMI policy may be used between the service pro
directly or through a service provider 42) to obtain compo         30   vider 42 and a supplier 40. Because of the disconnect between
nents, a manufacturing Sub-organization that manufactures               the JIT policy used between the seller 44 and the service
one or more products using the components, and a selling                provider 42 and the SMI policy used between the service
sub-organization that interacts with buyers 48 (either directly         provider 42 and the supplier 40, inefficiencies are created in
or through a service provider 46) to sell the manufactured              the value chain. Furthermore, it is also common in value
products. Participants 30 may alternatively or additionally        35   chains for a participant 30, such as an seller 44, to use differ
include any other entities participating in a value chain. The          ent policies with different trading partners. For example, an
present invention also contemplates that some or all of par             seller 44 may use a VMI policy with one buyer 48 (for
ticipants 30 may be associated with the same entity (for                example, a retailer) and may use a non-VMI policy with
example, multiple participants 30 may be different divisions            another buyer 48. As with the use of different policies in
of a company).                                                     40   different tiers of the value chain, this disconnect in the poli
   In general, DIMS 20 brokers pertinent data between par               cies in use between the seller 44 and the two buyers 48 also
ticipants 30 and engines 50 to propagate inventory planning             introduces inefficiencies.
and execution information between participants. For                        In addition to problems associated with the use of different
example, participants 30 may communicate inventory data to              replenishment policies, problems also arise when attempting
DIMS 20 and DIMS 20 may process this data and communi              45   to obtain data from the various participants 30 as input to one
cate inventory information from the processed data back to              or more planning or execution engines 50. Such as a replen
one or more participants 30. DIMS 20 may also or alterna                ishment planning engine. Such engines 50 can add significant
tively communicate this data from participants 30 to one or             value in the planning of activities and flows within the value
more engines 50. Engines 50 may then communicate inven                  chain; however, it has been problematic to gather all the data
tory planning and execution information back to DIMS 20,           50   from the various participants 30 in a consistent fashion and to
which may then make this information available to some orall            integrate the engines 50 with each participant 30. Further
of participants 30. Although DIMS 20 and engines 50 are                 more, in situations where planning or execution engines are
illustrated in FIG. 1 as being separate from participants 30, it        run in a batch mode (often due to the lack of real-time data
should be understood that some or all of DIMS 20 may be                 from participants 30), participants 30 have not able to lever
associated with one or more of participants 30. For example,       55   age the real-time feed-back of inventory changes occurring in
some or all modules of DIMS 20, as will be described below,             the value chain. In short, most inventory management sys
may be associated with a seller 44 and the suppliers 40,                tems lack connectivity between participants 30 and do not
service providers 42 and 46, and/or the buyers 48 who wish to           provide adequate visibility into inventory information of the
share inventory planning and execution information amongst              participants in the value chain. This leads to increased pro
one another may communicate inventory data to and receive          60   duction costs and reduced profits through the value chain due
inventory information from the components of DIMS 20                    to problems such as unanticipated Stock-outs, decreased pro
associated with the seller 44. As an alternative, DIMS 20 may           duction efficiency, higher investment in safety stock,
be implemented independently from participants 30 (for                  increased obsolete and excess inventory, and inventory being
example, in an ecommerce marketplace or other node of a                 in the wrong locations in the value chain.
trading network). In a similar manner, each engine 50 may be       65     The use of DIMS 20 reduces or eliminates these inefficien
associated with a particular participant 30 or may be imple             cies and allows each participant 30 in a value chain to simul
mented independently from participants 30. As another alter             taneously lower inventory, improve responsiveness, and
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                            Page 67 of 115 PageID 161

                                                     US 7,788,145 B2
                                 5                                                                    6
lower costs. Additionally, participants 30 can collectively            handle connectivity to upload and download data in the con
understand how relationships and interactions need to be               text of the role-based or system-based workflows. The inte
modified in order to achieve or improve on desired objectives.         gration may be at a custom API level, as well as conforming
DIMS20 provides participants 30 with one logical distributed           to industry standards like EDI, RosettaNetTM, and the like.
inventory “backplane' which has the capability to model                Based on the characteristics of the various participants 30 that
engagement rules to enable interoperability of fulfillment/            need to interact, integration module 60 may be configurable
replenishment policies in different tiers of a value chain or          to interact on a transaction-by-transaction basis, a net change
co-existence of multiple fulfillment/replenishment policies            basis, using a complete batch refresh of data at specified time
for a given participant 30 in a value chain. This is accom             intervals, and/or on any other basis.
plished by providing a framework to construct and maintain a      10      Integration module 60 may include appropriate compo
virtual unification of the different systems against which busi        nents for communicating with and accessing data stored at or
ness intelligence can be written.                                      communicated from participant systems 32. Systems 32 may
   Each participant 30 in a value chain typically generates            include resource planning (ERP) systems 32a, legacy sys
exposed or exposable information relating to that partici              tems 32b, warehouse management systems (WMS)32c, deci
pant’s 30 physical elements within the value chain (such as       15   sion Support systems (DSS)32d, and/or any other appropriate
warehouses, manufacturing facilities, stores, and delivery             type of systems operated by one or more participants 30 that
trucks). For example, this information may include informa             are associated with the management of inventory and related
tion regarding which products are in which warehouse of a              information. Appropriate components of integration module
participant 30 or which orders map to which lots on a particu          60 may receive or request inventory data from one or more
lar truck of a participant 30. Each participant 30 also may            systems 32 associated with one or more participants 30 and
create exposed or exposable business logic and operations at           may then communicate this information to other modules of
the element level of the Supply chain (for example, purchase           DIMS 20 and/or to engines 50 for processing. Therefore,
order acceptance and generation functions and order process            integration module 60 may also include one or more compo
ing functions). However, this information is often not avail           nents for communicating with and accessing data stored at or
able throughout the value chain. DIMS20 collects this infor       25   communicated from engines 50. Engines 50 may include
mation and business logic to provide a unified and normalized          order management engines 50a, demand fulfillment engines
data model of the inventory information available at all par           50b, Supply chain planning engines 50c, factory planning
ticipants 30 in the value chain that are coupled to and com            engines 50d, replenishment planning engines 50e, and/or any
municate with DIMS 20. For example, the data model may                 other appropriate type of planning and/or execution engines
identify which products are in which warehouses across the        30   that may be useful for the management of inventory and
entire value chain or identify which orders map to which lots          related information. As described above, these engines 50
on which truck at any point in the entire value chain. There           may be associated with one or more participants 30 or with a
fore, DIMS 20 may provide any participant 30 visibility,               third party (Such as with an e-commerce marketplace).
typically on a permissions basis, into inventory information              Integration module 60 may also perform translation of data
of any other participant 30. In addition, this unified and nor    35   received from a system32 and/or an engine 50 as appropriate
malized information may be communicated to one or more                 for the destination to which the data is to be sent. For example,
engines 50, and the output from the one or more engines 50             integration module 60 may translate the data format of inven
may be provided to any relevant participants 30 for planning           tory data received from an ERP system 32a so that it may be
and execution purposes.                                                used by other modules of DIMS 20 and/or a replenishment
   FIG. 2 illustrates an example DIMS 20 in further detail.       40   planning system 50e. Planning data received from the replen
DIMS 20 includes several components or modules that per                ishment planning system 50e may then be translated back to
form various inventory management or related functions.                a format appropriate for the ERP system32a and/or any other
DIMS 20 may be implemented as any appropriate combina                  systems 32. Integration module 60 may also or alternatively
tion of Software and/or hardware operating in one or more              perform any other appropriate types of translation. Further
locations. In one example embodiment, all of the modules          45   more, integration module 60 may manage requests for data
associated with DIMS 20 are executed on one or more com                from systems 32 and/or engines 50 and responses to these
puters associated with a particular participant 30. In another         requests. For example, integration module 60 may provide
example embodiment, certain modules may be executed on                 authentication and authorization of such requests. Integration
one or more computers associated with a first participant 30,          module 60 may also serve to queue requests and responses, if
other modules may be executed on one or more computers            50   appropriate, for communication to a suitable destination.
associated with a second participant 30, and yet other mod                The example DIMS 20 also includes an administration
ules may be executed on one or more computers associated               module 62 that is used to configure and set-up the users of
with a third party (such as in an e-commerce marketplace).             DIMS 20 which includes configuring the identity of the users
Furthermore, all of the modules may be executed on one or              of the system (participants 30 in a value chain) and their
more computers associated with a third party. Any other           55   role-based permissibility as well as the frequency and types of
appropriate location and distribution of the modules may also          messages that DIMS 20 is going to receive from participants
be used.                                                               30 and other external sources. Two primary aspects of admin
   One module that the example DIMS 20 includes is an                  istration module 62 are a relationship modeling module 64
integration module 60. Integration module 60 serves to inte            and an item modeling module 66.
grate DIMS 20 with various information systems 32 of par          60      Relationship modeling module 64 is used to specify
ticipants 30 and with one or more planning and execution               parameters associated with the inter- and intra-enterprise par
engines 50. This integration allows inventory data and other           ticipants 30 in the value chain. The transactions and the data
related information to be received and processed by DIMS 20            permissibility are governed by the rules configured using
and, where appropriate, engines 50. Integration module 60              module 66. Participants 30 that may be modeled include the
allows information to be communicated between DIMS 20             65   various divisions of an enterprise and their locations (includ
and/or engines 50 to information system 32 or other systems            ing location hierarchies) within the enterprise, as well as the
associated with participants. Integration module 60 may                customers and the Suppliers that the enterprise interacts with.
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                              Page 68 of 115 PageID 162

                                                      US 7,788,145 B2
                                7                                                                      8
In essence this is the physical map that lays out the various            module 76. For example, module 76 may be used to track the
participants 30 with which DIMS 20 is to interact, as well as            performance of new products as well as products that are
their locations, roles, business rules, and/or any other appro           being phased out, may be used to analyze liability and expo
priate parameters. Module 66 may also be used to implement               Sure in cases of consigned inventory, may be use to keep and
agents, as described below.                                              track participant performance metrics, and/or may be used to
   Item modeling module 66 is used to specify the items                  perform any number of other suitable business analyses.
relevant in the value chain, their descriptions, the locations at           Although particular example modules have been
which the items are active, the item hierarchy, the unit of              described, it should be understood that DIMS20 may include
measure (DOM) of each item (and any hierarchies for the                  additional module, may not include some of the example
DOMs), and/or any other suitable parameters relating to the         10   modules, and may implement particular functions in a differ
items. Module 66 also plays a role in the aggregation of data,           ent manner than described above. The various modules of
described below, in the sense that cross-referencing rules for           DIMS 20 collectively provide a common, distributed back
the items may be specified using this module 66. The owner               plane between multiple participants 30 in different tiers of a
ship aspect of inventory is also specified using module 66.              value chain. This common backplane enables each partici
   The example DIMS 20 also includes an inventory transac           15   pant 30 to acquire relevant information from other partici
tions module 68 that provides industry specific-configurable             pants 30 related to inventory management and enables mul
transaction mappings. The transactions may also have the                 tiple participants 30 to provide data to a planning or execution
capability of being solution-specific within an industry. All            engine 50 and receive the output of that engine 50 that is
relevant transactions may be defined using module 68. These              generated using the input of the multiple participants 30. For
transactions may then facilitate interaction with systems 32             example, an seller 44 is able to obtain information on planned
and engines 50. Module 68 also provides views of transac                 shipments of components from Suppliers 42 and information
tions as well as techniques for manually creating and editing            on planned purchases by buyers 48, and thus is able to manage
transactions. A transaction history may also be maintained for           its inventory accordingly.
audit trail purposes.                                                       By enabling the common distributed backplane between
   Furthermore, the example DIMS20 includes an distributed          25   the various participants 30, a seller 44 (or any other partici
inventory modeling module 70 and perpetual inventory mod                 pant 30) is able to manage products being fulfilled and replen
eling module 72. Distributed inventory modeling module 70                ished using different policies through a single gateway. This
provides a unified view of inventory information across the              provides the seller 44, for example, with a consolidated and
distributed systems 32 of participants 30 (which, as described           accurate status on the state of affairs of a particular product
above, may be intra-enterprise situation and/or inter-enter         30   with respect to multiple buyers 48 even though different
prise entities). Distributed inventory modeling module 70                inventory management policies may be used with each buyer
provides a configurable and expandable inventory state map               48. Service providers 42, 46 can also be updated with respect
definition framework. This is useful since modeling a distrib            to the planned movement of goods in the value chain. There
uted environment typically requires interfaces with disparate            fore, all participants 30 potentially can have visibility into any
types of systems 32. Also, module 70 provides the ability to        35   appropriate information needed and can get this information
model computed and instance-specific states of inventory to              from a single source, regardless of the inventory management
support various industry solution workflows. Perpetual                   program(s) in which the participant 30 is involved. This pro
inventory modeling module 72 functions to act as a complete              cess creates efficiencies in the value chain by reducing or
system supporting all the functions of a enterprise inventory            eliminating the need to plan against uncertainties created due
management system. Perpetual inventory modeling module              40   to the lack of information related to inventory.
72 functions to act as a complete system Supporting all the                 DIMS 20 also provides for different user roles (such as
functions of a enterprise inventory management system, Such              brand manager, fulfillment manager, and replenishment plan
as transaction reconciliation, attribute level lot tracking, and         ner) that provide users with a customized view of inventory
tracing functions.                                                       across various geographical and product hierarchies. For
   The example DIMS20 also includes an inventory visibility         45   example, a brand manager might be only interested in getting
module 74 that is integrated with inventory modeling mod                 visibility into safety stock levels across all locations and to be
ules 70 and 72 and inventory transaction module 68 to provide            alerted to the possibility of a channel being starved or carry
users with views into the distributed inventory environment.             ing excess. A replenishment planner, in addition to the infor
Module 74 also provides user-configurable reports that allow             mation required by a brand manager, might also need visibil
users with different roles to quickly access relevant data and      50   ity into in-transit inventory and an average weekly forecast.
make informed decisions. Based on information from mod                   The use of DIMS 20 to model the value chain enables this
eling module 70, a users can select a relevant portion of the            custom visibility to different users. For example, geographic
inventory data regarding to view. Furthermore, the views may             hierarchies can be modeled and thus a user of DIMS 20 can
also provide information regarding the underlying transac                log on and request inventory information on a given product
tions affecting the inventory in the value chain. Based on the      55   family for a given geographic region. In this case, inventory
permissibility framework established using relationship                  positions for that product family can be aggregated across all
modeling module 64, participants 30 may able to only view                the warehouses in that region (and also from the stored con
inventory which they have permission to view. Module 74                  nected to the warehouses, if this information is provided). The
also provides the ability to define user-defined event triggers          user would then be able to drill downto specific locations, and
based on the distributed inventory information, thus enabling       60   even get details by buyer and buyer location. DIMS 20 may
proactive management of inventory.                                       also enable modeling of product hierarchies. In this case, for
   In addition, the example DIMS 20 includes a business                  example, a brand manager can acquire visibility to inventory
analytics module 76 that provides the analytics services for             at a brand level and a replenishment planner can get visibility
both inventory transactions and for past, current and future             at a product stock keeping unit (SKU) level.
inventory positions. For example, transaction audit trails may      65      DIMS 20 also allows for easy definition of business rules
be used to view lot track and trace information. Furthermore,            throughout the value chain. Different users can easily monitor
trending and profiling information may be provided using                 the value chain by receiving notifications of violations of the
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                             Page 69 of 115 PageID 163

                                                      US 7,788,145 B2
                                                                                                     10
business rules. These rules can be based on minimum or                   tems 32 and performany necessary data translation for use by
maximum quantity inventory positions, computed minimum                   DIMS 20. Data may be communicated to DIMS 20 on a as
or maximum days of inventory based on projected sales-out                generated, as requested, on scheduled basis, or in any other
and ending inventory, or based on numerous other criteria.               appropriate manner. Furthermore, this communication of
Upon violation of a rule, DIMS may communicate a notifi                  data may be based on a “push” or “pull method. For example,
cation to a designated list of users. Furthermore, a violation of        systems 32 may communicate or “push’ data to DIMS 20
a rule may trigger a business process. As an example only, in            when relevant data is available or on a scheduled basis. Alter
scenarios like VMI, a violation of a minimum quantity rule               natively or in addition, DIMS 20 may request or “pull rel
may result in an alert being communicated to relevant partici            evant data from systems 32 as needed or on a scheduled basis.
pants 30 and/or a replenishment order being generated using         10   DIMS 20 may store the data in any appropriate data storage
an order management system. The generation of such a noti                location associated with or independent of one or more of the
fication and the initiation of business processes may be per             modules of DIMS 20.
formed using agents, as described in further detail below.                  At step 104, one or more modules of DIMS 20 perform
   Furthermore, business logic may exist in DIMS 20 that                 internal processing of the data provided by participants 30.
serves as an intelligent mediator between systems 32 and            15   For example, the inventory data may be communicated to
engines 50. For example, the intervening business logic may:             inventory visibility module 74 so that it may be organized and
evaluate incoming changes to determine if re-planning or                 integrated into views that may be communicated to users
aborting of an ongoing planning cycle is warranted, reconcile            associated with participants 30. As described above, the data
plan results with changes made in the model after a planning             may be organized so that it may be presented to a user having
Snapshot is taken, compare plan results with the current                 a particular role and having permission to view particular
model State to compute net changes for communication to the              data. Furthermore, inventory visibility module 74 may moni
chain elements, and/or direct messaging or model modifica                tor the data or information generated from the data and deter
tions to apply the model in accordance with the computed                 mine when an exception has occurred and/or when an alert
plans. The resulting combination of DIMS 20, batch mode                  should be communicated to particular participants 30. Busi
replenishment planning engine(s) 50e, and the logic                 25   ness analytics module 76 may also be used to analyze the
described above provides a quasi-adaptive replenishment                  inventory data for auditing, tracking, trend analysis, or for
planning solution. Such a solution provides benefits such as             other types of data analysis. Processing may also occur in
flagging of exceptions in mismatches when different policies             association with one or more agents associated with DIMS 20
are used in different tiers in the value chain, use of a common          that are responsible for performing particular business func
inventory backplane to manage products under different poli         30   tions with respect to the inventory data.
cies with different participants 30, an efficient way to evolve             Alternatively or in addition to performing step 104, DIMS
or change from one policy to another, and an efficient way to            20 may communicate inventory data to one or more engines
evolve from a batch-based fulfillment/replenishment plan                 50 at step 106. Engines 50 process this inventory data at step
ning paradigm to an adaptive fulfillment/replenishment plan              108 using suitable techniques for the particular engine 50 and
ning paradigm.                                                      35   type of data. For example, inventory data from multiple par
   FIG. 3 illustrates an example method for replenishment                ticipants 30 may be communicated to replenishment planning
planning and execution using DIMS 20. Using DIMS 20,                     engine 50e for generation of a replenishment plan and/or
automated replenishment planning and execution in the                    schedule, inventory data may be communicated to an order
multi-party inventory chain (including some or all partici               management system 50a for generation of appropriate orders
pants 30 of a value chain) can be addressed by using data           40   to replenish depleted inventory indicated by the inventory
collected from the multiple participants 30 in a replenishment           data, and/or any other Suitable processing may be performed
planning engine 50e and/or by using business logic associ                on the received inventory data by these or any other suitable
ated with DIMS 20 to communicate the resulting inventory                 engines 50. Engines 50 may update an associated plan or
plans to the relevant participants 30 in the inventory chain.            schedule whenever inventory data or set-up information is
   The example method begins at step 100 where one or more          45   changed by a participant 30 or on a periodic basis (for
participants in the value chain communicate with administra              example, by requesting particular inventory data stored by
tion module 62 to specify set-up information for the value               DIMS20). A generated plan may also identify exceptions that
chain to be managed. The set-up information provides DIMS                have occurred due to a change in inventory data. One or more
20 with information regarding the make-up and characteris                modules of DIMS 20 may also or alternatively analyze a plan
tics of the value chain so that DIMS20 may be used to manage        50   or schedule and identify any exceptions (and generate alerts
the value chain. As an example, set-up information provided              for particular participants 30, if appropriate). At step 110.
by a supplier 40 may include, but is not limited to: informa             engines 50 communicate the planning and/or scheduling
tion regarding products, product components, or other items              information to DIMS 20.
included in the value chain to be managed and information                   At step 112, DIMS 20 communicates inventory informa
regarding the participants 30 in the value chain (such as the       55   tion generated by DIMS 20 and/or engines 50 to appropriate
identity and location of the various participants 30, the role of        participants 30 (such as to systems 32 of particular partici
participants 30, the manner in which particular participants             pants 30) using integration module 60. The inventory infor
30 interact, and business rules associated with participants             mation may be communicated based on a request by a par
30). Participants 30 may communicate with administration                 ticipant 30 (such as by a system 32 of a participant 30), based
module 62 using any appropriate communication techniques.           60   on the generation of data by an engine 50 and/or a module of
   At step 102, participants 30 provide or update previously             DIMS20 that is relevant to a participant 30, based on an alert
provided inventory data and related data (Such as demand,                generated for aparticular participants, based on a pre-planned
Supply, and capacity data) using systems 32 and/or other                 schedule, and/or for any other appropriate reasons. Therefore,
appropriate data sources. As an example, a seller 44 may                 this communication of information may be on a “push” or a
update inventory planning data to reflect an excess or shortage     65   “pull basis. For example, a seller 44 may request a view of
at supplier 40. Data is provided to DIMS 20 through integra              inventory of a particular item at one or more locations and
tion module 60 which is operable to communicate with sys                 Such a view may be communicated to the user. As another
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                              Page 70 of 115 PageID 164

                                                      US 7,788,145 B2
                               11                                                                    12
example, a module of DIMS 20, such as inventory visibility               agents may be implemented through DIMS 20 to enable any
module 74, may evaluate incoming inventory data from a                   suitable fulfillment and replenishment workflows, for pur
supplier 40, recognize that the inventory level of a particular          poses of example a JIT fulfillment agent will be described
item has dropped below a pre-defined level, and communicate              below in further detail.
an alert to the Supplier 40 and an associated seller 44. As yet             There are four main aspects of a typical JIT implementa
another example, an engine 50 may identify an exception in a             tion. The first such aspect is a contract(s) between the relevant
plan or schedule generated from inventory data received from             participants 30. For example, in a JIT environment, a supplier
DIMS 20 and DIMS 20 may communicate the existence of                     40 delivers raw materials and other purchased items as they
Such an exception to appropriate participants 30. In general,            are needed. A blanket purchase order or other suitable form of
DIMS 20 serves as a collection point for inventory informa          10   basic agreement typically covers the terms and conditions for
tion for multiple participants 30 in a value chain and DIMS 20           this procurement. Generally, the relevant participants agree
may serve to communicate the “raw' inventory data of one                 on acceptance criteria before they embark on the JIT pro
participant 30 directly to other participants 30, process the            gram. A set of key performance indicators (KPIs) are often
data internally and communicate the results of this processing           selected to measure the effectiveness of the program and to set
to one or more participants 30, and/or communicate inventory        15   criteria for the participants 30 to follow. For example, KPIs
data to appropriate engines 50 for processing and communi                may address the service level of the suppliers 40, the inven
cate the results of this processing to appropriate participants          tory turnover, the fill rate, and/or any other suitable measures.
30. At step 114, participants 30 receive information commu                  The next aspect of JIT is planning. JIT typically requires a
nicated from DIMS 20 and take appropriate action.                        flow of material in the exact quantity required at an exact time.
   Although the steps of the example method described                    Regardless of the specific method used to achieve this exact
above, as well as those described below, are illustrated as              material flow, there must be advance planning to ensure that
occurring in a particular order, it should be understood that            material is available when needed. A technique Such as mate
the steps may occur in any appropriate order and different               rial requirement planning (MRP) is generally used to accom
steps may occur simultaneously for different instances of                plish this task. In addition to predicting the future material
inventory data or for other suitable reasons. Furthermore, one      25   requirements, just-in-time replenishment quantities and
or more of the steps may not be performed and/or additional              minimum/maximum levels need to be determined. Further
steps may be include as appropriate for the operation of DIMS            more, early warning visibility and assistance in decision
20.                                                                      making related to unexpected events is also needed.
   As mentioned above, intelligent fulfillment agents may be               AJIT implementation also involves electronic data inter
used by DIMS20 to conduct various tasks. These fulfillment          30   change (EDI) message transmission and translation. In many
agents facilitate the triangulation of relevant participants 30          value chains, value chain management extends to the sharing
in the context of the various fulfillment and replenishment              of planning, operational, tactical, and strategic data. This
workflows that occur between the participants 30. Unique                 includes sharing short-term scheduling data, medium-term
business relationships and rules are captured in configurable            materials requirements planning and scheduling, and longer
fulfillment engagement rules that leverage the inventory vis        35   term forecasts. The traditional technique for performing JIT
ibility provided by DIMS 20. The triangulation takes place at            communications has been the use of EDI over value added
two levels: the participant relationship level and the data/             networks (VANs). The disadvantages of EDI-VAN are that
information level. In the former, the participants 30 involved           the use of VANS is expensive, there are many trading partner
are modeled (for example, a buyer 48, a seller 44, and fulfill           specific variations on EDI standards (and thus communica
ment/execution service provider 46). The data/information           40   tion problems are created), and implementing EDI is a costly
level contains the data and information includes the inventory           and technologically challenging process.
and other related information provided by DIMS 20. The                      Configuration is also an aspect of JIT. Depending on the
fulfillment agents enable a seamless flow of information                 industry, there are many configurations possible. Some sell
between these two levels thus provide an event-based replen              ers 44 may want to own inventory and typically the Suppliers
ishment transaction management with rich decision Support.          45   40 will deliver the material directly to a seller's location when
The agents are also intelligent in that they can adapt to execu          needed. Another alternative may be that sellers 44 establish
tion level exceptions changes that occur. Such as at a planning          their own warehouses near a seller's facility and material is
or strategic level in the value chain. For example, if changes to        delivered in a just-in-time manner when required by a seller
the network set-up occur or customer demand increases                    44. Some sellers 44 may opt to have a hub (typically a ware
occur, these agents can recognize Such changes and use the          50   house managed by third party service provider 42) and Sup
information about the inventory positions in the value chain to          pliers 40 deliver the products directly to hub so that material
react as necessary with appropriate workflows.                           can pulled on a just-in-time basis from the hub. In this case,
   The flexible framework will allow participants 30 to adapt            either the supplier 40 or the third party service provider 42
to changing market needs and business rules. Two fundamen                owns the inventory depending on the business Scenario.
tal enablers of this framework are visibility and connectivity.     55      JIT replenishments are normally focused on short-term
The visibility provides a view of the inventory both at a                order fulfillment. The following are example steps of a typical
discrete level (for example, by SKU. location, or owner) as              JIT fulfillment process. The seller 44 (such as a manufacturer)
well as an aggregated view across a distributed environment              sends forecast information and a planning schedule to its
(for example, a single seller 44 with multiple sites or multiple         Suppliers 40 on a periodic basis (for example, weekly). Sup
sellers 44). The transaction management capability of DIMS          60   pliers 40 use this information for their internal planning.
20 will let the users track inventory as it changes ownership or         These forecasts typically span a forward horizon of eight to
is being co-managed by the various entities involved in the              twelve weeks. Seller 44 also sends a shipping schedule to
fulfillment and replenishment workflows.                                 Suppliers 40 on a daily or weekly basis. Depending on the
   Differentfulfillment agents may be used for different types           business practice, Suppliers mayor may not be required to
of fulfillment and replenishment workflows. For example,            65   provide commits against the shipping schedule. The shipping
one agent may be used for a JIT workflow and another may                 schedule in a traditional MRP is a push communication. It
used for a VMI workflow. Although many other types of                    basically tells the supplier 40 what items the seller 44 wants
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                                Page 71 of 115 PageID 165

                                                        US 7,788,145 B2
                                 13                                                                        14
the supplier 40 to ship. The seller 44 expects to use these items          more participants 30 join the JIT program. In many instances
and it wants the supplier 40 to deliver the items whether they             this leads to custom data mapping and maintaining these
end up using the items or not.                                             mappings can get very expensive. On the other hand, the level
   On a daily basis, seller 44 monitors the inventory levels and           of Sophistication decreases as you move down the Supply
demand signals and sends EDI change notifications to first                 chain and the downstream Suppliers 40 rely mostly on fax,
tier suppliers 40 to adjust the shipping schedules. First tier             phone and e-mail messages for communication with
suppliers 40 examine the contents of the schedules and deter               upstream suppliers 40. In order to compensate for the ineffi
mine whether or not they can meet the requested quantity.                  ciencies with Such communication techniques, more and
Each first tier supplier 40 then sends an acknowledgment to                more inventory is added to Support upstream demand. Fur
seller 44. First tier suppliers 40 also input the shipping sched      10   thermore, due to improper communication set-up, delivery
ule information into their planning systems to use the infor               problems from lower tier suppliers 40 are often not commu
mation as the basis for their forecast demand. However, daily              nicated to upper tier Suppliers 40, or such problems result in
shipping schedules constantly vary from forecast require                   fragmented, duplicated, or delayed communications. This
ments, so safety stocks (inventory buffers) are added into the             affects the supplier reliability and creates a lack of trust
calculations and net requirements for raw materials and Sub           15   throughout the value chain.
assemblies or components are calculated. These planned net                    The traditional JIT process also has visibility challenges.
requirements for procured inventory are then communicated                  Since traditional JIT fulfillment is an independent process,
weekly to second tier suppliers 40 (suppliers to the first tier            there is not visibility into any of a seller's planning or trans
Suppliers), sometimes via EDI or more commonly via fax.                    actional data. It also does not contribute to increasing the
However, as a result of daily changes in OEM actual demand,                visibility of the seller's planning processes. Lack of visibility
first tier suppliers 40 frequently issue daily changes to their            into multi-tierparticipant inventory (for example, a fourth tier
planned requirements from their suppliers 40 (the second tier              supplier's lack of visibility into the inventory of a first tier
Suppliers 40). This same process is repeated between second                supplier 40 or a seller 44) poses a challenge to suppliers 40
tier suppliers 40 and third tier suppliers 40, and so on. How              since they have to deal with their customer's near term
ever, EDI is rarely the communication medium between these            25   demand changes and end up building more just-in-case'
lower tier Suppliers. More typically, the communication                    inventory to satisfy changing demand needs. Changes in
medium is fax, phone, or mail. The net result is considerable              order sequence, inventory buildups, delayed response from
delay in communicating requirements to lower levels in the                 lower tier suppliers as well as transport delays could be
Supply chain. As a result, Suppliers 40 to the first tier Suppliers        avoided by providing global visibility to all appropriate par
40 try to respond to planned requirements several weeks in            30   ticipants 30.
advance and compensate by building up safety stock levels to                  Because of the above challenges, first tier suppliers 40
accommodate the eventual wide variability in demand.                       spend too much time and money managing and directing their
   The first tier Suppliers 40 each generate an advanced ship              Suppliers 40. This approach is laborintensive, results in unre
notice once a truck going to the seller 44 is loaded. This                 liable part deliveries, and generates high inventory levels in
transaction notifies the seller of the actual contents of the         35   the Supply chain. It also results in excessive expediting and
truck and can be helpful for scheduling the receiving dock and             high administrative costs. Furthermore, last minute demand
identifying cross-docking opportunities. Similarly, shipping               and schedule changes result in high premium freights for the
notices also are sent between suppliers 40 at the different                suppliers 40. Suppliers 40 also have to consume the high
tiers. Again, the communication mode may be EDI, but is                    inventory carrying costs that result from inventory they build
more commonly fax, phone or email in these cases. The truck           40   to safeguard themselves from unpredictable variation in daily
carrying the product typically arrives at the seller's 44 dock at          demand changes. All of this adds significant cost to the value
its fixed appointment time and is promptly unloaded so that                chain.
the product can be available to the line. The replenishment                   The use of a DIMS fulfillment agent for JIT fulfillment can
lead-time usually is quite short and consists of mainly the                reduce or eliminate the above problems with the traditional
in-transit time, which can range from a few hours to few days.        45   JIT fulfillment process. JIT fulfillment agents and other full
   Although the JIT process described above may have advan                 fillment agents associated with DIMS 20 may be imple
tages over other types of processes, there are also many chal              mented as software associated with DIMS 20 or may be
lenges associated with this traditional JIT fulfillment process.           associated with a participant 30 an be programmed to use
Such challenges include demand variation challenges. Cus                   information provided through DIMS20 to accomplish one or
tomers (which may include sellers 44 and Suppliers 40) gen            50   more specific business functions that are the responsibility of
erally push variation in demand down to their suppliers 40.                each agent. As described above, DIMS 20 provides visibility
This is slow, cumbersome, and overly expensive because                     into a buyer's demand signals and planning forecasts for all
forecast data is batched and depends on heavy administrative               relevant participants 30 in the value chain. JIT fulfillment
intervention even where EDI systems are in use. This process               agents associated with DIMS 20, as well as the use of other
inherently builds excess inventory to accommodate wide                55   types of agents provided through DIMS 20, may serve to
variations in daily demand. An insidious side effect to the                automate the process of monitoring relevant information
Volatility in daily demand is that production schedules are                from participants 30, provide exception monitoring and gen
difficult to plan and maintain. This creates inefficiency and              eration of automatic alerts for participants 30 as and when
causes excessive overtime to be worked. Although a seller 44               particular events occur (such as alerts generated when inven
provides the forecast data to its Suppliers 40, the shipping          60   tory levels are violated), and initiate appropriate business
schedule (JIT material requirements) almost always differs                 processes in response to this information and events.
from the forecast because of the demand variation.                            Specifically, JIT Fulfillment agents can be used to employ
   There are also communication challenges associated with                 different business models ranging from single-tier model to
the traditional JIT process. Although a seller 44 and a first tier         multi-tier models. In both cases, participants 30 may have
Supplier 40 may have good relationships and may be commu              65   one-to-one (a single seller 44 interacting with a single Sup
nicating through well-established EDI communication pro                    plier 40), one-to-many (a single seller 44 interacting with
grams, this EDI communication gets expensive as more and                   multiple Suppliers 40 and vice versa) and many-to-many
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                             Page 72 of 115 PageID 166

                                                       US 7,788,145 B2
                              15                                                                    16
(multiple sellers 44 interacting with multiple suppliers 40)             step 218 the agent may communicate relevant information to
relationships. The basic concept of JIT fulfillment remains              order management system 50a for the creation of a purchase
the same whether it is a single tier or multi-tier value chain or        order for the items that are needed to increase the stock level.
whether one-to-one or one-to-many relationships are mod                  At step 220, order management system 50a communicates
eled. Although the concepts described herein primarily relate            one or more appropriate orders to DIMS 20, and agent directs
to the relationships between a seller 44 and a supplier 40,              the communication of these orders to appropriate Suppliers 40
these concepts are applicable between any two participants 30            at step 222.
in a value chain.                                                           At step 224, the relevant Suppliers 40 communicate an
   As described above. DIMS 20 provides an integration ser               acknowledgement of the alert, shipping schedule, and/or pur
Vice that communicates with systems 32 to get the relevant          10   chase orders. If the Supplier cannot meet the shipping sched
inventory and related business data as and when required. All            ule, an exception workflow may be triggered. At step 226, the
relevant data may be stored at a single location (for example,           Suppliers 40 perform transportation planning for the orders
at a seller location 44) or may be distributed at multiple               and communicate an order status to DIMS 20. The JIT agent
locations (but integrated) and is made available to agents to            directs the communication of the order status to seller 44 at
automate businesses processes, such as a JIT process. Using         15   step 228 to update the seller's order management system.
Such agents, a company can interconnect all of its trading               Similarly Subsequent order statuses like advanced shipment
partners and keep everyone synchronized with each other's                notices from suppliers 40 may be updated for an order in
current plans while tracking actual activity in real-time across         DIMS 20 and relayed to the seller 44. At step 230, the JIT
companies. This increases the Velocity in the value chain and            agent also requests and receives the orderstatus from relevant
results in increased efficiency, increased planning accuracy,            service providers 42 during transportation to update both the
improved ordering and inventory control, reduced inventories             seller 44 and supplier 40. The JIT agent tracks the order until
(and thus costs) throughout the Supply chain.                            the status of the order is considered closed by both the par
   FIG. 4 illustrates an example JIT fulfillment workflow that           ticipants 30, and the example method ends. All of the actions
may be implemented and automated using JIT fulfillment                   of the JIT agent described above may be the result of rules
agents associated with DIMS 20. The method begins at step           25   associated with the agent that dictate the action the agent
200 where a JIT agent associated with or in communication                takes when a particular information is received from a par
with DIMS 20 initiates and triggers a request from DIMS 20               ticipant 30 (such as through a system32), from an engine 50.
to a seller 44 (Such as a manufacturer) for a planning schedule          and/or from any other appropriate Source.
for long-term planning (Such as an EDI 830 message) and for                 Although a JIT fulfillment agent is described in the
a product inventory report (such as an EDI 852 message) at a        30   example method above, numerous other types of agents may
predefined time interval (for example, daily or weekly). At              be used in conjunction with DIMS 20 to implement rules to
step 202, the seller's inventory management system commu                 execute a particular business function. For example, agents
nicates the requested planning schedule and product inven                can be programmed to execute other replenishment pro
tory report to DIMS 20. This information may be communi                  grams, such as VMI or SMI, in a manner similar to that
cated to VMI 20 in response to the request or at an appropriate     35   described above. Furthermore, agents can be programmed to
user-defined time interval. Integration module 60 allows the             evaluate data received from participants 30 and/or engines 50
receipt of this information from the seller's inventory man              and to generate alerts based on rules that are used to identify
agement system 32 and may convert the information (for                   issues with the data (for example, maximum and/or minimum
example, in an EDI message or messages) to an appropriate                levels of a particular data measure, violation of timing-based
format for processing. The JIT agent may direct this transla        40   tolerances, or mismatched in ordered and delivered items).
tion based on rules for data conversion for the particularJIT            Agents may also generate alerts based on the absence or
program.                                                                 presence of a transaction (for example, the non-receipt of an
   At step 204, DIMS 20 persists the scheduling data and                 expected EDI message). Agents may also be used to perform
updates the seller's stock levels for all SKUs based on the              and/or initiate a business process, such as the creation and
product activity data. At the direction of the JIT agent, DIMS      45   communication of a purchase order using an order manage
20 communicates the seller's forecast update based on the                ment system based on an evaluation of inventory data from
schedule to the Suppliers inventory management system 32                 one or more participants 30. As described above, agents may
at step 206 (the communication may be translated if appro                also automate a series of tasks, such as automating the numer
priate for each Supplier 40). Alternatively, an agent may exist          ous tasks involved with a replenishment program (such as the
at the supplier 40 and have rules for data and format conver        50   JIT program described above). Agents may further be used to
sion for that particular supplier 40. At step 208, the relevant          automate any other appropriate tasks associated with inven
Suppliers 40 use this data to plan their forecast and, in turn,          tory management and thus may be used to efficiently leverage
communicate their forecast to downstream Suppliers 40 using              the inventory visibility provided by DIMS 20.
the JIT agent and DIMS 20, as described above.                              In addition to the advantages described above, the connec
   At step 210, the JIT agent monitors the seller's stock levels    55   tivity and visibility provided by DIMS20 may also be used to
communicated to DIMS 20 and sends an alert to the supplier               perform distributed order fulfillment. Order fulfillment is the
at step 212 based on a JIT reorder strategy implemented as               process of managing a customer order through its entire life
rules associated with the agent. Such an alert may communi               cycle. Broadly classified, the life cycle of the order spans the
cated to a system32 or directly to a user via e-mail, page, fax,         processes of capture and creation, Verification and approval,
or using any other appropriate communication technique. In          60   quoting, Sourcing, planning and Scheduling, execution, and
addition or alternatively, the agent can create a shipping or            returns management. The specifics within these order pro
delivery schedule (such as an EDI 862 message) and commu                 cesses often vary to a high degree between industry segments
nicate this schedule at step 214 to relevant suppliers 40 when           and also between different sellers in the same industry seg
the inventory level reaches a pre-set just-in-time reordering            ment. However, these different workflows have some basic
point. Such a schedule may be communicated to the seller 44         65   similarities that can be traced to the business models followed
for confirmation and seller 44 may modify it and upload the              by these sellers. These business models and their influence on
modified schedule to DIMS 20 at step 216. Furthermore, at                existing order fulfillment processes are described below as
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                              Page 73 of 115 PageID 167

                                                       US 7,788,145 B2
                                17                                                                      18
context to the description of the novel distributed order full            during the order life cycle. This leads to increased ordering
fillment process made available using DIMS 20.                            cost and makes the order coordination between sellers 44
   One aspect of order fulfillment is intra-enterprise fulfill            extremely difficult.
ment between the different portions of an enterprise. Intra                  Most of the order fulfillment challenges for participants 30
enterprise order fulfillment may be a challenge for sellers 44            in a value chain result from the lack of visibility into each
having multiple divisions each having a separate order full               other's Supply chain and lack of information sharing between
fillment process. These divisions typically may have dispar               participants 30. Buyers 48 often do not get the right promise
ate systems managing their order fulfillment life cycle and               from their sellers 44 on their orders and thus do not get the
                                                                          product at the right time. This forces them to maintain a
there has often been little visibility and coordination between      10   higher level of inventory for the critical products or compo
these divisions. Similarly, a seller 44 may have multiple                 nents, which leads to higher carrying cost. Similarly a buyer
stocking locations for a product and ship from any of these               48 often cannot place a consolidated order to multiple sellers
locations depending on the buyer 48 and destination of an                 44 and be able to track the order through its whole life cycle.
order. However, once a sourcing location has been identified              This results in higher ordering cost and order management
and the order information has been sent to this location, the        15 COSt.
seller 44 may loose visibility to the order until it is actually             Many of sellers fulfillment-related problems stem for an
delivered to the buyer 48. Having visibility to an order during           inaccurate demand information from a buyer 48. Even when
order planning and execution steps and managing any excep                 the demand planning is within acceptable limits, the sellers 44
tion thus becomes an expensive and time-consuming process                 still incur major fulfillment-related problems because their
for the seller 44.                                                        material, product, and/or capacity profiles are unreliable. The
   For example, many large sellers 44 typically have multiple             most common causes of this include internal production or
divisions that are managed and operated independently.                    procurement problems, in addition to poor communications
These divisions may be organized by the product lines or by               with the buyers 48 (often due the high connectivity costs).
regions or by industry segments. Many of these divisions have             These problems contribute to excessive fulfillment cycle
different operating practices and business processes in place.       25   time, expediting costs, poor margins and service levels and,
They may also have disparate seller applications managing                 ultimately, lost business.
these business processes. As a result, it is difficult to get an             DIMS 20 may be used to provide a distributed order full
                                                                          fillment service that provides participants 30 with the infra
aggregated view of data associated with the seller 44 across              structure and a configurable set of workflows to manage the
all these divisions. Because of the lack of an integrated envi       30   entire life cycle of a distributed order (for example, a multi
ronment, such sellers 44 often direct a buyer 48 to place an              seller or multi-divisional order). The distributed order fulfill
order with the division concerned and buyer 48 ends up send               ment process implemented using DIMS 20 may be used to
ing multiple orders to different divisions of the same seller 44.         manage the entire life cycle of an order starting with order
This results in an increased ordering cost for the buyer 48 and           capture and promise and ending with a proof of delivery and
increased order maintenance cost for seller 44. Some sellers         35   subsequent financial settlement of the order. To provide these
44 do use a single Internet store-front that allow a buyer 48 to          functions, appropriate order management and fulfillment
place an order and then internally direct the order to the right          modules may be added to or associated with DIMS 20 in
division, but such a system still lacks the visibility at the back        particular cases or such functions may be implemented, in
end of the supply chain where the actual order fulfillment                part, through appropriate engines 50 in communication with
takes place. This makes the order coordination across divi           40   DIMS 20. This distributed order fulfillment process provides
sions a difficult task for a seller 44.
                                                                          fast and accurate order promising, real-time order status
   Furthermore, it is typical for a seller 44 to have multiple            reporting for a seller 44 and for its buyers 48, dynamic sourc
stocking locations from where a product can be shipped to a               ing decision-making for optimal order fulfillment, and effi
customer. The stocking locations may be distribution centers              cient exception management and error handling.
in different regions and/orwarehouses near the seller's manu         45      FIGS. 5A and 5B illustrate an example distributed order
facturing plants. Depending on the number of these locations              fulfillment method. As described above, order fulfillment
and the products stored each location, the Sourcing decision              workflows may vary greatly between the industry segments
for a customer order can become complex to manage effec                   and also between different sellers 44. Therefore, an example
tively. Most of these sourcing decisions are static in nature,            generic distributed order fulfillment process is described
Such as a distribution center in a region Supplying to the           50   below. This example process may be divided into two seg
customers in that region to minimize the transportation cost.             ments: order fulfillment and order execution. Order fulfill
These static rules often lead to situations where a customer              ment includes the processes of capture and creation, Verifica
order is delayed in one distribution center because of product            tion and approval, quoting, sourcing, and Scheduling of an
shortage even though a distribution center in a different                 order. Order execution includes the processes of warehouse
region may have excess of the product.                               55   planning and execution and transportation execution and
  Problems also exist with order fulfillment in an multi                  management.
enterprise ordering environment. In Such an environment,                     The method begins at step 300 where a buyer 48 creates an
buyers 48 depend on a multitude of sellers 44 for various                 order for an item, such as a product. Although a buyer 48 is
products (or sellers 44 depend on a multitude of suppliers 40).           described as purchasing items from sellers 44, it should be
Because these sellers 44 are different entities, the buyers 48       60   understood that the process applies equally to sellers 44 pur
work with these sellers 44 independently to manage the order              chasing items from Suppliers 40, Suppliers 40 purchasing
fulfillment process. For example, a buyer 48 would typically              items from other Suppliers, and any other appropriate trans
have a contract in place with a number of sellers 44 of differ            actions between participants 30 in a value chain. Some of the
ent products. During an order fulfillment process, the buyer              parameters included in the created order may be the requested
48 would place purchase orders separately to these sellers 44        65   item(s), the corresponding due date and quantity of eachitem,
for the specific products that they supply. The buyer 48 would            and the desired sellers 44 for an item (for example, the buyer
then follow-up independently with each of these sellers 44                48 may have existing contracts with particular sellers 44).
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                             Page 74 of 115 PageID 168

                                                      US 7,788,145 B2
                               19                                                                      20
Buyer 48 may alternatively specify a list of sellers 44 who are         management system, or any other appropriate mechanism. At
eligible to Supply an item in the order.                                step 322. DIMS 20 receives the purchase order and may
   Once the order is created, buyer 48 communicates the order           validate the order according to business rules established
to DIMS 20 at step 302 for either a quote (using a request for          between buyer 48 and a seller or seller 44. At step 324, DIMS
quote) or a promise (using a request for promise). For             5    communicates an acknowledgement of the receipt of the pur
example, if buyer 48 is EDI-enabled, buyer 48 may send an               chase order (such as an EDI 997 message).
EDI 840 message to DIMS 20 for a quote or an EDI 850                       Once the order is received by DIMS 20, it is persisted in
message to place a confirm order. For the purposes of this              DIMS 20 or an associated engine 50 (such as an order man
description, it is assumed that buyer 48 first communicates a           agement engine 50a) and is given an appropriate order status
request for quote. At step 304, DIMS 20 may send a func            10   at step 326. At step 328, if the order is based on a previous
tional acknowledgement (such as an EDI 997 message) to                  quote, DIMS 20 assigns a promise to the order based on both
buyer 48 upon receipt of the request. At step 306, DIMS 20              earlier responses by the sellers 44 and/or the buyer's selection
determines, using the information about participants modeled            of a quote and the order status is adjusted appropriately to
in DIMS 20, which sellers 44 should receive the request based           indicate the promised state. In addition or alternatively, DIMS
on the items requested in the order and, if applicable, the set    15   20 may provide a real-time promise to buyer 48 on behalf of
of potential Suppliers requested by buyer 48. Depending on              a seller 44 based on inventory information provided to DIMS
the number of items included in an order and the sellers 44             20 by the seller 44. Therefore, DIMS 20 provides buyers 48
requested by buyer 48, each seller 44 might receive one or              with a selective view to the sellers inventory to help plan their
more line items for a quote. This function, as well as the other        own orders. If a seller 44 is not used for final confirmed
functions of DIMS 20 described below, may be performed                  purchase order, DIMS 20 may notify the seller 44 with an
using one or more of the modules described above and/or                 appropriate message at step 330. At step 332, DIMS 20 com
using one or more additional modules (such as a fulfillment             municates a message to the buyer (such as an EDI 855 mes
server) added specifically for distributed order fulfillment            sage) for purchase order acknowledgement.
functions. Again, the various modules of DIMS 20 may be                   At step 334, DIMS 20 determines appropriate destinations
co-located at one location (for example, at a location associ      25   to which the order is to be sent and communicates the order to
ated with a participant 30 or a third party) or they may be             the appropriate destinations associated with sellers 44 at Step
located at multiple locations (and potentially replicated at            336. Each seller 44 receives a purchase order that only con
multiple locations). For example, relevant sellers 40 may be            sists of the line items concerning that seller 44. If the supplier
identified using data from relationship modeling module 64.             is EDI-enabled, DIMS 30 may communicate an EDI 850
If the terms of the buyer's contracts with one or more sellers     30   message to seller 44. As described above, a seller 44 may have
44 are communicated to and stored by DIMS 20, DIMS 20                   multiple independent divisions or multiple warehouses Sup
may access these contractual terms to determine appropriate             plying a specific item. In addition, the seller 44 may have
sellers 48 for the buyer's requested items and the correspond           multiple suppliers 40 that can either supply the item to the
ing prices for each item, if specified in the terms.                    seller 44 or drop-ship the item to the buyer 48 for the seller 44
   At step 308, DIMS20 communicates the buyer's request to         35   if needed. In scenarios like this, the seller 44 has previously
the appropriate sellers 44 (if a seller 44 is EDI enabled, DIMS         needed to search through all of the divisions and/or ware
20 may communicate an EDI 840 message to the seller 44). At             houses to find out the item availability and the Sourcing loca
step 310, the selected sellers 44 receive the request for quote         tion. The sourcing logic can become extremely complex and
and generate a response to the quote. The generation of the             can become unmanageable for a large seller 44. In addition,
response is an intra-seller task and the mechanism for gener       40   once an item it is sourced to a division or warehouse, the seller
ating Such a quote may range from a completely manual                   44 may loose visibility to the order at the seller level because
process to the use of a Sophisticated order-quoting engine,             of the lack of visibility to the divisional operation. However,
Such as a demand fulfillment engine.                                    DIMS20 provides sellers 44 with a scalable and configurable
   At step 312, DIMS 20 may receive the responses from the              framework to implement these complex sourcing rules and
sellers 44 (possibly over a window of time specified by buyer      45   automate the Sourcing process.
48 during which responses will be accepted). DIMS 20 con                   For example, assume that a buyer 48 requests that an item
Solidates these responses into a single response to the original        be shipped to its New Jersey distribution center from a seller
request at step 314. The business logic of consolidation of the         44 that stocks the item in distribution centers based in Los
individual responses is configurable by buyer 48. For                   Angeles and Chicago. If minimizing the transportation costs
example, one buyer may want to see all the responses from all      50   is one of the Sourcing criteria, then the business rules can be
the sellers 44 and then select the best response, whereas               configured in DIMS 20 to source the item from Chicago
another buyer may prefer that DIMS 20 determine, based on               instead of Los Angeles (assuming it will cost less to ship from
pre-configured business rules, the best response to the                 Chicago). As another example, DIMS 20 may source the
request. These business rules may be implemented in an agent            order from a the warehouse of a seller 44 having the most
or using any appropriate modules of DIMS 20. At step 316,          55   unpromised inventory of the ordered item (according to the
DIMS 20 communicates the consolidated response to buyer                 inventory data provided to DIMS 20). DIMS 20 provides
48. If buyer 48 is EDI-enabled, an EDI 843 message may be               sellers 44 a scalable framework to conveniently model the
sent to buyer 48.                                                       various sourcing rules that may be used. Once the sourcing
   Upon receiving the response, buyer decides at step 318               logic is configured in DIMS 20 for a seller 44, then the
whether to reject the quote or place a confirm order against the   60   purchase order from buyer 48 can be communicated directly
quote. If buyer 48 decides to place a confirm order, buyer 48           to the particular division or warehouse selected at step 336.
communicates a purchase order to DIMS 20 at step 320 (if                   At step 338, each seller 44 (as described above, the term
buyer 48 is EDI-enabled, buyer 48 may communicate an EDI                seller as used here may refer to a particular division of a seller
850 message for order confirmation). It is assumed that the             44 or other destination associated with a seller 44, and each
purchase order creation is an intra-enterprise activity for        65   destination may be modeled in DIMS 20 as a participant 30)
buyer 48. The mechanism used by buyer 48 to create a pur                receives the appropriate order and may compare the original
chase may include a manual process, an ERP system, an order             promise made in the response to the request for quote (made
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                               Page 75 of 115 PageID 169

                                                       US 7,788,145 B2
                                21                                                                      22
by a seller 44 and/or made by DIMS20 on behalf of seller 44)              a set of routes or a region. If seller 44 and a carrier 46 are
to the latest promise based on the latest supply position. If the         connected via EDI, the seller 44 may communicate an EDI
promise is different, then the seller 44 may initiate a change            204 to the carrier 46 and carrier 46 may send an acceptance
promise workflow at step 342 and notify the buyer 48 via                  using an EDI 990 message (these messages may be sent
DIMS 20 (in cases when the purchase order is not a result of         5    directly or via DIMS 20). At step 410, DIMS20 receives these
a quote process, seller 44 sends the promise information to               messages and updates the status of the order based on the
DIMS20). If the seller 44 is EDI-enabled, it may sendan EDI               messages (for example, the order status may change “tender
855 message (purchase order acknowledgement) to DIMS 20                   accepted Status).
to update the earlier promise or send a new promise. At step                 Once a tender has been accepted by a carrier 46, the loads
344, DIMS20 updates the promise for the seller 44, if needed,        10   are released at step 412 to an appropriate warehouse for
and notifies buyer 48 regarding any change (for example, by               warehouse order planning. The warehouse is also notified
communicating an EDI 855 message to buyer 48). This com                   about the appointment time when the carrier's trailer should
pletes the order fulfillment process for the order. It should be          arrive at the warehouse to pickup the load. Seller 44 may send
noted that while a seller 44 is responsible for only one or more          an EDI 940 message to a warehouse as the order release
line items of the buyer's purchase order, DIMS20 keeps track         15   signal. DIMS 20 receives the order release communication at
of the buyer's complete purchase order and provides buyer 48              step 414 and updates the order status appropriately. Once a
with real-time order status updates, as described below.                  warehouse receives a release notice, the items related to the
   FIGS. 6A and 6B illustrate an example distributed order                orders are identified, picked and packed at step 416. This
execution method. Order execution includes the processes of               operation is usually a batch process and is done a few times
warehouse planning and execution and transportation execu                 during a typical day depending on the order Volume. Any
tion and management. The order execution process typically                discrepancy that would cause an order to be shipped late is
involves tasks performed by the seller 44 and associated third            identified at step 418 and a message indicating any discrep
party service providers 46 to deliver the order to the buyer              ancy is communicated to DIMS 20 at step 420. At step 422,
destination (although, as described above, the process applies            DIMS 20 updates the order status appropriately and notifies
equally to sellers 44 purchasing items from Suppliers 40 and         25   the buyer about the exception. The buyer may then initiate a
using service providers 42, Suppliers 40 purchasing items                 change order workflow, if desired.
from other Suppliers 40 and using service providers if appro                 Once the shipments are created, they are moved to the
priate, and any other Suitable transactions between partici               specified area or dock where the carrier is to load the order. At
pants 30 in a value chain). Although these tasks are mainly               step 424, the warehouse communicates an advanced ship
intra-enterprise to the seller 44, the status of the order is keep   30   notice (ASN) to DIMS 20 (for example, an EDI 856 message
updated and received by buyer 48 and other appropriate par                may be sent as an ASN). A typical ASN includes the order
ticipants 30 using DIMS 20. Furthermore, the various com                  number, the items being shipped, the delivery date, the deliv
munications between the participants 30 described below                   ery window, and any other appropriate parameters. At step
may be communicated directly between the participants 30                  426, DIMS 20 receives the ASN and updates the order status.
and/or via DIMS 20.                                                  35   DIMS20 communicates the update order status to buyer 48 at
   An order is often shipped by a seller 44 in shipments or               step 428.
loads. Grouping of orders into a load or shipment allows the                 If a carrier 46 picks up a loads from the warehouse dock at
seller 44 to minimize its transportation cost. Transportation             the specified time, a confirmation message (such as an EDI
planning is the process where the seller 44 groups the orders             214 message) is communicated to DIMS 20 at step 430.
into optimized shipments or loads based on a set of criteria         40   DIMS 20 receives this message and updates the order status
Such as destination, Source, routes, transportation cost, spe             appropriately at step 432. If the carrier does not show up at the
cial handling instruction, and any other appropriate criteria.            appointed time, the orders need to be re-planned for a future
The transportation planning process may also take into                    date and time. In Such a case, an appropriate message is
account any merge-in-transit and/or value added service con               communicated at step 434 from the warehouse to DIMS20 to
straints on the order.                                               45   identify this exception. DIMS 20 notifies the buyer of this
   The example method begins at step 400 where the seller 44              exception through an exception management workflow at
carries out appropriate transportation planning for an orderby            step 436.
grouping the order into loads or shipments. The outcome of                   Once carrier 46 has picked up a load, carrier 46 may send
Such a planning process is a set of loads that consist of one or          a daily or other periodic en route shipment status updates to
more orders with one or more items. Once the loads are               50   DIMS 20 at step 438. At step 440, DIMS 20 receives such
created, the loads are tendered to one or more carriers 46 for            updates and updates the status of the order. At step 442. DIMS
transportation at step 402. Load tendering is the process                 20 may communicate the updated order status to buyer 48 as
where carriers 46 are contacted with the load information (for            updated, on a request basis, or at any other appropriate times
example, Source, destination, item, and pick-up/delivery win              (in some cases, DIMS 20 may only communicate an update if
dow). The messages associated with transportation planning,          55   an exception has occurred). Once the shipment is delivered to
as well as all other messages associated with order execution,            the buyer destination, the carrier receives a proof of delivery
may be communicated to the appropriate entity using DIMS                  (POD) and communicates the POD (for example, and EDI
20 (and the message may be communicated directly to the                   214 message) to DIMS 20 at step 444 to indicate the comple
entity, if appropriate). At step 404, DIMS20 receives the load            tion of the delivery process. An EDI 214 message may be sent
tendering message and updates the status of the associated           60   for a POD confirmation. DIMS 20 receives the POD and
order (for example, the order status may change to "load                  updates the order status to indicate a POD status at step 446.
tendered status).                                                         At step 448, the updated order status is communicated to
   At step 406, DIMS 20 communicates the load tendering                   seller 44 (and may be directed to the specific warehouse
message to appropriate carriers 46 and carriers 46 respond to             which shipped the order, if appropriate).
the request. Seller 44 receives the responses (for example,          65      The buyer at this stage can examine the contents of the
using DIMS 20) and selects a carrier 46 at step 408. Seller 44            shipment and communicate a message at Step 450 identifying
may have a predefined contract with a specific carrier 46 for             any discrepancy between the ASN and the actual delivery.
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                              Page 76 of 115 PageID 170

                                                       US 7,788,145 B2
                            23                                                                          24
DIMS20 communicates any such message to seller 44 at step                two or more of the plurality of participant computers speci
452. Furthermore, DIMS20 may provides an exception man                   fying the identity of one or more of the plurality of participant
agement workflow to handle these exceptions. At step 454,                computers, the locations of the one or more of the plurality of
buyer 48 and seller 44 complete a financial settlement work              participant computers, the roles of the one or more of the
flow in which the Supplier communicates an invoice (for             5    plurality of participant computers of the value chain, and one
example, an EDI 810 message) to buyer 48 and buyer 48                    or more business rules associated with the one or more of the
makes a payment to seller 44 (for example, using an EDI 820              plurality of participant computers.
message), and the example method ends. In particular                        10. The system of claim 1, wherein the one or more com
embodiments, these financial settlement communication                    puters is further configured to model one or more items based
messages may be communicated between buyer 48 and seller            10   on the inventory data relating to the one or more items, the
44 using DIMS 20.                                                        items comprises specifying the identity of one or more items
   Although the present invention has been described with                relevant of the value chain, a description of the items, the
several embodiments, numerous changes, Substitutions,                    locations at which each item is active, and an item hierarchy.
variations, alterations, and modifications may be suggested to              11. The system of claim 1, wherein the one or more com
one skilled in the art, and it is intended that the invention       15   puters is further configured to:
encompass all Such changes, Substitutions, variations, alter                communicate the received inventory data to one or more
ations, and modifications as fall within the spirit and scope of              planning or execution engines coupled with the distrib
the appended claims.                                                          uted inventory management system;
  What is claimed is:                                                       receive inventory planning or execution information from
   1. A distributed inventory management system, compris                      the engines; and
ing: one or more computers coupled with a plurality of par                  communicate the inventory planning or execution informa
ticipant computers in one or more tiers of a value chain, the                 tion to one or more of the plurality of participant com
one or more computers configured to:                                          puters.
   evaluate inventory data received from one or more of the                12. The system of claim 11, wherein one or more of the
      plurality of participant computers according to one or        25   engines comprise a replenishment planning engine, an order
     more business rules;                                                management system, a demand fulfillment engine, a Supply
  execute a business process using one or more Software                  chain planner, or a factory planner.
    agents, based on the evaluation of the received inventory              13. The system of claim 11, wherein the one or more
     data;                                                               computers is further configured to evaluate the inventory
  communicate output of the business process to one or more         30
                                                                         planning or execution information.
    of the plurality of participant computers;                             14. A computer-implemented method for distributed
  generate an alert when at least one of the plurality of                inventory management, comprising:
    participant computers uses a first replenishment policy                evaluating, by a computer, inventory data received from
     in a first tier of the one or more tiers of the value chain
     that is different than a second replenishment policy used      35
                                                                              one or more of the plurality of participant computers
     by at least one of the plurality of participant computers in             according to one or more business rules;
     at least a second tier of the one or more tiers of the value          executing, by the computer, a business process using one or
     chain; and                                                               more Software agents, based on the evaluation of the
   communicate the generated alert to one or more of the                      received inventory data;
      plurality of participant computers.                           40
                                                                           communicating, by the computer, output of the business
   2. The system of claim 1, wherein the one or more business                 process to one or more of the plurality of the participant
rules comprise a rule identifying maximum or minimum                          computers;
allowed levels of a particular inventory data measure.                     generating, by the computer, an alert when at least one of
   3. The system of claim 1, wherein the one or more business                the plurality of participant computers uses a first replen
rules comprise a rule identifying a maximum time allowed for        45        ishment policy in a first tier of the one or more tiers of the
a fulfillment-related activity to occur.                                      value chain that is different than a second replenishment
   4. The system of claim 1, wherein the one or more business                 policy used by at least one of the plurality of participant
rules comprise a rule requiring a match between an ordered                    computers in at least a second tier of the one or more tiers
item and a delivered item.                                                    of the value chain; and
   5. The system of claim 1, wherein the one or more com            50     communicating, by the computer, the generated alert to one
puters is further configured to generate an alert based on the                or more of the plurality of participant computers.
violation of a rule and communicate the alert to one or more               15. The method of claim 14, further comprising:
of the plurality of participant computers.                                 initiating a business workflow at a planning or execution
   6. The system of claim 1, wherein the one or more com                      engine coupled with the distributed inventory manage
puters is further configured to initiate a business workflow at     55        ment system; and
a planning or execution engine coupled with the distributed                communicating output of the engine to one or more of the
inventory management system and communicate output of                         plurality of participant computers.
the engine to one or more of the plurality of participant                  16. The method of claim 15, wherein the business work
computers.                                                               flow comprises a purchase order generation workflow in
   7. The system of claim 6, wherein the business workflow          60   response to the violation of a rule specifying a minimum level
comprises a purchase order generation workflow in response               of a particular inventory data measure.
to the violation of a rule specifying a minimum level of a                  17. The method of claim 14, further comprising:
particular inventory data measure.                                         communicating the received inventory data to one or more
   8. The system of claim 1, wherein executing a business                      planning or execution engines coupled with the distrib
process comprises initiating a replenishment program.               65         uted inventory management system;
   9. The system of claim 1, wherein the one or more com                   receiving inventory planning or execution information
puters is further configured to model relationships between                    from the engines; and
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                Page 77 of 115 PageID 171

                                                 US 7,788,145 B2
                          25                                                             26
  communicating the inventory planning or execution infor-     execute a business process using one or more Software
    mation to one or more of the plurality of participant        agents, based on the evaluation of the received inventory
    computers.                                                   data;
  18. The method of claim 17, wherein one or more of the       communicate output of the business process of one or more
engines comprise a replenishment planning engine, an order 5     of the plurality of participant computers;
management system, a demand fulfillment engine, a Supply       generate an alert when at least one of the plurality of
chain planner, or a factory planner.                             participant computers uses a first replenishment policy
  19. The method of claim 17, further comprising evaluating      in a first tier of the one or more tiers of the value chain
the inventory planning or execution information.                 that is different thana second replenishment policy used
  20. Software for distributed inventory management, the 10
                  - 0
                                                                 by at least one of the plurality of participant computers in
                                                                 at least a second tier of the one or more tiers of the value
Software embodied in a computer-readable medium and              chain; and
when executed using one or more computers is configured to:
                  9.                p             gll          communicate the generated alert to one or more of the
  evaluate inventory data received from one or more of the       plurality of participant computers.
    plurality of participant computers according to one or
    more business rules;                                                           k    .   .   .   .
        Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                 Page 78 of 115 PageID 172
                           UNITED STATES PATENT AND TRADEMARK OFFICE
                                 CERTIFICATE OF CORRECTION
PATENT NO.             : 7,788,145 B2                                                                                Page 1 of 1
APPLICATIONNO. : 1 1/877087
DATED                  : August 31, 2010
INVENTOR(S)            : Ganesh Wadawadigiet al.
It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         Title Page, Item (75)
         Replace Deepak Mohapatra with
         Deepak Mohapatra, Richardson, TX (US)




                                                                                      Signed and Sealed this
                                                                            Nineteenth Day of October, 2010



                                                                                                 David J. Kappos
                                                                             Director of the United States Patent and Trademark Office
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20   Page 79 of 115 PageID 173




                      EXHIBIT 5
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                               Page 80 of 115 PageID 174
                                                                                                USOO878.1868B2


(12) United States Patent                                                  (10) Patent No.:                     US 8,781,868 B2
       Dogan et al.                                                        (45) Date of Patent:                             Jul. 15, 2014
(54)   DETERMINING AN INVENTORY TARGET                                  (56)                      References Cited
       FOR A NODE OF A SUPPLY CHAIN
                                                                                           U.S. PATENT DOCUMENTS
(71) Applicant: JDA Software Group, Inc., Scottsdale,                          5,946,662 A *       8/1999 Ettlet al. ..................... 705/7.26
                AZ (US)                                                        5,953,707 A         9/1999 Huang et al.
                                                                               6,078,900 A         6/2000 Ettlet al.
(72) Inventors: Koray Dogan, Boston, MA (US); Adeel                            6,151,582   A * 1 1/2000 Huang et al. ................. 705/7.25
                Najmi, Plano, TX (US); Mehdi                                   6,643,556   B1 1 1/2003 Morenz et al.
                Sheikhzadeh, Irving, TX (US); Ramesh                           7.324966    B2 * 1/2008 Scheer ............................ 705/28
                Raman, San Carlos, CA (US)                                     7.584,116   B2 * 9/2009 Kakouros et al. ............ 705/7.31
                                                                                       FOREIGN PATENT DOCUMENTS
(73) Assignee: JDA Software Group, Inc., Scottsdale,
                AZ (US)                                                 TW                   476889            2, 2002
                                                                        TW                   495690            T 2002
(*) Notice: Subject to any disclaimer, the term of this                                     OTHER PUBLICATIONS
                patent is extended or adjusted under 35
                U.S.C. 154(b) by 0 days.                                Keaton, Mark: “Using the Gamma Distribution to Model Demand
(21) Appl. No.: 13/902,893                                              When Lead Time is Random'. Journal of Business Logistics, vol. 16,
                                                                        No. 1, 1995.*
(22) Filed:         May 27, 2013                                        Keaton, Mark: “Using the Gamma Distribution to Model Demand
                                                                        When Lead Time is Random”. Journal of Business Logistics, vol. 16,
                                                                        No. 1, 1995.
(65)                    Prior Publication Data
       US 2013/O262177 A1             Oct. 3, 2013                                                   (Continued)
             Related U.S. Application Data                              Primary Examiner — Mark A Fleischer
                                                                        (74) Attorney, Agent, or Firm — Jackson White, PC; Steven
(63) Continuation of application No. 13/163,687, filed on               J. Laureanti
     Jun. 18, 2011, now Pat. No. 8,452,627, which is a
     continuation of application No. 10/836,448, filed on               (57)                        ABSTRACT
     Apr. 29, 2004, now Pat. No. 7,966.211.                             Determining an inventory target for a node of a Supply chain
(60) Provisional application No. 60/470,068, filed on May               includes calculating a demand stock for satisfying a demand
       12, 2003.                                                        over Supply lead time at the node of the Supply chain, and
                                                                        calculating a demand variability stock for satisfying a
(51)   Int. C.                                                          demand variability of the demand over supply lead time at the
       G06O 10/00                 (2012.01)                             node. A demand bias of the demand at the node is established.
(52)   U.S. C.                                                          An inventory target for the node is determined based on the
       USPC ........ 705/7.11: 705/7.31; 705/7.25; 705/7.37             demand stock and the demand variability stock in accordance
(58)   Field of Classification Search                                   with the demand bias.
       USPC .............................. 705/7.31, 7.25, 7.11, 7.37
       See application file for complete search history.                                   20 Claims, 3 Drawing Sheets


                                      3.               CACAE NWENORY ARGE


                     3.           CAE SPPY PARAEER                        CANGE BEWAWARABY                          34

                     36          ETERRE RESSEO CANE                      EERVENE RESPOSE             CANGE          36

                               CO&PARE COS OF CHANCE WH                 COPARE SO CiAGEN
                      38       RESPEC   BENEFIT O: RESSE                RESEC  BENE - RESPONSE                      38

                                               ALSSLY LEAD i? Aff EAS)
                                      320      VARASY RESONSEO COPARS:

                                                              REPOR RESS
                                      322
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                             Page 81 of 115 PageID 175

                                                        US 8,781,868 B2
                                                                 Page 2

(56)                   References Cited                               Svoronos, Antony, et al., “Evaluation of One-For-One Replenish
                                                                      ment Policies for Multiechelon Inventory Systems' Management
                  OTHER PUBLICATIONS                                  Science, vol. 37, No. 1, Copyright 1991. The Institute of Manage
                                                                      ment Sciences, pp. 68-83.
Smith, Stephen A., “Optimal Inventories for an (S-I. S) System With   “Improving Service and Market Share with Inventory Optimization;
No Backorders' Management Science, vol. 23, No. 5, Copyright          How to Improve both your top and bottom lines through superior
                                                                      inventory management'. White Paper, i2 Technologies, Inc., Copy
1977. The Institute of Management Sciences, pp. 522-528.              right 2003 i2 Technologies, Inc., 32 Pages.
Wolff, Ronald W. "Poisson Arrivals SeeTime Avengers'. Operations      Johansen, Soren Glud, “Base-stock policies for the lost sales inven
Research, vol. 30, No. 2, 1982 Operations Research Society of         tory system with Poisson demand and Erlangian lead times'. Depart
America, pp. 223-231.                                                 ment of Operations Research, University of Aahus, Denmark, pp.
Federgruen, Awi, et al., “An Efficient Algorithm for Computing Opti   1-14, Nov. 19, 2003.
mal (s. S) Policies'. Operations Research, vol. 32, No. 6, 1984
Operations Research Society of America, pp. 1268-1285.                * cited by examiner
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20           Page 82 of 115 PageID 176

U.S. Patent          Jul. 15, 2014          Sheet 1 of 3          US 8,781,868 B2




                            3.       ENGMES                        28
           CENT                  DEMAN            36
                    OOOO         PLANNING                       AAEASE
           SYSE




                                     FIG. I.




                                            76
                                 S                     FIG. 3
                                       dod
                                     SS :: S-SW
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20   Page 83 of 115 PageID 177

U.S. Patent         Jul. 15, 2014   Sheet 2 of 3          US 8,781,868 B2
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                            Page 84 of 115 PageID 178

U.S. Patent                     Jul. 15, 2014          Sheet 3 of 3                        US 8,781,868 B2




     FIG. 5                                                                                  FIG. 6
      Receive DEMAND FORECAST AND - 100                  200-calculate inventory targer
          St PPY    A      ME FOR NOE
                                                          2.       COMFARE RECC DEAN
           ESABS          ENAND AND               4.                  Wi-ACALEMAND
             DEWAN        ARABY
                                                                            28
           ETERNE ENANE). SCK                     8                              POSIVE YN.

              EER               MAND                                                   YES
              WARAY SECK                          a                                    O

       calcular
        f
                inventory target                                           FORECAST
                                                                                 f
                                                                                    BUSINESSYNO
                                                                           22
              REFOR RESTS
                                                 2O                   AJS        WENRY ARG
                                                          26
                   C END D
                                                          220-1.            REPRESIS
                                                                                  EN


                        3.                                 M   a      --
                                       CACUAE iMVENORY ARGE


     3&            CANGE SPFY PARAMEER                      C-ANGE BEWAN WARABY                   3A

     36       DEERVNE RESPNSE O C-ANGE                    OEERVENE RESPONSEE C-ANGE               36

              COMPARE COSE OF CANGE WH                    COPARE COS             CiAGE WE
     308- RESPECT to BENEFIT OF RESPONSE                  RESPECT TO BENEFIT OF RESPONSE Y318
                                 AES SPYEADME AN/OR Elia
                        32O -     VARASYN RESPONSE O COMPARSON

                        32-                     REPOR RESULS
                                                           FIG 7
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                            Page 85 of 115 PageID 179

                                                      US 8,781,868 B2
                               1.                                                                     2
      DETERMINING AN INVENTORY TARGET                                   other technical advantages may be readily apparent to one
         FOR A NODE OF A SUPPLY CHAN                                    skilled in the art from the figures, descriptions, and claims
                                                                        included herein.
                   CLAIM OF PRIORITY
                                                                                 BRIEF DESCRIPTION OF THE DRAWINGS
   This application is a continuation of Ser. No. 13/163,687,
filed on Jun. 18, 2011 and entitled “Determining an Inventory              For a more complete understanding of the present inven
Target for a Node of a Supply Chain.” now U.S. Pat. No.                 tion and its features and advantages, reference is made to the
8,452,627 which is a continuation of U.S. Pat. No. 7,966,211,           following description, taken in conjunction with the accom
filed on Apr. 29, 2004 and entitled “Determining an Inventory      10   panying drawings, in which:
Target for a Node of a Supply Chain.” which claims priority                FIG. 1 is a block diagram illustrating an example system
under 35 U.S.C. S119(e) to U.S. Provisional No. 60/470,068,             for determining an inventory target for a node of a Supply
filed on May 12, 2003 and entitled “Strategic Inventory Opti            chain;
mization.” U.S. Pat. Nos. 8,452,627 and 7,966,211 and U.S.                 FIG. 2 is a diagram illustrating an example Supply chain
Provisional No. 60/470,068 are commonly assigned to the            15   that receives Supplies from one or more Suppliers and pro
assignee of the present application. The disclosure of related          vides products to one or more customers;
U.S. Pat. Nos. 8,452,627 and 7,966,211 and U.S. Provisional                FIG. 3 is a diagram illustrating an example node of the
No. 60/470,068 are hereby incorporated by reference into the            supply chain of FIG. 2;
present disclosure as if fully set forth herein.                           FIG. 4 is a graph illustrating a predicted demand and an
                                                                        actual demand with respect to time;
                      BACKGROUND                                           FIG. 5 is a flowchart illustrating an example method for
                                                                        determining an inventory target for a node of a Supply chain;
  1.Technical Field of the Invention                                       FIG. 6 is a flowchart illustrating an example method for
   This invention relates generally to the field of supply chain        determining an inventory target for a node of a Supply chain in
analysis and more specifically to determining an inventory         25   accordance with historical data; and
target for a node of a Supply chain.                                      FIG. 7 is a flowchart illustrating an example method for
   2. Background of the Invention                                       optimizing an inventory target for a node of a Supply chain.
   A Supply chain Supplies a product to a customer, and may
include nodes that store inventory such as parts needed to                  DETAILED DESCRIPTION OF THE DRAWINGS
produce the product. A known technique for determining the         30
properamount of inventory at each node may involve predict                 FIG. 1 is a block diagram illustrating an example system 10
ing the amount of inventory needed at the nodes to satisfy              for determining an inventory target for a node of a supply
customer demand. Known techniques for determining the                   chain that Supplies products to customers in response to a
proper amount of inventory, however, may not be able to                 demand. The demand may be represented as a predicted
accurately predict the amount of inventory needed at the           35   demand, which may be expressed as a mean demand and a
nodes. It is generally desirable to accurately predict the              demand variability. System 10 may, for example, calculate a
amount of inventory needed at the nodes.                                demand stock and a demand variability stock for a node to
                                                                        satisfy the predicted demand. The demand stock covers mean
            SUMMARY OF THE INVENTION                                    demand over lead time, and the demand variability stock
                                                                   40   covers demand variability over lead time. System 10 may
   In accordance with the present invention, disadvantages              estimate an inventory target from the demand stock and the
and problems associated with previous Supply chain analysis             demand variability stock. According to one embodiment, sys
techniques may be reduced or eliminated.                                tem 10 may adjust the inventory target in response to histori
   According to one embodiment of the present invention,                cal data. According to another embodiment, System 10 may
determining an inventory target for a node of a Supply chain       45   use the estimate of the inventory target to adjust parameters
includes calculating a demand stock for satisfying a demand             for the node such as the Supply lead time, the demand vari
over Supply lead time at the node of the Supply chain, and              ability, or both.
calculating a demand variability stock for satisfying a                    According to the illustrated embodiment, system 10
demand variability of the demand over supply lead time at the           includes a client system 20, a server system 24, and a database
node. A demand bias of the demand at the node is established.      50   26 coupled as shown in FIG.1. Client system 20 allows a user
An inventory target for the node is determined based on the             to communicate with server system 24 to optimize inventory
demand stock and the demand variability stock in accordance             in a Supply chain. Server system 24 manages applications for
with the demand bias.                                                   optimizing inventory in a Supply chain. Database 26 stores
   Certain embodiments of the invention may provide one or              data that may be used by server system 24. According to the
more technical advantages. For example, an inventory target        55   illustrated embodiment, server System 24 includes a proces
may be determined from a demand stock and a demand Vari                 sor 30 and one or more engines 32 coupled as shown in FIG.
ability stock. The demand stock covers mean demand over                 1. Processor 30 manages the operation of server system 24,
lead time, and the demand variability stock covers demand               and may comprise any device operable to accept input, pro
variability over lead time. Using the demand stock and the              cess the input according to predefined rules, and produce an
demand variability stock to determine an inventory target          60   output. According to the illustrated embodiment, engines 32
may provide for a more accuracy. Historical data may be used            includes a demand planning engine 36, an optimization
to determine the inventory target. The demand stock and the             engine 38, and a Supply chain planning engine 40.
demand variability stock may be used to adjust parameters                  Demand planning engine 36 generates a demand forecast
such as the supply lead time, the demand variability, or both           that predicts the demand at the nodes of a Supply chain.
to optimize the inventory target.                                  65   Optimization engine 38 optimizes the inventory at the nodes
   Certain embodiments of the invention may include none,               of a Supply chain, and may estimate an inventory target from
Some, or all of the above technical advantages. One or more             a demand stock and a demand variability stock. Supply chain
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                           Page 86 of 115 PageID 180

                                                     US 8,781,868 B2
                               3                                                                     4
planning engine 40 generates a plan for a Supply chain.                pliers 80 to customers 84, and upstream refers to the direction
According to one embodiment, demand planning engine 36,                from customers 84 to suppliers 80.
optimization engine 38, and Supply chain planning engine 40               Supply chain 70 may include any suitable number of nodes
may interact with each other. As an example, demand plan               76 and any suitable number of arcs 78 between nodes 76,
ning engine 36 may provide a demand forecast to optimiza               configured in any Suitable manner. According to the illus
tion engine 38. Optimization engine 38 may optimize the                trated embodiment, items from supplier80 flow to node 76a,
inventory in accordance with the demand forecast in order to           which sends items to node 76b. Node 76b sends items to node
generate inventory targets, which are provided to Supply               76c, which sends items to nodes 76d and 76e. Nodes 76d and
chain planning engine 40. Supply chain planning engine 40              76e provide products to customers 84a and 84b, respectively.
may generate a Supply plan for the Supply chain in accordance     10   A supply lead time for a node 76 refers to the time it takes for
with the inventory targets.                                            a supply to be provided to the node 76 from an upstream node
   According to one embodiment, optimization engine 38                 76.
may provide demand planning engine 36 and Supply chain                   Although supply chain 70 is illustrated as having five nodes
engine 40 with policy information. As an example, optimiza             76a-e and four arcs 78a-d, modifications, additions, or omis
tion engine may instruct demand planning engine 36 to             15   sions may be made to Supply chain 70 without departing from
decrease the demand variability of the demand estimate. As             the scope of the invention. For example, supply chain 70 may
another example, optimization engine 38 may instruct Supply            have more or fewer nodes 76 or arcs 78. Moreover, nodes 76
chain planning engine 40 to decrease the Supply lead time or           or arcs 78 may have any Suitable configuration. For example,
Supply lead time variation.                                            node 76a may supply items to node 76c, but not to node 76b.
   Client system 20 and server system 24 may each operate on              Certain characteristics of supply chain 70 may make it
one or more computers at one or more locations and may                 difficult for supply chain 70 to respond to a customer demand.
include appropriate input devices, output devices, mass Stor           For example, high demand variability and long Supply lead
age media, processors, memory, or other components for                 times may hinder the responsiveness of supply chain 70.
receiving, processing, storing, and communicating informa              Redistributing inventory towards downstream nodes 76 of
tion according to the operation of system 10. For example, the    25   Supply chain 70 may improve responsiveness. Distributing
present invention contemplates the functions of both client            inventory towards downstream nodes 76, however, may
system 20 and server system 24 being provided using a single           increase the inventory cost and the risk of obsolete inventory.
computer system, Such as a single personal computer. As used           Accordingly, different nodes 76 of supply chain 70 may be
in this document, the term “computer refers to any suitable            selected as response buffers in order to balance the respon
device operable to accept input, process the input according      30   siveness and flexibility of supply chain 70.
to predefined rules, and produce output, for example, a server,           FIG. 3 is a diagram illustrating an example node 76 of
workstation, personal computer, network computer, wireless             supply chain 70 of FIG. 2. A demand forecast may be gener
telephone, personal digital assistant, one or more micropro            ated for node 76. The demand forecast may predict a mean
cessors within these or other devices, or any other suitable           demand over Supply lead time and a demand variability. A
processing device. Database 26 may include any suitable data      35   demand stock and a demand variability stock may be esti
storage arrangement and may operate on one or more com                 mated for the mean demand over Supply lead time and the
puters at one or more locations.                                       demand variability. The demandstock of a node 76 represents
   Client system 20, server system 24, and database 26 may be          the stock calculated to cover the mean demand over the Sup
integrated or separated according to particular needs. Client          ply lead time at the node 76. The demand variability stock for
system 20, server system 24, and database26 may be coupled        40   a node 76 represents the stock calculated to cover the demand
to each other using one or more computer buses, local area             variability of the demand over the supply lead time at the node
networks (LANs), metropolitan area networks (MANs), wide               76. Since the mean demand over supply lead time is deter
area networks (WANs), a global computer network such as                ministic and the demand variability is probabilistic, the
the Internet, or any other appropriate wireline, optical, wire         demand stock is deterministic and the variability stock is
less, or other links.                                             45   probabilistic.
   Modifications, additions, or omissions may be made to                  For example, the supply lead time SLT for node 76 may be
system 10 without departing from the scope of the invention.           SLT-2 weeks, and the demand forecast may predict a mean
For example, system 10 may have more, fewer, or other                  demand d=1000 units per week with a demand variability
modules. Moreover, the operations of system 10 may be                  O-10%. Optimization engine 38 may calculate demand
performed by more, fewer, or other modules. For example,          50   stock SD=dxSLT=(1,000 units/1 week)x2 weeks=2,000
the operations of simulation engine 34 and optimization                units. The demand variability stock SV may be calculated
engine 38 may be performed by one module, or the operations            according to SDxO 2,000 unitsx 10%-200 units. The inven
of optimization engine 38 may be performed by more than                tory target IT may be estimated from SD and SV according to
one module. Additionally, functions may be performed using             IT=SD+SV=2,000 units+200 units=2,200 units.
any Suitable logic comprising Software, hardware, other           55      According to one embodiment, optimization engine 38
logic, or any Suitable combination of the preceding. As used           may calculate the demand stock independently from the
in this document, “each refers to at least one member of a set.        demand variability stock. Separate calculations of the
   FIG. 2 is a diagram illustrating an example Supply chain 70         demand stock and the demand variability Stock may aid in
that receives supplies from one or more suppliers 80 and               identifying changes to a Supply chain 70 that may be made.
provides products to one or more customers 84. Items flow         60   For example, if the demand stock is 85% of the target inven
through Supply chain 70, and may be transformed or remain              tory, and the demand variability stock is 15% of the total
the same as they flow through supply chain 70. Items may               inventory, then a user may determine that decreasing the
comprise, for example, parts or Supplies that may be used to           demand stock may be more beneficial than decreasing the
generate the products. For example, an item may comprise a             demand variability stock.
part of the product, or an item may comprise a Supply that is     65      Separate calculations of the demand stock and the demand
used to manufacture the product, but does not become a part            variability stock may also provide visibility on how changing
of the product. Downstream refers to the direction from sup            certain parameters such as the Supply lead time, Supply lead
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                              Page 87 of 115 PageID 181

                                                       US 8,781,868 B2
                               5                                                                       6
time variability, or demand variability affects optimization of          dance with historical data. The method begins at step 200,
inventory targets. For example, decreasing demand variabil               where optimization engine 38 calculates an inventory target
ity typically decreases the demand variability stock, which              for a node 76 of supply chain 70. The inventory target may be
may allow for decreasing the inventory target, relaxing Sup              calculated according to the method described with reference
ply lead time requirements, or both. As another example,                 to FIG. 5. For example, the inventory target IT may be deter
decreasing the Supply lead time, Supply lead time variability,           mined from a demand stock SD and a demand variability
or both typically decreases the demand stock, which may                  stock SV according to IT=SD+SV. Predicted demand 92 is
allow for decreasing the inventory target, relaxing demand               compared with the actual demand 94 at step 204. An example
variability requirements, or both.                                       of predicted demand 92 and actual demand 94 is described
   FIG. 4 is a graph90 illustrating a predicted demand 92 and       10
                                                                         with reference to FIG. 4.
an actual demand 94 with respect to time. Predicted demand                  Predicted demand 92 may exhibit a demand bias such as a
92 represents a demand that is calculated without knowledge              positive bias when compared with actual demand 94. A
of the actual demand, and may be determined from a demand                demand bias refers to the tendency of predicted demand 92 to
forecast generated by demand planning engine 36. Predicted
demand 92 may include a mean demand d and a demand                  15   be greater than or less than actual demand 94. A positive bias
variability of with respect to time. Actual demand 94 repre              occurs when predicted demand 92 is less than actual demand
sents the known demand. In the illustrated example, actual               94, and negative bias occurs when predicted demand 92 is
demand 94 is greater than predicted demand 92.                           greater than actual demand 94. If there is no positive bias, the
   Different business models may use different types of                  method proceeds to step to 220.
demand forecasts or may not even use demand forecasts at all.               If there is a positive bias, the method proceeds to step 212.
Examples of business models include the build-to-forecast                Supply chain 70 may be associated with a forecast business
model, the assemble-to-order model, and the build-to-order               model Such as a build-to-forecast or an assemble-to-order
model. According to the build-to-forecast model, products                business model. If the business model is not a forecast busi
are produced in response to a demand forecast. Build-to                  ness model, the method proceeds to step 220. If the business
forecast models typically require an accurate and precise           25   model is a forecast business model, the method proceeds to
demand forecast. According to the assemble-to-order model,               step 216. At step 216, the inventory target is adjusted. The
parts of the product may be produced, and then the product is            inventory target IT may be adjusted by, for example, ignoring
assembled from the parts in response to an order. Assemble               the demand variability stock SV such that IT=SD. For a
to-order models typically require an accurate and precise                build-to-forecast business model, if the forecast for a product
demand forecast for the parts of the product. According to the      30   is positive, then the demand variability stock for the product
build-to-order model, products are produced in response to an            might not be needed. Foran assemble-to-order forecast, if the
order from a customer rather than to a demand forecast.                  forecast for a part is positive, then the demand variability
   FIG. 5 is a flowchart illustrating an example method for              stock for the part might not be needed. The results are
estimating an inventory target for a node 76 of Supply chain             reported at step 220. After reporting the results, the method
70. The method begins at step 100, where optimization engine        35   ends.
38 receives a demand forecast and a supply lead time for node              Modifications, additions, or omissions may be made to the
76. Demand planning engine 36 may provide the demand                     method without departing from the scope of the invention.
forecast, and Supply chain planning engine 40 may provide                Additionally, steps may be performed in any suitable order
the Supply lead time. The demand forecast may include a                  without departing from the scope of the invention.
mean demand and a demand variability. According to one              40      FIG. 7 is a flowchart illustrating an example method for
example, the supply lead time SLT may be SLT-2 weeks. The                optimizing inventory in supply chain 70. The method may be
mean demand and the demand variability are established                   used to determine the effect of changing a Supply parameter,
from the demand forecast at Step 104. According to one                   a demand parameter, or both on inventory optimization. A
example, the demand forecast may predict a mean demand                   Supply parameter refers to a parameter relevant to the Supply
d=1,000 units per week with a demand variability O-10%.             45   for a node 76 Such as the supply lead time or the supply lead
   The demand stock is determined at step 108. The demand                time variability. A demand parameter refers to a parameter
stock may represent the stock that covers the mean demand                relevant to the demand on a node 76 Such as the mean demand
over a supply lead time. The demand stock SD may be cal                  or the demand variability. The benefits of the response may be
culated by multiplying the mean demand d per time unit by                compared with the cost of the change in order to adjust an
the supply lead time SLT. For example, SD=dxSLT=(1,000              50   inventory target. The method begins at step 300, where opti
units/1 week)x2 weeks=2,000 units. The demand variability                mization engine 38 calculates an inventory target. The inven
stock is determined at step 112. The demand variability stock            tory target may be calculated according to the method
SV may be calculated by multiplying demand stock SD by                   described with reference to FIG. 4. For example, the inven
variability (O according to SV=SDxO 2,000 unitsx                         tory target may be calculated by adding a demand stock to a
10%-200 units. The inventory target is calculated at step 116.      55   demand variability stock.
The inventory target may be calculated by adding the demand                 Steps 304 through 308 describe changing a supply param
stock with the demand variability stock. For example, inven              eter Such as a Supply lead time or a Supply lead time variability
tory target IT may be estimated from SD and SV according to              and evaluating the effects of the change. The Supply param
IT=SD+SV=2,000 units+200 units=2,200 units. The reports                  eter is changed at step 304. The Supply parameter may be
are resulted at step 120. After reporting the results, the method   60   changed by, for example, decreasing the Supply lead time.
ends.                                                                    Changing a Supply parameter however, typically has an asso
   Modifications, additions, or omissions may be made to the             ciated cost. For example, costs related to decreasing a Supply
method without departing from the scope of the invention.                lead time may include an increase in delivery costs. The
Additionally, steps may be performed in any suitable order               response to the change is determined at step 306. The
without departing from the scope of the invention.                  65   response may have an associated benefit. For example,
   FIG. 6 is a flowchart illustrating an example method for              decreasing the Supply lead time may resultina decrease in the
estimating inventory targets for Supply chain 70 in accor                demand stock, which in turn results in a decrease in the
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                             Page 88 of 115 PageID 182

                                                      US 8,781,868 B2
                               7                                                                   8
inventory target. The cost of the change is compared to the                  calculating a demand variability stock that satisfies a
benefit of the response at step 308. After comparing, the                      demand variability of the demand over supply lead
method proceeds to step 320.                                                   time at the node;
   Step 314 through 318 describe changing the demand vari                    establishing the demand bias of the demand at the node:
ability and evaluating the effects of the change. The demand                   and
variability is changed at step 314. For example, the demand                  determining the inventory target of the node based on the
variability may be decreased by improving the precision of                     demand stock and the demand variability stock in
the demand forecast received from demand planning engine                       accordance with the demand bias;
36. Changing the demand variability, however, may involve          10
                                                                          changing, by the computer, a Supply parameter associated
certain costs. For example, costs related to decreasing the                 with the node, the change in the Supply parameter asso
demand variability may include the cost of purchasing soft                  ciated with a Supply parameter cost or a Supply param
ware that generates a more precise demand estimate or the                    eter benefit;
cost of increased time or data needed to produce a more                   adjusting, by the computer, the Supply parameter associ
precise demand estimate. The response to the change is deter       15        ated with the node, when the benefit of the supply
mined at step 316. The response may have an associated                       parameter exceeds the cost of the Supply parameter, and
benefit. For example, decreasing the demand variability may               adjusting, by the computer, the inventory target of the node
decrease the demand variability stock, which in turn may                     based on the adjusted Supply parameter.
decrease the inventory target. The cost of the change is com              2. The method of claim 1, further comprising:
pared to the benefit of the response to the change at step 318.           changing, by the computer, a demand parameter associated
After comparing, the method proceeds to step 320.                            with the node, the change in the demand parameter
   The supply lead time, the demand variability, or both are                 associated with a demand parameter cost or a demand
adjusted in response to the comparisons at step 320. For                     parameter benefit;
example, if the benefit of changing the Supply lead time                  adjusting, by the computer, the demand parameter associ
outweighs the cost of changing the Supply lead time, the           25        ated with the node, when the benefit of the demand
Supply lead time may be changed. As another example, if the                  parameter exceeds the cost of the demand parameter;
benefit of changing the demand variability outweigh the cost                 and
of changing the demand variability, the demand variability                adjusting, by the computer, the inventory target of the node
may be changed. The results are reported at step 322. After                  based on the adjusted demand parameter.
reporting the results, the method ends.                            30
                                                                          3. The method of claim 1, wherein the supply parameter
   Modifications, additions, or omissions may be made to the            comprises the supply lead time or supply lead time variability.
method without departing from the scope of the invention.
For example, steps 304 through 308 or steps 314 through 318               4. The method of claim 2, wherein the demand parameter
may be omitted. Additionally, steps may be performed in any             comprises a mean demand or the demand variability.
suitable order without departing from the scope of the inven       35     5. The method of claim 1, wherein calculating the inven
tion. For example, steps 304 through 308 and steps 314                  tory target of the node, comprises:
through 318 may be preformed concurrently such that chang                 establishing that a predicted demand is less than an actual
ing the Supply lead time and the demand variability at steps                 demand; and
304 and 314 may be preformed concurrently. The responses                  using the demand stock but not the demand variability
may be checked substantially simultaneously at step 306 and        40        stock in determining the inventory target.
316, and the costs and benefits may be compared substantially             6. The method of claim 2, further comprising:
simultaneously at step 308 and 318.                                       changing a second demand parameter associated with the
   Certain embodiments of the invention may provide one or                   node, the change in the second demand parameter asso
more technical advantages. For example, an inventory target                  ciated with a second demand cost and a second demand
may be determined from a demand stock and a demand Vari            45        benefit;
ability stock. The demand stock covers mean demand over                   changing a second Supply parameter associated with the
lead time, and the demand variability stock covers demand                   node, the change in the second Supply parameter asso
variability over lead time. Using the demand stock and the                  ciated with a second Supply cost and a second Supply
demand variability stock to determine an inventory target                    benefit;
may provide for a more accuracy. Historical data may be used       50
                                                                          determining the inventory target of the node according to
to determine the inventory target. The demand stock and the                  the change in the Supply parameter, the change in the
demand variability stock may be used to adjust parameters
such as the supply lead time, the demand variability, or both                demand parameter, and the comparison of the second
to optimize the inventory target.                                            demand cost and the second Supply benefit.
   Although an embodiment of the invention and its advan           55     7. The method of claim 2, further comprising:
tages are described in detail, a person skilled in the art could          generating a demand forecast;
make various alterations, additions, and omissions without                determining the demand over Supply lead time from the
departing from the spirit and scope of the present invention as              demand forecast; and
defined by the appended claims.                                           determining the demand variability of the demand over
                                                                   60        Supply lead time from the demand forecast.
  What is claimed is:                                                     8. The method of claim 2, further comprising:
  1. A method of optimizing a Supply chain parameter of a                 identifying a business model associated with the Supply
node of a Supply chain, comprising:                                          chain; and
  calculating, by a computer, an inventory target for a node of           adjusting the Supply parameter and the demand parameter
     a Supply chain; by:                                           65        in accordance with the business model.
     calculating a demand stock that satisfies a demand over              9. A system of optimizing a Supply chain parameter of a
        Supply lead time at a node of the Supply chain;                 Supply chain, comprising:
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                                Page 89 of 115 PageID 183

                                                      US 8,781,868 B2
                                                                                                     10
  an optimization engine tangibly embodied on a non-tran                   15. A non-transitory computer-readable medium embod
    sitory computer-readable medium configured to calcu                 ied with Software for optimizing a Supply chain parameter of
    late an inventory target for a node of a Supply chain,              a node of a Supply chain, the Software when executed by a
    comprising:                                                         computer is configured to:
     calculate a demand stock that satisfies a demand over         5      calculate an inventory target for a node of a Supply chain;
        Supply lead time at a node of the Supply chain;                      comprising:
     calculate a demand variability stock that satisfies a                      calculate a demand stock that satisfies a demand over
        demand variability of the demand over supply lead                          Supply lead time at a node of the Supply chain;
       time at the node;                                                        calculate a demand variability stock that satisfies a
     establish the demand bias of the demand at the node; and
                                                                   10              demand variability of the demand over supply lead
     determine the inventory target of the node based on the                      time at the node;
       demand stock and the demand variability stock in                         establish the demand bias of the demand at the node; and
       accordance with the demand bias;
                                                                                determine the inventory target of the node based on the
   change a Supply parameter associated with the node, the                        demand stock and the demand variability stock in
                                                                   15              accordance with the demand bias;
      change in the Supply parameter associated with a Supply             change a Supply parameter associated with the node, the
      parameter cost or a Supply parameter benefit;                          change in the Supply parameter associated with a Supply
   adjust the Supply parameter associated with the node, when                parameter cost or a Supply parameter benefit;
      the benefit of the supply parameter exceeds the cost of             adjust the Supply parameter associated with the node, when
      the Supply parameter; and                                             the benefit of the supply parameter exceeds the cost of
   adjust the inventory target of the node based on the adjusted            the Supply parameter; and
      Supply parameter.                                                   adjust the inventory target of the node based on the adjusted
   10. The system of claim 9, further comprising:                            Supply parameter.
   change a demand parameter associated with the node, the                16. The non-transitory computer-readable medium soft
      change in the demand parameter associated with a             25   ware of claim 15, wherein the software is further configured
      demand parameter cost or a demand parameter benefit;              tO:
   adjust the demand parameter associated with the node,                      change a demand parameter associated with the node, the
      when the benefit of the demand parameter exceeds the                       change in the demand parameter associated with a
      cost of the demand parameter; and                                          demand parameter cost or a demand parameter benefit;
   adjust the inventory target of the node based on the adjusted   30         adjust the demand parameter associated with the node,
      demand parameter.                                                         when the benefit of the demand parameter exceeds the
   11. The system of claim 9, wherein the optimization engine                    cost of the demand parameter; and
is further configured to calculate the inventory target of the                adjust the inventory target of the node based on the adjusted
                                                                                 demand parameter.
node, by:                                                          35         17. The non-transitory computer-readable medium soft
   establishing that a predicted demand is less than an actual          ware of claim 15, wherein the software calculates the inven
     demand; and                                                        tory target of the node, by:
   using the demand stock but not the demand variability                  establishing that a predicted demand is less than an actual
      stock in determining the inventory target.                                demand; and
   12. The system of claim 10, wherein the computer system         40     using the demand stock but not the demand variability
is further configured to:                                                   stock in determining the inventory target.
   change a second demand parameter associated with the                   18. The non-transitory computer-readable medium soft
      node, the change in the second demand parameter asso              ware of claim 16, wherein the software is further configured
     ciated with a second demand cost and a second demand               tO:
     benefit;                                                      45         change a second demand parameter associated with the
  change a second Supply parameter associated with the                          node, the change in the second demand parameter asso
    node, the change in the second Supply parameter asso                        ciated with a second demand cost and a second demand
    ciated with a second Supply cost and a second Supply                        benefit;
     benefit;                                                                 change a second Supply parameter associated with the
   determine the inventory target of the node according to the     50           node, the change in the second Supply parameter asso
      change in the Supply parameter, the change in the                         ciated with a second Supply cost and a second Supply
      demand parameter, and the comparison of the second                        benefit;
      demand cost and the second Supply benefit.                          determine the inventory target of the node according to the
   13. The system of claim 10, wherein the computer system                  change in the Supply parameter, the change in the
is further configured to:
                                                                   55       demand parameter, and the comparison of the second
                                                                            demand cost and the second Supply benefit.
   generate a demand forecast;                                            19. The non-transitory computer-readable medium soft
   determine the demand over supply lead time from the                  ware of claim 16, wherein the software is further configured
     demand forecast; and                                               tO:
   determine the demand variability of the demand over Sup         60         generate a demand forecast;
      ply lead time from the demand forecast.                                 determine the demand over supply lead time from the
   14. The system of claim 10, wherein the computer system                      demand forecast; and
is further configured to:                                                 determine the demand variability of the demand over Sup
   identify a business model associated with the Supply chain;              ply lead time from the demand forecast.
     and                                                           65     20. The non-transitory computer-readable medium soft
  adjust the Supply parameter and the demand parameter in               ware of claim 16, wherein the software is further configured
     accordance with the business model.                                tO:
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                    Page 90 of 115 PageID 184

                                                  US 8,781,868 B2
                            11                                           12
 identify a business model associated with the Supply chain;
   and
 adjust the Supply parameter and the demand parameter in
   accordance with the business model.
                     k   k   k   k   k
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20   Page 91 of 115 PageID 185




                      EXHIBIT 6
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                                   Page 92 of 115 PageID 186
                                                                                                   US010572856B2


(12) Rau
     United     States Patent                                                   ( 10 ) Patent No.: US 10,572,856 B2
         et al.                                                                 (45 ) Date of Patent:    Feb. 25 , 2020
(54 ) CUSTOM APPLICATION BUILDER FOR                                             6,308,178 B1 * 10/2001 Chang et al.
      SUPPLY CHAIN MANAGEMENT                                                    6,957,191 B1 * 10/2005 Belcsak et al.            705/38
                                                                                 7,058,587 B1 * 6/2006 Horne                    705 /7.22
(75 ) Inventors: Anand Rau, Irvine, CA (US) ; Tarak                               7,325,015B2 * 1/2008 Zhou et al.             707 / 104.1
                                                                                 7,577,907 B2 * 8/2009 Vishnia -Shabtai et al . 715/255
                 Patel, Corona , CA (US )                                     2002/0111953 A1 * 8/2002 Snyder                    707/101
                                                                          2002/0188486          A1 * 12/2002 Gil et al.              705/7
(73 ) Assignee: JDA Software Group , Inc., Scottsdale,                    2003/0074247          A1 * 4/2003 Dick et al.              705/9
               AZ (US)                                                    2004/0254825          A1 * 12/2004 Hsu et al.              705/8
                                                                          2005/0021348          A1 * 1/2005 Chan et al.              705/1
( * ) Notice : Subject to any disclaimer, the term of this                2005/0262453          A1 * 11/2005 Massasso             715/965
               patent is extended or adjusted under 35                    2006/0101391          Al * 5/2006 Ulke et al.           717/107
               U.S.C. 154(b ) by 680 days .                               2006/0106897 Al * 5/2006 Sapozhnikov et al.             707/204
                                                                          2006/0190486 A1 *           8/2006 Zhou et al.         707 / 104.1
(21) Appl. No.: 11 /371,985                                                                             (Continued )
( 22 )    Filed :      Mar. 8 , 2006                                                             OTHER PUBLICATIONS
(65 )                 Prior Publication Data
                                                                       Rossi, G., Schwabe, D., & Guimaraes, R. (2001). Designing Per
          US 2006/0206411 A1 Sep. 14, 2006                             sonalized Web Applications. In Conference proceedings: the Tenth
                                                                       International World Wide Web Conference, Hong Kong, May 1-5 ,
             Related U.S. Application Data                             2001 (pp . 275-284 ). New York : ACM .*
(60 ) Provisional application No. 60 /660,543 , filed on Mar.
          9 , 2005 .
                                                                       Primary Examiner William S Brockington, III
(51) Int. Ci.                                                          (74 ) Attorney, Agent, or Firm Spencer Fane LLP ;
          G06Q 10/00              (2012.01 )                           Steven J. Laureanti
          G06Q 10/10              (2012.01)
          G06Q 10/08              (2012.01 )
(52) U.S. CI.                                                          (57 )                           ABSTRACT
          CPC              G06Q 10/10 ( 2013.01 ); G06Q 10/08          Supply chain management is performed by building a user
                            ( 2013.01); G06Q 10/0835 (2013.01)
(58) Field of Classification Search                                    defined custom application that uses supply chain data . The
          CPC ...... GO6Q 10/083 ; GO6Q 10/06 ; GO6Q 10/08 ;           supply chain data is returned for display and /or use in the
                                   G06Q 10/0835 ; G06Q 10/10           custom application based on metadata stored in a database
          USPC                                           705/7          that is arranged to store supply chain data. The metadata
          See application file for complete search history.            specifies a stored procedure that when called based on
                                                                       parameters in a request generated in response to a user
( 56 )                   References Cited                              selecting a custom application , returns the supply chain data
                    U.S. PATENT DOCUMENTS                              that may be used in whole or in part in the custom appli
                                                                        cation .
         5,603,034 A * 2/1997 Swanson                  717/111
         5,754,858 A * 5/1998 Broman et al.            717/111
         5,950,001 A * 9/1999 Hamilton et al.          717/107                                 23 Claims, 15 Drawing Sheets
                                                  30


                                                                  Trading Partner
                                                                        32




                                                                   Web Service
                                                                        34


                                                                 Custom Application
                                                                      Builder
                                                                        35




                                                                     Database
                                                                         36
                                                                                      Server
                                                                                        33
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20             Page 93 of 115 PageID 187

                                          US 10,572,856 B2
                                                   Page 2

( 56 )                References Cited
              U.S. PATENT DOCUMENTS
  2006/0190714 Al *    8/2006 Vaszary    G06F 9/5083
                                             713/100
* cited by examiner
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                                        Page 94 of 115 PageID 188

U.S. Patent                           Feb. 25 , 2020              Sheet 1 of 15                                  US 10,572,856 B2




                  PSuaprltiser   16
                                              PSuaprltiesr   18
                                                                   PSuaprltiesr   20




                                              Manufctre      14
                                                                                                           1
                                                                                                           .
                                                                                                           FIG   PRIOR
                                                                                                                 (
                                                                                                                 ART
                                                                                                                 )


                                                                                       Distrbued   22




                                               Retailer      12




              5
                                                                                        Consumer   10
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20             Page 95 of 115 PageID 189

U.S. Patent            Feb. 25 , 2020    Sheet 2 of 15                US 10,572,856 B2




                  30


                                          Trading Partner
                                                32



                                                 1
                                                11

                                          Web Service
                                                34




                                        Custom Application
                                              Builder
                                                35




                                            Database
                                                36

                                                             Server
                                                               33



                                            FIG . 2
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                   Page 96 of 115 PageID 190

U.S. Patent            Feb. 25 , 2020       Sheet 3 of 15                   US 10,572,856 B2




                  40


                                           Select new custom
                                           application to build        42




                                        Pass request to database       44



                                        Call stored procedure of
                                          module specified by          46
                                                 request




                                          Return module data          48




                                         Display data based on         49
                                          user customization


                                               FIG . 3
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                 Page 97 of 115 PageID 191

U.S. Patent              Feb. 25 , 2020     Sheet 4 of 15                  US 10,572,856 B2




           50


            Custom Application Administration
                Custom Applications                                  410
                 View  Modify Delete | Select Action
                                       SelectAction
                                 420   Copy
                                            Access Admin
                                             Search Administration
                Application Name            New Exception Manager
                Email Notifications         New Transaction State Model
                LEO_Notification            New Order Manager
                                            New ForecastManager
                A01                         New RCF Manager
                Order Line History          New Notification Manager
                DK Order Line History       New JSA Manager
                                            New Inventory Manager
                Notes                        View Application /Report Modules

                                          FIG . 4
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                Page 98 of 115 PageID 192

U.S. Patent         Feb. 25 , 2020           Sheet 5 of 15               US 10,572,856 B2




              52


                    Custom Application Administration
                      Custom Applications
                       View  Modify Delete              | SelectAction
                                                  420
                                              r
                      Application Name                                   Mod
                      TestErrorLog                                       Exc
                      Test Error Captions                                Exc
                      RCFErrLog                                          Exc
                                                                         Exc
                      Test Trace Captions                                Exc
                      Test13 Error Log ARB                               Exc
                      Test13 Error Log ARB (Copy )                       Exc
                      Test13 Trace Log Test ARB                          Exc
                      Trace Log 1                                        Exc
                      bekman1                                            Exc


                                             FIG . 5
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                 Page 99 of 115 PageID 193

U.S. Patent         Feb. 25 , 2020            Sheet 6 of 15             US 10,572,856 B2




              54


                    Custom Application Wizard
                         Step 1 : Add basic Information
                          < Back     Next >     | Save        Cancel | S
                          Add basic information instructions .
                   610        Custom Application Error Log
                                       Category
                   620 2 Custom Application
                                              Name Test13 CV Trace Error ||
                   630 2 Custom Application Trace Error Log test for
                                Description


                                              FIG . 6
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                     Page 100 of 115 PageID 194

U.S. Patent               Feb. 25 , 2020           Sheet 7 of 15                  US 10,572,856 B2




             56 -



                     Custom Application Wizard
                          Step 2 : Select Columns
                           < Back       Next >        Save      Cancel        S

                           Select the columns you would like to display
                    710
                            Error Information              Calculate Column
                                 Column Name                                        730
                                    Error Log ID




                            O
                                    Error ID
                                    GUID
                                    Source
            720
                             ?      Username
                                    Message
                                    Additional Details
                                    Error Date
                                    Dorord nato



                                                 FIG . 7
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                    Page 101 of 115 PageID 195

U.S. Patent          Feb. 25 , 2020              Sheet 8 of 15               US 10,572,856 B2




               58



                     Custom Application Wizard
                       Step 2 : Select Columns
                         < Back         Next >         Cancel

                         Select the columns you would like to display i
                    7107Error Information             Calculate Column
                                         Name                   Rename Colum
                          *         v    Column - 1             Column - 1




                              Add



                                                 FIG . 8
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                    Page 102 of 115 PageID 196

U.S. Patent          Feb. 25 , 2020           Sheet 9 of 15                     US 10,572,856 B2




               60



                     Custom Application Wizard
                        Step 3 : Layout Columns
                        < Back       Next >         Cancel
                         Column Layout             Footer Operation
                        Select the columns you would like to display t
                        Drag a column header here to group by that
                                 Error Log ID            Error ID
                            data                  data                   data




                            Cell Text Alignment < Left              < Center >


                          Select the Number of 10                            Re
                             Records to Display          100                    Rel


                                              FIG . 9
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                Page 103 of 115 PageID 197

U.S. Patent          Feb. 25 , 2020            Sheet 10 of 15             US 10,572,856 B2




               62


                     Custom Application Wizard
                       Step 3 : Layout Columns
                         < Back       Next >         Cancel        1010
                         Column Layout             Footer Operations
                         Select Footer Details
                             Add Footer Error Log ID              SUM
                              Operation
                                                Column Name          Foot
                           Saved Footer
                             Operations


                                               FIG . 10
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20            Page 104 of 115 PageID 198

U.S. Patent          Feb. 25 , 2020        Sheet 11 of 15          US 10,572,856 B2




             64


                  Custom Application Wizard

                    Step 3 : Layout Columns
                     < Back   Next>           Cancel
                     Column Layout        Footer Operations
                     Select Quick Search and Sort Criteria
                                                                    1110
                          Select Quick Additional Details
                      Search and Sort Additional Details            1120
                              Criteria                              1130
                                          Ascending



                                      FIG . 11
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                  Page 105 of 115 PageID 199

U.S. Patent          Feb. 25 , 2020          Sheet 12 of 15              US 10,572,856 B2




               66



                     Custom Application Wizard
                       Step 4 : Select search Criteria
                         < Back    Next >           Cancel

                           lect search criteria for your view .
                                       Set Search         Create New Search
                                                       O Select saved Seard
                                                       O No Search
                         Select search details
                                      Search Name



                                            FIG . 12
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20             Page 106 of 115 PageID 200

U.S. Patent          Feb. 25 , 2020         Sheet 13 of 15          US 10,572,856 B2




               68



                     Custom Application Wizard

                        Step 5 : Select Actions
                         < Back   Next >          Cancel
                        Select the actions that you want to perform in
                         Error Information
                                  Action Name
                                  View Details


                                           FIG . 13
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20             Page 107 of 115 PageID 201

U.S. Patent          Feb. 25 , 2020         Sheet 14 of 15           US 10,572,856 B2




               70


                     Custom Application Wizard
                       Step 6 : LayoutActions
                        < Back    Next >         Save    Cancel

                        Arrange the order of your actions. Then click
                       View Details




                         Preview Layout
                      Below is the layout of your actions (for display p
                         View Details



                                           FIG . 14
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20              Page 108 of 115 PageID 202

U.S. Patent           Feb. 25 , 2020         Sheet 15 of 15          US 10,572,856 B2




                                       212                           200




                      Memory                      Processor
                        204                         202




                   Storage Device
                        206




                 om                                            210
                        208




                                       FIG . 15
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                         Page 109 of 115 PageID 203

                                                   US 10,572,856 B2
                               1                                                                     2
      CUSTOM APPLICATION BUILDER FOR                              obtains them from any one or more of parts suppliers (e.g.,
         SUPPLY CHAIN MANAGEMENT                                  wholesalers ) 16 , 18 , 20. Upon manufacture of the ordered
                                                                  good, a distributor 22 delivers or causes the delivery of the
           CROSS REFERENCE TO RELATED                             ordered  good to the consumer 10 .
                       APPLICATIONS                             5
                                                                    Further, as discernible from FIG . 1, information regarding
                                                                  the placed order and status thereof may be distributed in any
   This application claims priority under 35 U.S.C. $ 119 (e ) variation across the entities shown in FIG . 1. For example,
to U.S. Provisional Patent Application No.60/660,543, filed the distributor 22 may inform the retailer 12 when the
on Mar. 9, 2005 and entitled " Custom Application Builder ordered good is shipped to the consumer 10 .
for Supply Chain Management” , the entirety of which is 10 Managing the flow of goods, materials, services, and /or
hereby incorporated by reference . Further, the subject matter associated information in a supply chain , such as that shown
of the present application may be related to subject matter in in FIG . 1, is referred to as “ supply chain management”
the following commonly owned applications: U.S. patent (SCM ). In general, supply chain management involves man
application Ser . No. 11/ 158,371, filed on Jun . 22 , 2005 and
entitled “ Program -Based Supply Chain Management”, 15 aging
                                                       ing oftheprocesses
                                                                  design,planning ,execution
                                                                          and activities of ,a control
                                                                                                supply,and
                                                                                                       chainmonitor
                                                                                                              . Such
which claims the benefit of U.S. Provisional Patent Appli    management is generally performed with the objectives of,
cation No. 60/659,829 , filed on Mar. 8 , 2005 and entitled  for example , reducing inventory, increasing delivery times,
“ Program -Based Supply Chain Management” and U.S. pat
ent application Ser. No. 11/ 371,960, filed on Mar. 8 , 2006 reducing costs , increasing sales , synchronizing supply with
and entitled “ Configuration State Model for Supply Chain 20 current and forecasted demand , and/or increasing overall
Management” , which claims the benefit of U.S. Provisional order processing efficiency.
Patent Application No. 60 /660,747 , filed on Mar. 10, 2005                           SUMMARY
and entitled “ Configurable State Model for Supply Chain
Management" .
                                                                  25     According to at least one aspect of one ormore embodi
                      FIELD OF ART                                     ments of the present invention , a computer- implemented
                                                                       method for building a custom application for supply chain
   The present invention generally relates to supply chain             management comprises : storing application parameters for a
management applications and more particularly relates to trading partner in a supply chain , where the application
customizing the display and use of supply chain data in 30 parameters describe at least one customized display of
supply chain management applications.                               supply chain data for the trading partner based on a role of
                                                                    the trading partner; receiving a request for supply chain data
                      BACKGROUND                                    from the trading partner, and responsive to the request,
                                                                    providing the requested supply chain data to the trading
  In general , a “ supply chain ” relates to the flow of goods , 35 partner in accordance with the stored application param
services , and /or associated information from a source to a           eters .
consumer. The supply chain may include various entities,                  According to at least one other aspect of one or more
any one or combination of which are , for example , capable            embodiments of the present invention , a supply chain man
of: receiving an order from a consumer; processing the                 agement system for building a custom application com
order ; managing payment for the order ; determining the 40 prises: a web interface arranged to allow a trading partner to
resources needed to fulfill the order; determining a course of provide application parameters for the custom application ; a
action to fulfill the order; managing the flow of and/or custom application builder module arranged to generate a
distributing information regarding the order; managing request for supply chain data based on the provided appli
resources needed to fulfill the order ; manufacturing and /or cation parameters ; and a database arranged to store the
integrating components of the order (e.g., assembling the 45 supply chain data, where the database is arranged to return
parts of an ordered good ); distributing the ordered good the supply chain data to the custom application builder
and /or service to the consumer; and forecasting needs and module based on parameters specified in the request.
sales of future orders based on previous orders. Those            According to at least one other aspect of one or more
skilled in the art will note that distributing responsibilities embodiments of the present invention , a method of supply
and functions over various entities in a supply chain may 50 chain management comprises: receiving a request from a
result in overall or targeted cost savings , improved order user for supply chain data stored in a database , where the
processing efficiency (e.g., improved delivery times), and /or request comprises parameters specifying a category of the
improved quality of ordered goods and services .                  supply chain data needed for an application selected by the
    FIG . 1 shows a typical supply chain 5.Order flow in the user; invoking a procedure to return the supply chain data
 supply chain 5 generally begins when a consumer 10 places 55 from the database to the user at least partly based on the
an order with a retailer 12. The retailer 12 may be a parameters in the request; and returning the supply chain
“ brick -and-mortar” store or an “ online ” outfit accessible via data for display and use by the application according to
the Internet. The retailer 12 receives the order from the              customization preferences selected by the user.
consumer 10 , checks the order for errors, and ensures                   According to at least one other aspect of one or more
payment for the order. Payment for the order may occur 60              embodiments of the present invention, a method of supply
through direct payment at the time the order is placed ,               chain management comprises : selecting a type of application
payment based on a line of credit established for the con              for viewing supply chain data , where the supply chain data
sumer 10 , or charge for the order at the time the order is            is stored in a database ; generating a web - based request for
fulfilled and shipped to the consumer 10 .                             the supply chain data based on the selecting ; and selectively
    The retailer 12 , based on the placed order , forwards the 65      customizing a display of at least a portion of the supply
order to a manufacturer 14. The manufacturer 14 , based on             chain data returned from the database in response to the
the needs of the placed order, either uses “ on -hand” parts or        web -based request .
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                         Page 110 of 115 PageID 204

                                                   US 10,572,856 B2
                               3                                                                     4
   According to at least one other aspect of one or more                 FIG . 12 shows a screenshot of a user interface for building
embodiments of the present invention , a supply chain man             a custom application in accordance with an embodiment of
agement system comprises: a user system accessibly by a               the present invention .
user, where the user system provides the user a capability to           FIG . 13 shows a screenshot of a user interface for building
build a custom application requiring supply chain data ; a       5
                                                                      a custom application in accordance with an embodiment of
web interface accessible by the user system , where the web           the present invention .
interface is arranged to handle a request from the user                  FIG . 14 shows a screenshot of a user interface for building
system for the supply chain data ; and a database arranged to         a custom application in accordance with an embodiment of
store the supply chain data , where a procedure in metadata           the present invention .
stored in the database is invocable to return the supply chain   10     FIG . 15 shows a computer system in accordance with an
data based on parameters in the request.                              embodiment of the present invention .
   According to at least one other aspect of one or more                              DETAILED DESCRIPTION
embodiments of the present invention , a computer -readable
medium having instructions recorded therein to : render a        15      In the following description of embodiments of the pres
web -based application for allowing a user to select an               ent invention , numerous specific details are set forth in order
application to customize, where the application requires              to provide a more thorough understanding of the present
supply chain data; receive a request from the user to view            invention . However, it will be apparent to one skilled in the
supply chain data using the application ; authenticate the            art that the present invention may be practiced without one
request ; transmit the authenticated request to a database 20 or more of these specific details . In other instances , well
having a procedure stored therein , the procedure invocable           known features have not been described in detail to avoid
to return supply chain data specified by parameters in the unnecessarily complicating the description .
request; and provide the user with at least one of selectable       Generally , embodiments of the present invention relate to
and definable preferences for the application to view and use methods and systems for supply chain management. In one
at least a portion of the returned supply chain data .        25 or more embodiments, supply chain management software
   The features and advantages described herein are not all           allows a user to build custom applications for interacting
inclusive, and, in particular, many additional features and           with supply chain related data .
advantages will be apparent to one skilled in the art in view            FIG . 2 shows at least a portion of a supply chain man
                                                                      agement system 30 in accordance with an embodiment of
of the drawings, specification , and claims. Moreover, it 30 the present invention . A user at trading partner (e.g., con
should be noted that the language used in the specification sumer, retailer, manufacturer, parts supplier, distributor) 32
has been principally selected for readability and instruc desiring           to interact with (e.g., view , act upon ) supply chain
tional purposes and may not have been selected to circum related data            may build a " custom ” application using data in
scribe the claimed invention .                                     one or more particular “modules ” (“ customization ” further
          BRIEF DESCRIPTION OF DRAWINGS                         35 described below with reference to FIGS. 3-15 ). A module in
                                                                   system 30 may relate to any aspect of supply chain man
   FIG . 1 shows a block diagram of a typical supply chain . order data. For
                                                                   agement          example , a module may relate to purchase
   FIG . 2 shows a block diagram of a supply chain manage and /or management datadata. , forecasting data , invoice data ,
                                                                               , inventory
ment system in accordance with an embodiment of the 40 Accessing and customizing the use and display ofmodule
present invention .                                                data involves passing a request from the trading partner 32
   FIG . 3 shows a flow process for supply chain management to a supply chain management server 33 (via, for example ,
in accordance with an embodiment of the present invention . an HTML application (i.e., the trading partner 32 may
   FIG . 4 shows a screenshot of a user interface for building communicate with the supply chain management server 33
a custom application in accordance with an embodiment of 45 over the Internet)). The request generally includes applica
the present invention .                                            tion parameters as to, for example , the type of application
   FIG . 5 shows a screenshot of a user interface for building the trading partner 32 wishes to customize. Further , in one
a custom application in accordance with an embodiment of or more embodiments, the application parameters may be
the present invention .                                            dependent on or relate to a role of trading partner 32 in the
   FIG . 6 shows a screenshot of a user interface for building 50 supply chain . For example , a distributor may requestmodule
a custom application in accordance with an embodiment of data that specifically pertains to the function of the distribu
the present invention .                                            tor.
   FIG . 7 shows a screenshot of a user interface for building        In one or more embodiments , a request formodule data by
a custom application in accordance with an embodiment of trading partner 32 may be generated by a software applica
the present invention .                                         55 tion resident at the trading partner 32. In one or more other
   FIG . 8 shows a screenshotof a user interface for building embodiments, the trading partner 32 may access a web
a custom application in accordance with an embodiment of based application to generate the request, where the web
the present invention .                                            based application is rendered by a web service 34. Regard
   FIG . 9 shows a screenshot of a user interface for building less ofhow the request for module data is generated ,the web
a custom application in accordance with an embodiment of 60 service 34 may require identification information to authen
the present invention .                                            ticate the user at trading partner 32. The provided identifi
   FIG . 10 shows a screenshotof a user interface for building cation information may further indicate what permissions
a custom application in accordance with an embodiment of the user at trading partner 32 has to access particular module
the present invention .                                            data . For example , the user at trading partner 32 may have
   FIG . 11 shows a screenshot of a user interface for building 65 permission to access purchase order data but may not have
a custom application in accordance with an embodiment of permission to access data relating to administrative func
the present invention .                                               tions.
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                            Page 111 of 115 PageID 205

                                                      US 10,572,856 B2
                                5                                                                      6
    Further, those skilled in the art will note that web service         chain data is returned from the database , that supply chain
 34 may support various platforms. For example , in one or               data may be displayed according to the user's customization
more embodiments, web service 34 may support both                        preferences/selections.
Microsoft Windows® -based clients and Apple Macintosh®                      As described above with reference to FIGS . 2 and 3 , a
operating system -based clients.                                      5 user may build custom applications for interacting with
    Once authenticated , the module data request is passed               module data . FIGS. 4-14 show user interfaces that may be
 from the web service 34 to custom application builder                   used to build one or more custom supply chain management
module 35. The custom application builder module 35                      application . FIG . 4 shows a screenshot 50 of a user interface
 generates one or more messages based on the module data                 that allows the user to select a type of custom application to
 request. In one or more embodiments , these messages may             10 build . As shown in FIG . 4 , the user can select using a
be coded in an extensible markup language (XML ) format.                 pull- down menu any one of various actions to create a new
    The messages generated by the custom application builder             custom application .
module 35 are passed to a database 36. Although database 36                 Further, in one or more embodiments, the application
is shown in FIG . 2 as being part of the supply chain                    types shown in FIG . 4 may be associated with “ child "
management server 33, those skilled in the art will note that        15 applications (not shown ) that may be selected by the user. In
 in one or more embodiments, database 36 may not be part                 such embodiments , the user may create a child application
of the supply chain management server 33. Instead , database             and then link the child application to its parent.
 36 may be operatively connected to the supply chain man                  Customizing Applications
agement server 33 via , for example , a network connection .                In general, in one or more embodiments, a user may
    Database 36 contains definitions of various modules . The        20 customize the display and use of module data returned from
definition of a module (a “module definition file ” ) specifies ,        a database ( e.g., database 36 in FIG . 2 ). The customized
for example , (i) the location of data in the database 36 for the        display may provide for any combination of the following :
module and (ii) a stored procedure to invoke when an                     a selection of columns to display and one or more user
application of the module is instantiated . Further, in one or           defined column names; user-defined column widths and
more embodiments, the definition of a module may be                  25 alignments; a selection of default sort criteria and sort
described in metadata , e.g., an XML file . Thus, from a                 direction; a selection of default search criteria ( the search
programming perspective, a developer specifies the appro                 criteria may allow for the searching of data in a displayed
priate metadata , stores the metadata in the database 36 , and           column ); a user -defined custom search ; user selected action
creates a method that effectively allows a user-level appli              buttons and the ability to rename and rearrange the actions;
cation to extract data from the database 36 to the module             30 and the ability to assign another custom display to an action
used to implement the user-level application . Further, in one           button .
or more embodiments , a new definition of a module or a                     Using the user interface shown in FIG . 4 , the user may
definition of a new module may be uploaded the database select ( from the dropdown menu 410 shown in FIG . 4 ) a new
  36 at any time.                                                        type of custom application to create or the user may select
     The stored procedure of a module is called in response to 35 (from the grid 420 shown in FIG . 4 ) an existing custom
receiving a message for data of the module from the custom application to modify. Once a custom application is selected
application builder module 35.When the stored procedure is as shown in FIG . 4 , a user may then begin to customize the
 called , data associated with the corresponding module is selected application . For example , in the screenshot of user
returned from the database 36 to the custom application interface 52 shown in FIG . 5 , customization occurs by first
builder module 35. In general , the custom application 40 accessing a user interface that displays a list of applications .
builder module 35 generates and renders user interfaces From this list, the user selects one of the named applications
 (Uls ) that allow a user at trading partner 32 to interact with to modify. Further , although not shown in FIG . 5 , additional
supply chain data via web service 34. As further described information may be presented to the user when selecting an
below with reference to FIGS . 3-15 , the display and/or use application to modify . For example, information may be
of module data returned to the custom application builder 45 provided relating to the nameof themodule that implements
module 35 is customizable by the user at trading partner 32 the application , the date and time of the last modification of
via web service 34 .                                                      the application , and a last user who modified the application .
    Further , in one or more embodiments , supply chain data                Once an application is selected for customization , a user
stored in the database 36 may be updated ( e.g., removed , interface , such as that of the screenshot of user interface 54
modified , added , reorganized ) based on activities in a supply 50 shown in FIG . 6 , is displayed to allow the user to add ,
chain associated with the database 36. Further still , in one or remove , or edit information about the selected application .
more embodiments , a user building a custom application via , Such information may include, for example, a category 610
for example, web service 34 , may additionally directly and a name of the selected application 620 and/or a short text
update or indirectly cause to update supply chain data stored description 630 of the selected application .
in the database 36 .                                                 55     Now referring to FIG . 7 ,which shows a screenshot of user
    FIG . 3 shows a flow process 40 for supply chain man                 interface 56 , a usermay select what error information 710 to
agement in accordance with an embodiment of the present display. A check mark 720 indicates that the corresponding
 invention . Initially , a user, via , for example, a web interface , error information will be displayed . The user may deselect
selects a new custom application to build 42. Based on the particular error information by removing the corresponding
selection , the web interface generates an XML message that 60 check mark (s ) 720. Error information may relate to , for
is passed to a database 44, which in turn calls a stored example , an identification number of an error, an identifi
procedure of the module specified by parameters in the cation of the application that reports an error, the username
 XML message 46. Thereafter, the appropriate module data is of the user who experiences an error, the date and time or an
returned by the database 48 and displayed to the user, via the error, the data and time when an error was recorded , the
web interface, based on the user's customization of the 65 name of a machine that experiences an error, an identifica
selected application 49. The user's customization selections tion of the module in which an error occurs , and / or whether
may be selected via the web interface so that when supply an error is recoverable . The error columns 730 shown in
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                       Page 112 of 115 PageID 206

                                                    US 10,572,856 B2
                               7                                                                   8
FIG . 7 are defined in the module definition file that pertains        Now referring to FIG . 12 , which shows a screenshot of
to the module that the custom application belongs according       user interface 66 , a usermay create a new search (ofmodule
to the module definition file . The column names shown in         data returned from a database , e.g. , database 36 shown in
the first column of this view are suggested names and             FIG . 2 ). In creating a new search , the user may specify the
indicate to the user what data the column will show . In one 5    type of search to conduct. The parameters available to the
or more embodiments , the user may rename a selected user for searching that are shown in the user interface 66 of
column to a user -defined column name by entering data in FIG type    . 12 may be defined in the module definition file. Further,
the column next to it (not shown ). Such a renamed column the     type of
                                                                            of data that the column pertains to may dictate what
                                                                            search  criteria input the user may see. For example,
will then be the name that is shown to the user when viewing 10 if a column is defined       as a “ Date ” type , the user may see a
the custom application .
   Now referring to FIG . 8 ,which shows a screenshot ofuser the user may see a textbox ., whereas if the type is “ String ” ,
                                                                  calendar   date  picker  control
interface 58 , a user may select columns of data on which to        Now referring to FIG . 13 , which shows a screenshot of
perform operations. The usermay select columns, specify an user        interface 68 , a user may select which actions to perform
operation (e.g., add , multiply , subtract, divide , determine 15 on displayed     data . For example , performable actions may
average, determine maximum , determine minimum ) to per             include sorting data , searching data , and /or calculating val
form on the selected columns, and have the results displayed        ues using displayed data. Further, now referring to a screen
in a new column.                                                    shot of user interface 70 shown in FIG . 14 , the user may
   Now referring to FIG . 9 , which shows a screenshot ofuser select the order of actions to be performed on displayed data .
interface 60 , a user may select how to display selected 20 Further, in one or more embodiments, a user may be
columns of data . For example, the user may specify the allowed to only generate custom displays of data . In other
number of records displayed on each page of a selected words, a user may not be allowed to perform actions on
custom application , the number of records displayed by a displayed data . The actions that are available to the user for
search (of module data returned from a database , e.g., choosing actions may be defined according to the module
database 36 shown in FIG . 2 ), a criteria for performing a 25 definition file .
quick search , a default criteria for sorting data , and /or a Deleting Custom Applications
default sort direction ( e.g., ascending, descending ) of data   In one or more embodiments, a user may delete a custom
returned by a search .                                         application . This may be achieved by selecting a particular
   Further, in one or more embodiments, the user may custom application from a list of available applications (e.g.,
rearrange columns in the order the user wishes to view them 30 the list ofapplications shown in FIG . 4 ) and then deleting the
by dragging and dropping the column headers into any selected custom application . Further, in one or more embodi
position in the view . Further still , in one or more embodi ments , only an owner of a custom application may be
ments, the user may group data by one or more columns by allowed delete that custom application .
dragging and dropping the column header into the area Copying Custom Applications
above the view marked “ Drag a column header here to group 35 In one or more embodiments, a user may copy a custom
by that column" . The alignment of each column may also be application . This may be achieved by selecting a particular
set by selecting the cell under the column header and custom application from a list of available applications ( e.g.,
clicking one of the “Cell Text Alignment” buttons marked the list ofapplications shown in FIG . 4 ) and then copying the
“ Left” , “ Center” , and “ Right” (not shown ). This will result selected custom application as a new , possibly renamed ,
 in the data being displayed with the selected justification 40 custom application . Such a feature allows the user to copy
when the user views the custom application .                      the attributes of a first custom application to a second custom
  Now referring to FIG . 10 , which shows a screenshot of application , thereby avoiding the need to wholly re -custom
user interface 62, a user may select how to display and ize the second application .
perform “ footer” operations 1010. Footer operations 1010         Further, in one or more embodiments, a custom applica
provide the ability to create custom footers for displaying 45 tion may be shared among various users . Further still , in one
calculations . Such footers are under the control of the user or more embodiments, a custom application may be desig
and may be displayed under the columns on which they nated as “ private ” , whereby users other than an owner of the
perform calculations. Calculation results displayed in a custom application may be prevented from accessing the
footer may result from determining, for example, the aver custom application . Further still, in one or more embodi
age of the values in the column, the number of values in the 50 ments , an owner of a custom application may specify those
column, the minimum value in the column , the maximum               users that may access the custom application . Further still, in
value in the column, and/ or the sum of the values in the           one ormore embodiments, an owner designation of a custom
column.                                                             application may be changed either by the current owner or
  Now referring to FIG . 11, which shows a screenshot of            another user that has appropriate privileges.
user interface 64, a usermay select how displayed data is to 55        Further, one or more embodiments of the present inven
be sorted . For example , the user may specify a criteria for       tion may be associated with virtually any type of computer
searching data 1110 , a default criteria for sorting returned       system , including multiprocessor and multithreaded unipro
search data 1120 , and / or a default direction 1130 (e.g.,         cessor systems, regardless of the platform being used . For
ascending, descending ) for sorting returned search data . In       example , as shown in FIG . 15 , a networked computer system
one ormore embodiments, a drop -down menu may allow the 60          200 includes at least one processor ( e.g., a general-purpose
user to select a column that can be “ Quick Searched ” ,            processor , a field-programmable gate array (FPGA), an
meaning that the user will not have to popup a search               application -specific integrated circuit (ASIC ), a graphics
window when viewing the custom application , but rather             processor) 202 , associated memory 204 , a storage device
can enter search criteria at will for that column directly          206 , and numerous other elements (not shown ) and func
above the custom application view . Both the drop -down 65          tionalities typical of modern computer systems. The net
menus for “ Quick Search ” and “ Sorting ” may be defined in        worked computer system 200 may also include inputmeans
the module definition file .                                        (e.g., a keyboard 208 , a mouse 210 ) and output means ( e.g.,
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                       Page 113 of 115 PageID 207

                                                   US 10,572,856 B2
                               9                                                                  10
 a monitor 212 ). The networked computer system 200 may be              receiving the application parameters as customized by the
connected to a local area network (LAN ) or a wide area                    trading partner.
network (WAN ) via a network interface connection (not                  3. The computer -implemented method of claim 1 ,
 shown ). Those skilled in the art will appreciate that these wherein actions to be performed on the supply chain data
 input and outputmeansmay take other forms. Further , those 5 comprise:
skilled in the art will appreciate that one or more elements            sorting data ;
of the networked computer system 200 may be remotely                    searching data ; and
 located and connected to the other elements over a network .           calculating values based on the supply chain data .
Further, software instructions to perform one or more                   4. The computer-implemented method of claim 1 ,
embodiments of the present invention may be stored on a 10 wherein the user-customized display of supply chain data
 computer -readable medium such as a compact disc ( CD ), a comprises supply chain data displayed in one or more
diskette, a tape, a file , a hard drive , or any other computer columns that can be searched by a search feature compris
readable storage device.                                             ing:
    Advantages of the present invention may include one or              a drop- down menu permitting user selection of one or
more of the following. In one or more embodiments , a user 15             more columns ;
in supply chain management may select how and what                      an interface allowing a user to directly input search
supply chain data to view and /or perform actions on.                      criteria for the one or more columns; and
    Further, in one or more embodiments , a user in supply              the interface allowing the user to directly input search
chain management may customize supply chain manage                        criteria comprises a calendar date picker when the
ment software applications to improve supply chain opera- 20               selected one or more columns comprises a date type
tions .                                                                    definition and comprises a textbox when the selected
    Further, in one or more embodiments, custom applica                    one or more columns comprises a string type definition .
 tions for supply chain management may be shared among                 5. A supply chain management system for generating a
multiple users.                                                      custom application , comprising :
    While the invention has been described with respect to a 25 a web interface tangibly embodied on a non - transitory
 limited number of embodiments, those skilled in the art,                  computer-readable medium and configured to receive
having benefit of the above description , will appreciate that             application parameters for a custom application , the
other embodiments may be devised which do not depart                       application parameters describing at least one user
 from the scope of the invention as described herein . Accord              customized display of supply chain data , the applica
 ingly, the scope of the present invention should be limited 30            tion parameters further defining a user -customized
only by the appended claims.                                              order of actions to be performed on the supply chain
    What is claimed is :                                                   data and a type of the custom application ;
    1. A computer-implemented method for generating a                   a custom application builder module tangibly embodied
 custom application , comprising :                                         on the non -transitory computer-readable medium and
    storing application parameters of a custom application for 35          configured to :
       a trading partner in a supply chain network , the appli          receive one or more user -modifications of the user-cus
      cation parameters describing at least one user-custom                tomized display of supply chain data and the user
       ized display of supply chain data for the trading partner,         customized order of actions to be performed on the
       the application parameters further defining a user                  supply chain data ;
      customized order of actions to be performed on the 40 store the received one or more user -modifications;
      supply chain data and a type of the custom application ;          receive a request for supply chain data over a computer
    receiving one or more user-modifications of the user                  network from a trading partner ;
      customized display of supply chain data and the user              responsive to receiving the request for supply chain data
      customized order of actions to be performed on the                   from the trading partner, automatically identify a role
       supply chain data ;                                        45      of the trading partner thatmade the request for supply
    storing the received one or more user-modifications ;                  chain data ;
    receiving a request for supply chain data over a computer           responsive to identifying the role of the trading partner,
      network from the trading partner;                                    generate at least the one application parameter based on
    responsive to receiving the request for supply chain data              the role of the trading partner ;
       from the trading partner, automatically identifying a 50 generate a custom application comprising one or more
       role of the trading partner that made the request for               user interfaces based on the application parameters and
      supply chain data ;                                                 the at least one application parameter based on the role
    responsive to identifying the role of the trading partner ,           of the trading partner; and
      generating at least one of the application parameters             render for display the custom application to the trading
      based on the role of the trading partner;                   55      partner wherein the one or more user interfaces display
    generating a custom application comprising one or more                 portions of the requested supply chain data based on a
      user interfaces based on the stored application param                format for display described in the application param
       eters and the at least one application parameter based              eters and permit actions to be performed on the supply
      on the role of the trading partner; and                             chain data based on the application parameters .
    rendering for display the custom application to the trading 60 6. The supply chain management system of claim 5 ,
      partner wherein the one or more user interfaces display wherein the custom application builder module is further
      portions of the requested supply chain data based on a configured to cause the web interface to render a display of
       format for display described in the application param         at least a portion of the supply chain data returned from a
       eters and permit actions to be performed on the supply database in response to the request.
       chain data based on the application parameters.            65    7. The supply chain management system of claim 5 ,
    2. The computer -implemented method of claim 1 , further wherein the application parameters describe at least one
comprising :                                                         customized display of the custom application .
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                      Page 114 of 115 PageID 208

                                                   US 10,572,856 B2
                             11                                                                  12
  8. A computer-implemented method , comprising :                a drop-down menu permitting user selection of one or
  selecting a type of application that displays supply chain        more columns ;
    data , the type of application related to a user-created     an interface allowing a user to directly input search
     application and defining application parameters, the           criteria for the one or more columns; and
     supply chain data stored in a database ;                5
                                                                 the interface allowing the user to directly input search
  receiving one or more user-modifications of a user-cus            criteria comprises a calendar date picker when the
     tomized display of the supply chain data from a trading        selected one or more columns comprises a date type
     partner;                                                       definition and comprises a textbox when the selected
  storing the received one or more user-modifications ;
  generating a web -based request for the supply chain data 10 13.oneTheor more   columns comprises a string type definition .
                                                                             computer -implemented method of claim 10 ,
     based on the selecting;                                   wherein   footer  data is  displayed comprising one or more
  selectively customizing a display of at least a portion of
     the supply chain data returned from the database in       formulas  that  generate  the data displayed in the column.
     response to the web -based request ;                         14. A supply chain management system , comprising:
  generating at least one application parameter based on a 15 a computer       system providing a user a capability to build
                                                                    a custom application requiring supply chain data ;
     role of the trading partner ; and
  generating a custom application comprising one or more          a user interface tangibly embodied on a non -transitory
     user interfaces based on the application parameters and             computer-readable medium that receives one or more
     the at least one application parameter based on the role           user-modifications of a user -customized display of the
     of the trading partner and rendering for display the 20             supply chain data and a user -customized order of
     customized display to the trading partner based on a                actions to be performed on the supply chain data ;
     format for display described in the at least one appli           a web interface tangibly embodied on the non - transitory
     cation parameter and permit actions to be performed on              computer-readable medium and accessible by the com
     the supply chain data based on the at least one appli               puter system , wherein the web interface handles a
     cation parameter.                                        25         request from a computer for the supply chain data ; and
  9. The computer- implemented method of claim 8 , the act            a database that stores the received one or more user
of selectively customizing comprising at least one of:                  modifications of the user- customized display of the
  selecting for display at least one column comprising at               supply chain data, wherein a procedure in metadata
     least the portion of the supply chain data ;                       stored in the database is invocable to return the supply
  selecting a name of the at least one column ;               30
                                                                        chain data based on parameters in the request, the
  selecting a criteria for sorting data in the at least one             parameters comprising the user-customized order of
     column;                                                            actions to be performed on the supply chain data and a
  selecting a direction for sorting data in the at least one            type of the custom application , wherein the computer
     column;
  selecting a search criteria for searching the returned 35             system generates the custom application based on the
     supply chain data ;                                                 parameters and a role of a trading partner and renders
  defining the search criteria for searching the returned                 for display the user-customized display to the trading
      supply chain data ;                                                partner based on a format for display described in at
   selecting error information to display ;                              least one of the parameters and permits actions to be
  selecting an action for performing at least one operation 40           performed on the supply chain data based on the at least
     on data in the at least one column; and                             one of the parameters.
  naming the action.                                                   15. The supply chain management system of claim 14 ,
   10. The computer -implemented method of claim 8 , fur wherein the parameters in the request are specific to the type
ther comprising:                                                   of the custom application.
  performing an operation on data in a displayed column 45 16. The supply chain management system of claim 14 ,
      comprising at least the portion of the returned supply wherein the metadata comprises an XML file .
      chain data .                                                    17. The supply chain management system of claim 14 ,
   11. The computer- implemented method of claim 10 , the wherein the web interface is further configured to authenti
act of performing comprising at least one of:                      cate the user.
  adding the data in the displayed column ;                     50    18. The supply chain management system of claim 14 ,
  averaging the data in the displayed column ;                     wherein at least a portion of the returned supply chain data
   determining a maximum value in the displayed column ; is displayed to the user using the custom application ,
   determining a minimum value in the displayed column; wherein the user is capable of selecting display preferences
   performing an operation on the data in the displayed for the custom application.
      column with data in another displayed column com- 55 19. The supply chain management system of claim 14 ,
      prising at least the portion of the returned supply chain wherein supply chain data stored in the database is update
      data ; and                                                   able based on activities in a supply chain related to the user.
  performing the operation on the data in the displayed               20. The supply chain management system of claim 14 ,
     column with data in another displayed column com              wherein the database is configured to store a plurality of
      prising at least the portion of the returned supply chain 60 metadata, each of which corresponds to a module associated
      data and forming a new displayed column based on a with the type of custom application selectable by the user.
      result of the performing the operation on the data in the       21. A non - transitory computer -readable medium embod
      displayed column with the data in the another displayed ied with software for generating a custom application , the
      column .                                                      software when executed using a computer system is config
   12. The computer - implemented method of claim 10, 65 ured to :
wherein data displayed in one or more columns can be                  render a web -based application configured to receive a
searched by a search feature comprising:                                 selection of a first application to customize , the first
Case 3:20-cv-03636-K Document 1-1 Filed 12/14/20                                     Page 115 of 115 PageID 209

                                                  US 10,572,856 B2
                            13                                                                   14
     application having a type that is related to a user          render for display the custom application to the trading
    created application , the first application requiring sup        partner wherein the one or more user interfaces display
    ply chain data ;                                                 portions of the requested supply chain data based on a
  receive one or more user-modifications of a user- custom           format for display and permit actions to be performed
    ized display of the supply chain data and a user 5               on the supply chain data based on the user-customized
     customized order of actions to be performed on the             display of the supply chain data and the user -custom
    supply chain data ;                                              ized order of actions to be performed on the supply
  store the received one or more user -modifications;                chain   data and the role of the trading partner.
  receive a request for supply chain data over a computer         22.   The   non - transitory computer-readable medium of
    network from a trading partner ;
  responsive to receiving the request for supply chain data 10 claim 21 , wherein the software is further configured to :
     from the trading partner, automatically identify a role      allow a user to update supply chain data stored in a
     of the trading partner;                                         database .
  responsive to identifying the role of the trading partner,      23. The non -transitory computer-readable medium of
     generate a custom application comprising one ormore 15 claim      21 , wherein the software is further configured to :
    user interfaces based on the user -customized display of      allow  a user to at least one ofdelete, copy,modify, restrict ,
     the supply chain data and the user -customized order of         and   share with another user the custom application .
    actions to be performed on the supply chain data and
    the role of the trading partner; and                                                     *
